--------------------------------------------------------------------------------

Exhibit 10.2
 
Execution Version


Sensient Technologies Corporation


$27,000,000 3.65% Senior Notes, Series G, due May 3, 2024
€50,000,000.01 1.27% Senior Notes, Series H, due May 3, 2024
€39,999,999.99 1.71% Senior Notes, Series I, due May 3, 2027
 

--------------------------------------------------------------------------------

 
Note Purchase Agreement
 

--------------------------------------------------------------------------------

 
Dated as of May 3, 2017
 

--------------------------------------------------------------------------------

Table of Contents
 
(Not a part of the Agreement)
 
Section
Heading
Page
     
Section 1.
Authorization of Notes
1
     
Section 2.
Sale and Purchase of Notes
2
     
Section 2.1.
Purchase and Sale of Notes
2
Section 2.2.
Subsidiary Guaranties
2
     
Section 3.
Closing
2
     
Section 4.
Conditions to Closing
2
     
Section 4.1.
Representations and Warranties
3
Section 4.2.
Performance; No Default
3
Section 4.3.
Compliance Certificates
3
Section 4.4.
Opinions of Counsel
3
Section 4.5.
Purchase Permitted by Applicable Law, Etc.
3
Section 4.6.
Sale of Other Notes
4
Section 4.7.
Payment of Special Counsel Fees.
4
Section 4.8.
Private Placement Number
4
Section 4.9.
Changes in Corporate Structure
4
Section 4.10.
Funding Instructions
4
Section 4.11.
Amendments
4
Section 4.12.
Proceedings and Documents
4
     
Section 5.
Representations and Warranties of the Company
5
     
Section 5.1.
Organization; Power and Authority
5
Section 5.2.
Authorization, Etc.
5
Section 5.3.
Disclosure
5
Section 5.4.
Organization of Subsidiaries; Affiliates
5
Section 5.5.
Financial Statements; Material Liabilities
6
Section 5.6.
Compliance with Laws, Other Instruments, Etc.
6
Section 5.7.
Governmental Authorizations, Etc.
6
Section 5.8.
Litigation; Observance of Agreements, Statutes and Orders
7
Section 5.9.
Taxes
7
Section 5.10.
Title to Property; Leases
7
Section 5.11.
Licenses, Permits, Etc.
7
Section 5.12.
Compliance with ERISA
8
Section 5.13.
Private Offering by the Company
9
Section 5.14.
Use of Proceeds; Margin Regulations
9
Section 5.15.
Existing Debt; Future Liens
9
Section 5.16.
Foreign Assets Control Regulations, Etc
10

 
-i-

--------------------------------------------------------------------------------

Section 5.17.
Status under Certain Statutes
10
Section 5.18.
Environmental Matters
10
     
Section 6.
Representations of the Purchasers
11
     
Section 6.1.
Purchase for Investment
11
Section 6.2.
Source of Funds
11
     
Section 7.
Information as to the Company
13
     
Section 7.1.
Financial and Business Information
13
Section 7.2.
Officer’s Certificate
16
Section 7.3.
Visitation
17
     
Section 8.
Prepayment of the Notes
17
     
Section 8.1.
Maturity
17
Section 8.2.
Optional Prepayments
17
Section 8.3.
Change in Control
18
Section 8.4.
Allocation of Partial Prepayments
20
Section 8.5.
Maturity; Surrender, Etc.
20
Section 8.6.
Purchase of Notes
20
Section 8.7.
Make-Whole Amount
21
Section 8.8.
Swap Breakage
26
     
Section 9.
Affirmative Covenants
27
     
Section 9.1.
Compliance with Laws
27
Section 9.2.
Insurance
27
Section 9.3.
Maintenance of Properties
27
Section 9.4.
Payment of Taxes and Claims
28
Section 9.5.
Legal Existence, Etc.
28
Section 9.6.
Books and Records
28
Section 9.7.
Guaranty by Subsidiaries
28
Section 9.8.
Most Favored Lender Status
30
     
Section 10.
Negative Covenants
31
     
Section 10.1.
[Reserved]
32
Section 10.2.
Limitations on Debt
32
Section 10.3.
Fixed Charges Coverage Ratio
32
Section 10.4.
Negative Pledge
33
Section 10.5.
Mergers, Consolidations, Etc.
34
Section 10.6.
Sale of Assets
35
Section 10.7.
Transactions with Affiliates
37
Section 10.8.
Line of Business
37
Section 10.9.
Terrorism Sanctions Regulations
37
     
Section 11.
Events of Default
37



-ii-

--------------------------------------------------------------------------------

Section 12.
Remedies on Default, Etc.
40
     
Section 12.1.
Acceleration
40
Section 12.2.
Other Remedies
40
Section 12.3.
Rescission
41
Section 12.4.
No Waivers or Election of Remedies, Expenses, Etc.
41
     
Section 13.
Registration; Exchange; Substitution of Notes
41
     
Section 13.1.
Registration of Notes
41
Section 13.2.
Transfer and Exchange of Notes
41
Section 13.3.
Replacement of Notes
42
     
Section 14.
Payments on Notes
42
     
Section 14.1.
Place of Payment
42
Section 14.2.
Home Office Payment
43
     
Section 15.
Expenses, Etc.
43
     
Section 15.1.
Transaction Expenses
43
Section 15.2.
Survival
44
     
Section 16.
Survival of Representations and Warranties; Entire Agreement
44
     
Section 17.
Amendment and Waiver
44
     
Section 17.1.
Requirements
44
Section 17.2.
Solicitation of Holders of Notes
44
Section 17.3.
Binding Effect, Etc.
45
Section 17.4.
Notes Held by Company, Etc.
45
     
Section 18.
Notices
46
     
Section 19.
Reproduction of Documents
46
     
Section 20.
Confidential Information
47
     
Section 21.
Substitution of Purchaser
48
     
Section 22.
Miscellaneous
48
     
Section 22.1.
Successors and Assigns
48
Section 22.2.
Payments Due on Non‑Business Days
48
Section 22.3.
Accounting Terms
48
Section 22.4.
Severability
49
Section 22.5.
Construction, Etc.
49
Section 22.6.
Counterparts
49
Section 22.7.
Governing Law
49



-iii-

--------------------------------------------------------------------------------

Section 22.8.
Jurisdiction and Process; Waiver of Jury Trial
49
Section 22.9.
Obligation to Make Payment in Applicable Currency
50
Section 22.10.
Determinations Involving Different Currencies
51
     
Signature
52



Schedule A
—
Information Relating to Purchasers
     
Schedule B
—
Defined Terms
     
Schedule 5.3
—
Disclosure Materials
     
Schedule 5.4
—
Subsidiaries of the Company and Ownership of Subsidiary Stock
     
Schedule 5.5
—
Financial Statements
     
Schedule 5.15
—
Existing Debt
     
Schedule 6
—
Existing Investments
     
Schedule 8.7
—
Swap Agreements
     
Exhibit 1(a)
—
Form of 3.65% Senior Notes, Series G, due May 3, 2024
     
Exhibit 1(b)
—
Form of 1.27% Senior Notes, Series H, due May 3, 2024
     
Exhibit 1(c)
—
Form of 1.71% Senior Notes, Series I, due May 3, 2027
     
Exhibit 2.2
—
Form of Subsidiary Guaranty
     
Exhibit 4.4(a)(i)
—
Form of Opinion of Special Counsel for the Company
     
Exhibit 4.4(a)(ii)
—
Form of Opinion of General Counsel for the Company
     
Exhibit 4.4(b)
—
Form of Opinion of Special Counsel for the Purchasers

 
-iv-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
777 East Wisconsin Avenue
Milwaukee, Wisconsin  53202‑5304


$27,000,000 3.65% Senior Notes, Series G, due May 3, 2024
€50,000,000.01 1.27% Senior Notes, Series H, due May 3, 2024
€39,999,999.99 1.71% Senior Notes, Series I, due May 3, 2027


Dated as of May 3, 2017


To Each of the Purchasers Listed in
Schedule A Hereto:
 
Ladies and Gentlemen:
 
Sensient Technologies Corporation, a Wisconsin corporation (the “Company”),
agrees with each of the purchasers whose names appear at the end hereof (each, a
“Purchaser” and, collectively, the “Purchasers”) as follows:
 
Section 1.               Authorization of Notes.
 
(a)         The Company will authorize the issue and sale of (a) $27,000,000
aggregate principal amount of its 3.65% Senior Notes, Series G, due May 3, 2024
(the “Series G Notes”), (b) €50,000,000.01 aggregate principal amount of its
1.27% Senior Notes, Series H, due May 3, 2024 (the “Series H Notes”) and (c)
€39,999,999.99 aggregate principal amount of its 1.71% Senior Notes, Series I,
due May 3, 2027 (the “Series I Notes”; and together with the Series G Notes and
the Series H Notes, the “Notes,” such term to include any such Notes issued in
substitution therefor pursuant to Section 13 of this Agreement).  The Notes
shall be substantially in the form set out in Exhibit 1(a), Exhibit 1(b) and
Exhibit 1(c) as appropriate.  Certain capitalized and other terms used in this
Agreement are defined in Schedule B; and references to a “Schedule” or an
“Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit attached
to this Agreement.  References to “series” of Notes shall refer to the Series G
Notes, the Series H Notes or the Series I Notes, or all, as the context may
require.
 
(b)         The Notes shall bear interest (computed on the basis of a 360‑day
year of twelve 30‑day months) on the unpaid principal amount thereof from the
date of issuance, payable semiannually, on May 3 and November 3 in each year and
on the maturity date of the Notes.
 
(c)         During a Leverage Holiday, the interest rate payable on the Notes
shall be increased by the Leverage Holiday Interest.  The Leverage Holiday
Interest shall begin to accrue on the first day of the Trigger Quarter, and
shall continue to accrue throughout the Leverage Holiday.
 

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

Section 2.               Sale and Purchase of Notes.
 
Section 2.1.          Purchase and Sale of Notes.  Subject to the terms and
conditions of this Agreement, the Company will issue and sell to each Purchaser
and each Purchaser will purchase from the Company, at the Closing provided for
in Section 3, Notes in the principal amount and in the series specified opposite
such Purchaser’s name in Schedule A at the purchase price of 100% of the
principal amount thereof.  The Purchasers’ obligations hereunder are several and
not joint obligations and no Purchaser shall have any liability to any Person
for the performance or non‑performance of any obligation by any other Purchaser
hereunder.
 
Section 2.2.          Subsidiary Guaranties.  The payment by the Company of all
amounts due with respect to the Notes and the performance by the Company of its
obligations under this Agreement may, from time to time at the election of the
Company, be absolutely and unconditionally guaranteed by any Subsidiary who
delivers a guaranty pursuant to Section 9.7, (each, a “Subsidiary Guarantor”)
pursuant to the guaranty agreement substantially in the form of Exhibit 2.2
attached hereto and made a part hereof (as the same may be amended, modified,
extended or renewed, a “Subsidiary Guaranty”).
 
Section 3.               Closing.
 
The execution and delivery of this Agreement and the sale and purchase of the
Notes to be purchased by each Purchaser shall occur at the offices of Chapman
and Cutler LLP, 111 West Monroe Street, Chicago, Illinois 60603, at 10:00 a.m.
Chicago time, at a closing (the “Closing”) on May 3, 2017.  At the Closing, the
Company will deliver to each Purchaser the Notes of the series to be purchased
by such Purchaser in the form of a single Note of the Notes so to be purchased
or such greater number of Notes in denominations of at least $1,000,000 in the
case of the Series G Notes or €1,000,000 in the case of the Series H Notes and
the Series I Notes as such Purchaser may request dated the date of the Closing
and registered in such Purchaser’s name or in the name of its nominee, against
delivery by such Purchaser to the Company or its order of immediately available
funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the for the EUR account of the Company to
account number NL31BKMG0261109057 at Bank Mendes Gans, SWIFT: BKMGNL2A, P.O. Box
198, 1000 AD Amsterdam, Netherlands, for credit to the account of the Company,
and for the USD account of the Company to account number 4121091466 at Wells
Fargo Bank, ABA: 121000248, SWIFT: WFBIUS6S, 255 2nd Avenue South, Minneapolis,
MN 55479.  If at the Closing the Company shall fail to tender such Notes to any
Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Purchaser’s
satisfaction, such Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of such failure or such nonfulfillment.
 
Section 4.               Conditions to Closing.
 
Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:
 
-2-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

Section 4.1.          Representations and Warranties.  Except with respect to
representations contained in Section 5 which indicate otherwise, the
representations and warranties of the Company in this Agreement shall be correct
at the time of the Closing.
 
Section 4.2.          Performance; No Default.  The Company shall have performed
and complied with all agreements and conditions contained in this Agreement
required to be performed or complied with by it prior to or at the Closing. 
Before and after giving effect to the issue and sale of the Notes (and the
application of the proceeds thereof as contemplated by Section 5.14), no Default
or Event of Default shall have occurred and be continuing.  Neither the Company
nor any Subsidiary shall have entered into any transaction since March 17, 2017
that would have been prohibited by Section 10 had such Section applied since
such date nor shall a Change in Control or Control Event have occurred.
 
Section 4.3.          Compliance Certificates.
 
(a)         Officer’s Certificate.  The Company shall have delivered to such
Purchaser an Officer’s Certificate, dated the date of the Closing, certifying
that the conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
 
(b)         Secretary’s Certificate.  The Company shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary, dated the date
of the Closing, certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and this Agreement.
 
Section 4.4.          Opinions of Counsel.  Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the date of
the Closing (a)(i) from Allen & Overy LLP, special counsel for the Company,
covering the matters set forth in Exhibit 4.4(a)(i) and (ii) from John J.
Manning, Esq., General Counsel for the Company, covering the matters set forth
in Exhibit 4.4(a)(ii) and in each such case covering such other matters incident
to the transactions contemplated hereby as such Purchaser or its counsel may
reasonably request (and the Company hereby instructs its counsel to deliver such
opinion to the Purchasers) and (b) from Chapman and Cutler LLP, the Purchasers’
special counsel in connection with such transactions, substantially in the form
set forth in Exhibit 4.4(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request. 
 
Section 4.5.          Purchase Permitted by Applicable Law, Etc.  On the date of
the Closing such Purchaser’s purchase of Notes shall (a) be permitted by the
laws and regulations of each jurisdiction to which such Purchaser is subject,
without recourse to provisions (such as section 1405(a)(8) of the New York
Insurance Law) permitting limited investments by insurance companies without
restriction as to the character of the particular investment, (b) not violate
any applicable law or regulation (including, without limitation, Regulation T, U
or X of the Board of Governors of the Federal Reserve System) and (c) not
subject such Purchaser to any tax, penalty or liability under or pursuant to any
applicable law or regulation, which law or regulation was not in effect on the
date hereof.  If requested by such Purchaser, such Purchaser shall have received
an Officer’s Certificate certifying as to such matters of fact as such Purchaser
may reasonably specify to enable such Purchaser to determine whether such
purchase is so permitted.
 
-3-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

Section 4.6.          Sale of Other Notes.  Contemporaneously with the Closing,
the Company shall sell to each other Purchaser, and each other Purchaser shall
purchase, the Notes to be purchased by it at the Closing as specified in
Schedule A; provided, that the condition set forth in this Section 4.6 may be
deemed satisfied notwithstanding the failure of any Purchaser to purchase the
Notes to be purchased by it as specified in Schedule A solely as a result of the
bankruptcy, insolvency or reorganization of such Purchaser or order of a
Governmental Authority with jurisdiction over such Purchaser.
 
Section 4.7.          Payment of Special Counsel Fees.  Without limiting the
provisions of Section 15.1, the Company shall have paid on or before the date of
the Closing the fees, charges and disbursements of the Purchasers’ special
counsel referred to in Section 4.4 to the extent reflected in a statement of
such counsel rendered to the Company at least one Business Day prior to such
date.
 
Section 4.8.          Private Placement Number.  A Private Placement Number
issued by Standard & Poor’s CUSIP Service Bureau (in cooperation with the
Securities Valuation Office of the National Association of Insurance
Commissioners) shall have been obtained for each series of the Notes.
 
Section 4.9.          Changes in Corporate Structure.  The Company shall not
have changed its jurisdiction of incorporation or organization, as applicable,
or been a party to any merger or consolidation or succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the most recent financial statements referred to in Schedule 5.5.
 
Section 4.10.       Funding Instructions.  At least three Business Days prior to
the date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (a) the name and address of the
transferee bank, (b) such transferee bank’s ABA number and (c) the account name
and number into which the purchase price for the Notes is to be deposited.
 
Section 4.11.       Amendments.  Such Purchaser shall have received evidence
that (i) the amendments, in form and substance satisfactory to such Purchaser,
to the respective note purchase agreements pursuant to which the 2011 Notes, the
2013 Notes and the 2015 Notes were issued, and (ii) the Bank Credit Agreement,
in form and substance satisfactory to such Purchaser, were in each case
executed, delivered and are in full force and effect.
 
Section 4.12.       Proceedings and Documents.  All corporate and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
reasonably satisfactory to such Purchaser and its special counsel, and such
Purchaser and its special counsel shall have received all such counterpart
originals or certified or other copies of such documents as such Purchaser or
such special counsel may reasonably request.
 
-4-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

Section 5.               Representations and Warranties of the Company.
 
The Company represents and warrants to each Purchaser that:
 
Section 5.1.          Organization; Power and Authority.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
Company has the corporate power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver this Agreement and
the Notes and to perform the provisions hereof and thereof.
 
Section 5.2.          Authorization, Etc.  This Agreement and the Notes have
been duly authorized by all necessary corporate action on the part of the
Company, and this Agreement constitutes, and upon execution and delivery thereof
each Note will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
 
Section 5.3.          Disclosure.  This Agreement and the documents,
certificates or other writings delivered to the Purchasers by or on behalf of
the Company in connection with the transactions contemplated hereby and
identified in Schedule 5.3, and the financial statements listed in Schedule 5.5
(this Agreement and such documents, certificates or other writings and such
financial statements delivered to each Purchaser being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made.  Since December 31, 2016, there has
been no change in the financial condition, operations, business, properties or
prospects of the Company or any Subsidiary except changes that individually or
in the aggregate could not reasonably be expected to have a Material Adverse
Effect.  There is no fact known to the Company that could reasonably be expected
to have a Material Adverse Effect that has not been set forth herein or in the
Disclosure Documents.
 
Section 5.4.          Organization of Subsidiaries; Affiliates.  (a) Schedule
5.4 contains (except as noted therein) complete and correct lists of (i) the
Company’s Subsidiaries, showing, as to each Subsidiary, the correct name
thereof, the jurisdiction of its organization, and (ii) the Company’s
Affiliates, other than Subsidiaries.
 
(b)         All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 that are owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien
(except as otherwise disclosed in Schedule 5.4).
 
-5-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

(c)         Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.
 
(d)         No Subsidiary is a party to, or otherwise subject to, any legal,
regulatory, contractual or other restriction (other than this Agreement, the
agreements listed on Schedule 5.4 and customary limitations imposed by corporate
law or similar statutes) restricting the ability of such Subsidiary to pay
dividends out of profits or make any other similar distributions of profits to
the Company or any of its Subsidiaries that owns outstanding shares of capital
stock or similar equity interests of such Subsidiary.
 
Section 5.5.          Financial Statements; Material Liabilities.  The Company
has delivered to each Purchaser copies of the financial statements of the
Company and its Subsidiaries listed on Schedule 5.5.  All of said financial
statements (including in each case the related schedules and notes) fairly
present in all material respects the consolidated financial position of the
Company and its Subsidiaries as of the respective dates specified in such
financial statements and the consolidated results of their operations and cash
flows for the respective periods so specified and have been prepared in
accordance with GAAP consistently applied throughout the periods involved except
as set forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year‑end adjustments).  The Company and its Subsidiaries
do not have any Material liabilities that are not disclosed on such financial
statements or otherwise disclosed in the Disclosure Documents.
 
Section 5.6.          Compliance with Laws, Other Instruments, Etc.  The
execution, delivery and performance by the Company of this Agreement and the
Notes will not (a) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Subsidiary under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by‑laws, or any other
agreement or instrument to which the Company or any Subsidiary is bound or by
which the Company or any Subsidiary or any of their respective properties may be
bound or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.
 
Section 5.7.         Governmental Authorizations, Etc.  Except for the filing of
a Current Report on SEC Form 8‑K with the SEC with respect to this Agreement and
the transactions contemplated hereby, no consent, approval or authorization of,
or registration, filing or declaration with, any Governmental Authority is
required in connection with the execution, delivery or performance by the
Company of this Agreement or the Notes.
 
-6-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

Section 5.8.          Litigation; Observance of Agreements, Statutes and
Orders.  (a) There are no actions, suits, investigations or proceedings pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any Subsidiary or any property of the Company or any Subsidiary in any court
or before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. 
 
(b)         Neither the Company nor any Subsidiary is (i) in default under any
agreement or instrument to which it is a party or by which it is bound, (ii) in
violation of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or (iii) in violation of any applicable law, ordinance,
rule or regulation of any Governmental Authority (including, without limitation,
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), which default or violation, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
 
Section 5.9.          Taxes.  The Company and its Subsidiaries have filed all
tax returns that are required to have been filed in any jurisdiction, and have
paid all taxes shown to be due and payable on such returns and all other taxes
and assessments levied upon them or their properties, assets, income or
franchises, to the extent such taxes and assessments have become due and payable
and before they have become delinquent, except for any taxes and assessments (a)
the amount of which is not individually or in the aggregate Material or (b) the
amount, applicability or validity of which is currently being contested in good
faith by appropriate proceedings and with respect to which the Company or a
Subsidiary, as the case may be, has established adequate reserves in accordance
with GAAP.  The Company knows of no basis for any other tax or assessment that
could reasonably be expected to have a Material Adverse Effect.  The charges,
accruals and reserves on the books of the Company and its Subsidiaries in
respect of Federal, state or other taxes for all fiscal periods are adequate. 
The Federal income tax liabilities of the Company and its Subsidiaries have been
finally determined (whether by reason of completed audits or the statute of
limitations having run) for all fiscal years up to and including the fiscal year
ended December 31, 2012. 
 
Section 5.10.       Title to Property; Leases.  The Company and its Subsidiaries
have good and sufficient title to their respective properties that individually
or in the aggregate are Material, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after said date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens prohibited by this Agreement.  All leases that
individually or in the aggregate are Material are valid and subsisting and are
in full force and effect in all material respects.
 
Section 5.11.        Licenses, Permits, Etc.  (a) The Company and its
Subsidiaries own or possess all licenses, permits, franchises, authorizations,
patents, copyrights, proprietary software, service marks, trademarks and trade
names, or rights thereto, that individually or in the aggregate are Material,
without known conflict with the rights of others.
 
(b)         To the best knowledge of the Company, no product of the Company or
any of its Subsidiaries infringes in any Material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person.
 
-7-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

(c)          To the best knowledge of the Company, there is no Material
violation by any Person of any right of the Company or any of its Subsidiaries
with respect to any patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned or used by the Company or any of its
Subsidiaries.
 
Section 5.12.        Compliance with ERISA.  (a) The Company and each ERISA
Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and could not reasonably be expected to result in a Material Adverse Effect. 
Neither the Company nor any ERISA Affiliate has incurred any liability pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans (as defined in section 3 of ERISA), and no
event, transaction or condition has occurred or exists that could reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to section 401(a)(29) or 412 of the Code or section 4068 of ERISA, other than
such liabilities or Liens as would not be individually or in the aggregate
Material.
 
(b)         The present value of the aggregate benefit liabilities under each of
the Plans subject to Title IV of ERISA (other than Multiemployer Plans),
determined as of the end of such Plan’s most recently ended plan year on the
basis of the actuarial assumptions specified for funding purposes in such Plan’s
most recent actuarial valuation report, did not exceed the aggregate current
value of the assets of such Plan allocable to such benefit liabilities by more
than $5,000,000 in the case of any single Plan and by more than $10,000,000 in
the aggregate for all Plans.  The term “benefit liabilities” has the meaning
specified in section 4001 of ERISA and the terms “current value” and “present
value” have the meaning specified in section 3 of ERISA. 
 
(c)         The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
 
(d)         The expected post retirement benefit obligation (determined as of
the last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.
 
(e)         The execution and delivery of this Agreement and the issuance and
sale of the Notes hereunder will not involve any transaction that is subject to
the prohibitions of section 406 of ERISA or in connection with which a tax could
be imposed pursuant to section 4975(c)(1)(A)‑(D) of the Code.  The
representation by the Company in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds used to pay the
purchase price of the Notes to be purchased by such Purchaser.
 
-8-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

Section 5.13.       Private Offering by the Company.  Neither the Company nor
anyone acting on its behalf has offered the Notes or any similar securities for
sale to, or solicited any offer to buy any of the same from, or otherwise
approached or negotiated in respect thereof with, any Person other than the
Purchasers, each of which has been offered the Notes at a private sale for
investment.  Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of Section 5 of the Securities Act or to the
registration requirements of any securities or blue sky laws of any applicable
jurisdiction.
 
Section 5.14.        Use of Proceeds; Margin Regulations.  The Company will
apply the proceeds of the sale of the Notes to repay existing Debt and for
general corporate purposes and in compliance with all laws referenced in Section
5.16.  No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for the purpose of buying or carrying any margin
stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220).  Margin
stock does not constitute more than 2% of the value of the consolidated assets
of the Company and its Subsidiaries and the Company does not have any present
intention that margin stock will constitute more than 2% of the value of such
assets. As used in this Section, the terms “margin stock” and “purpose of buying
or carrying” shall have the meanings assigned to them in said Regulation U.
 
Section 5.15.        Existing Debt; Future Liens.  (a) Schedule 5.15 sets forth
a complete and correct list of all outstanding Debt of the Company and its
Subsidiaries as of December 31, 2016 (including a description of the obligors
and obligees, principal amount outstanding and collateral therefor, if any, and
Guaranty thereof, if any), since which date there has been no Material change in
the amounts, interest rates, sinking funds, installment payments or maturities
of the Debt of the Company or its Subsidiaries.  Neither the Company nor any
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Debt of the Company or such
Subsidiary and no event or condition exists with respect to any Debt of the
Company or any Subsidiary that would permit (or that with notice or the lapse of
time, or both, would permit) one or more Persons to cause such Debt to become
due and payable before its stated maturity or before its regularly scheduled
dates of payment. 
 
(b)         Except as disclosed in Schedule 5.15, neither the Company nor any
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.4.
 
(c)         Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Debt of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Debt of the Company or any Subsidiary, except as specifically
indicated in Schedule 5.15.
 
-9-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

Section 5.16.        Foreign Assets Control Regulations, Etc.  (a) Neither the
Company nor any Controlled Entity (i) is a Blocked Person, (ii) has been
notified that its name appears or may in the future appear on a State Sanctions
List or (iii) is a target of sanctions that have been imposed by the United
Nations or the European Union.
 
(b)         Neither the Company nor any Controlled Entity (i) has violated, been
found in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti‑Money Laundering Laws or Anti‑Corruption Laws or
(ii) to the Company’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti‑Money
Laundering Laws or Anti‑Corruption Laws.
 
(c)         No part of the proceeds from the sale of the Notes hereunder:
 
(i)          constitutes or will constitute funds obtained on behalf of any
Blocked Person or will otherwise be used by the Company or any Controlled
Entity, directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;
 
(ii)         will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti‑Money Laundering Laws; or
 
(iii)        will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti‑Corruption Laws.
 
(d)          The Company has established procedures and controls which it
reasonably believes are adequate (and otherwise comply with applicable law) to
ensure that the Company and each Controlled Entity is and will continue to be in
compliance with all applicable U.S. Economic Sanctions Laws, Anti‑Money
Laundering Laws and Anti‑Corruption Laws.
 
Section 5.17.        Status under Certain Statutes.  Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the ICC Termination Act of 1995, as amended, or the Federal Power Act,
as amended.
 
Section 5.18.        Environmental Matters.  (a) Neither the Company nor any
Subsidiary has knowledge of any claim or has received any notice of any claim,
and no proceeding has been instituted raising any claim against the Company or
any of its Subsidiaries or any of their respective real properties now or
formerly owned, leased or operated by any of them or other assets, alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect.
 
-10-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

(b)         Neither the Company nor any Subsidiary has knowledge of any facts
which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not reasonably be expected to result in a Material Adverse Effect.
 
(c)         Neither the Company nor any Subsidiary has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them or has disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect.
 
(d)         All buildings on all real properties now owned, leased or operated
by the Company or any Subsidiary are in compliance with applicable Environmental
Laws, except where failure to comply could not reasonably be expected to result
in a Material Adverse Effect.
 
Section 6.               Representations of the Purchasers.
 
Section 6.1.              Purchase for Investment.  Each Purchaser severally
represents that it is purchasing the Notes for its own account or for one or
more separate accounts maintained by such Purchaser or for the account of one or
more pension or trust funds and not with a view to the distribution thereof;
provided that the disposition of such Purchaser’s or their property shall at all
times be within such Purchaser’s or their control.  Each Purchaser understands
that the Notes have not been registered under the Securities Act and may be
resold only if registered pursuant to the provisions of the Securities Act or if
an exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.
 
Section 6.2.              Source of Funds.  Each Purchaser severally represents
that at least one of the following statements is an accurate representation as
to each source of funds (a “Source”) to be used by such Purchaser to pay the
purchase price of the Notes to be purchased by such Purchaser hereunder:
 
(a)               the Source is an “insurance company general account” (as the
term is defined in the United States Department of Labor’s Prohibited
Transaction Exemption (“PTE”) 95‑60) in respect of which the reserves and
liabilities (as defined by the annual statement for life insurance companies
approved by the National Association of Insurance Commissioners (the “NAIC
Annual Statement”)) for the general account contract(s) held by or on behalf of
any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95‑60) or by the same employee organization in the
general account do not exceed ten percent (10%) of the total reserves and
liabilities of the general account (exclusive of separate account liabilities)
plus surplus as set forth in the NAIC Annual Statement filed with such
Purchaser’s state of domicile; or
 
-11-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

(b)               the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or
 
(c)               the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90‑1, or (ii) a bank collective investment
fund, within the meaning of the PTE 91‑38 and, except as have been disclosed by
such Purchaser to the Company in writing pursuant to this clause (c), no
employee benefit plan or group of plans maintained by the same employer or
employee organization beneficially owns more than 10% of all assets allocated to
such pooled separate account or collective investment fund; or
 
(d)               the Source constitutes assets of an “investment fund” (within
the meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a
“qualified professional asset manager” or “QPAM” (within the meaning of Part VI
of the QPAM Exemption), no employee benefit plan’s assets that are managed by
the QPAM in such investment fund, when combined with the assets of all other
employee benefit plans established or maintained by the same employer or by an
affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption) of such
employer or by the same employee organization and managed by such QPAM,
represent more than 20% of the total client assets managed by such QPAM, the
conditions of Part I(c) and (g) of the QPAM Exemption are satisfied, neither the
QPAM nor a Person controlling or controlled by the QPAM maintains an ownership
interest in the Company that would cause the QPAM and the Company to be
“related” within the meaning of Part VI(h) of the QPAM Exemption and (i) the
identity of such QPAM and (ii) the names of any employee benefit plans whose
assets in the investment fund, when combined with the assets of all other
employee benefit plans established or maintained by the same employer or by an
affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption) of such
employer or by the same employee organization, represent 10% or more of the
assets of such investment fund, have been disclosed to the Company in writing
pursuant to this clause (d); or
 
          (e)              the Source constitutes assets of a “plan(s)” (within
the meaning of Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an
“in-house asset manager” or “INHAM” (within the meaning of Part IV(a) of the
INHAM Exemption), the conditions of Part I(a), (g) and (h) of the INHAM
Exemption are satisfied, neither the INHAM nor a Person controlling or
controlled by the INHAM (applying the definition of “control” in Part IV(d)(3)
of the INHAM Exemption) owns a 10% or more interest in the Company and (i) the
identity of such INHAM and (ii) the name(s) of the employee benefit plan(s)
whose assets constitute the Source have been disclosed to the Company in writing
pursuant to this clause (e); or
 
-12-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

(f)                the Source is a governmental plan; or
 
(g)              the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this clause (g);
or
 
(h)               the Source does not include assets of any employee benefit
plan, other than a plan exempt from the coverage of ERISA.
 
As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan”, and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
 
Section 7.               Information as to the Company.
 
Section 7.1.          Financial and Business Information.  The Company shall
deliver to each holder of Notes that is an Institutional Investor:
 
(a)           Quarterly Statements — within 60 days (or such shorter period as
is 15 days greater than the period applicable to the filing of the Company’s
Quarterly Report on Form 10‑Q (the “Form 10‑Q”) with the SEC regardless of
whether the Company is subject to the filing requirements thereof) after the end
of each quarterly fiscal period in each fiscal year of the Company (other than
the last quarterly fiscal period of each such fiscal year), duplicate copies of:
 
(i)         a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such quarter, and
 
(ii)        consolidated statements of earnings, changes in shareholders’ equity
and cash flows of the Company and its Subsidiaries for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,
 
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year‑end
adjustments; provided that delivery within the time period specified above of
copies of the Company’s Form 10‑Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a); and provided, further, that the Company shall be deemed to
have made such delivery of such Form 10‑Q if it shall have timely made such Form
10‑Q available on “EDGAR” and on its home page on the worldwide web (at the date
of this Agreement located at:  http//www.sensient.com) and shall have given each
Purchaser and holder of a Note prior notice of such availability on EDGAR and on
its home page in connection with each delivery (such availability and notice
thereof being referred to as “Electronic Delivery”);
 
-13-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

(b)           Annual Statements — within 105 days (or such shorter period as is
15 days greater than the period applicable to the filing of the Company’s Annual
Report on Form 10‑K (the “Form 10‑K”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
fiscal year of the Company, duplicate copies of,
 
(i)         a consolidated balance sheet of the Company and its Subsidiaries, as
at the end of such year, and
 
(ii)        consolidated statements of earnings, changes in shareholders’ equity
and cash flows of the Company and its Subsidiaries, for such year,
 
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by:
 
(1)          an opinion thereon of independent public accountants of recognized
national standing, which opinion shall state that such financial statements
present fairly, in all material respects, the financial position of the
companies being reported upon and their results of operations and cash flows and
have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with the standards of the Public Company Oversight Board (United
States), and that such audit provides a reasonable basis for such opinion in the
circumstances, and
 
(2)          a certificate of such accountants stating that they have reviewed
this Agreement and stating further whether, in making their audit, they have
become aware of any condition or event that then constitutes a Default or an
Event of Default, and, if they are aware that any such condition or event then
exists, specifying the nature and period of the existence thereof (it being
understood that such accountants shall not be liable, directly or indirectly,
for any failure to obtain knowledge of any Default or Event of Default unless
such accountants should have obtained knowledge thereof in making an audit in
accordance with generally accepted auditing standards or did not make such an
audit);
 
provided that the delivery within the time period specified above of the
Company’s Form 10‑K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a‑3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC, together with the accountant’s certificate described in clause (2)
above (the “Accountants’ Certificate”), shall be deemed to satisfy the
requirements of this Section 7.1(b); provided, further, that the Company shall
be deemed to have made such delivery of such Form 10‑K if it shall have timely
made Electronic Delivery thereof, in which event the Company shall separately
deliver, concurrently with such Electronic Delivery, the Accountants’
Certificate;
 
-14-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

(c)           SEC and Other Reports — promptly upon their becoming available,
one copy of (i) each financial statement, report, notice or proxy statement sent
by the Company or any Subsidiary to its principal lending banks as a whole
(excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability or to its public securities holders generally) and (ii)
each regular or periodic report, each registration statement (without exhibits
except as expressly requested by such holder), and each prospectus and all
amendments thereto filed by the Company or any Subsidiary with the SEC and of
all press releases and other statements made available generally by the Company
or any Subsidiary to the public concerning developments that are Material;
 
(d)          Notice of Default or Event of Default — promptly, and in any event
within five days after a Responsible Officer becoming aware of the existence of
any Default or Event of Default or that any Person has given any notice or taken
any action with respect to a claimed default hereunder or that any Person has
given any notice or taken any action with respect to a claimed default of the
type referred to in Section 11(f), a written notice specifying the nature and
period of existence thereof and what action the Company is taking or proposes to
take with respect thereto;
 
(e)          ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
 
(i)         with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or
 
(ii)        the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
 
(iii)       any event, transaction or condition that could reasonably result in
the incurrence of any liability by the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect;
 
-15-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

(f)           Notices from Governmental Authority — promptly, and in any event
within 30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any Federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect;
 
(g)          Resignation or Replacement of Auditors — within ten days following
the date on which the Company’s auditors resign or the Company elects to change
auditors, as the case may be, notification thereof, together with such
supporting information as the Required Holders may reasonably request; and
 
(h)          Requested Information — with reasonable promptness, such other data
and information relating to the business, operations, affairs, financial
condition, assets or properties of the Company or any of its Subsidiaries
(including, but without limitation, actual copies of the Company’s Form 10‑Q and
Form 10‑K) or relating to the ability of the Company to perform its obligations
hereunder and under the Notes as from time to time may be reasonably requested
by any such holder of Notes, including, without limitation, such information as
is required by SEC Rule 144A under the Securities Act to be delivered to any
prospective transferee of the Notes.
 
Section 7.2.              Officer’s Certificate.  Each set of financial
statements delivered to a holder of Notes pursuant to Section 7.1(a) or Section
7.1(b) shall be accompanied by a certificate of a Senior Financial Officer
setting forth (which, in the case of Electronic Delivery of such financial
statements, shall be by separate concurrent delivery of such certificate to each
Purchaser and each holder of Notes):
 
(a)          Covenant Compliance — the information (including detailed
calculations) required in order to establish whether the Company was in
compliance with the requirements of Section 10.2 through Section 10.4,
inclusive, Section 10.6 and covenants incorporated herein pursuant to Section
9.8 during the quarterly or annual period covered by the statements then being
furnished (including with respect to each such Section, where applicable, the
calculations of the maximum or minimum amount, ratio or percentage, as the case
may be, permissible under the terms of such Sections, including if any Leverage
Holiday is currently occurring under Section 10.2(a), and the calculation of the
amount, ratio or percentage then in existence); and
 
(b)          Event of Default — a statement that such Senior Financial Officer
has reviewed the relevant terms hereof and has made, or caused to be made, under
his or her supervision, a review of the transactions and conditions of the
Company and its Subsidiaries from the beginning of the quarterly or annual
period covered by the statements then being furnished to the date of the
certificate and that such review shall not have disclosed the existence during
such period of any condition or event that constitutes a Default or an Event of
Default or, if any such condition or event existed or exists (including, without
limitation, any such event or condition resulting from the failure of the
Company or any Subsidiary to comply with any Environmental Law), specifying the
nature and period of existence thereof and what action the Company shall have
taken or proposes to take with respect thereto.
 
-16-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

Section 7.3.          Visitation.  The Company shall permit the representatives
of each holder of Notes that is an Institutional Investor:
 
(a)           No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the Company’s officers,
and (with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and
 
(b)          Default — if a Default or Event of Default then exists, at the
expense of the Company, to visit and inspect any of the offices or properties of
the Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.
 
Section 8.          Prepayment of the Notes.
 
Section 8.1.          Maturity. As provided therein, the entire unpaid principal
balance of the Notes shall be due and payable on the stated maturity date
thereof.
 
Section 8.2.          Optional Prepayments.  The Company may, at its option,
upon notice as provided below, prepay at any time all, or from time to time any
part of, the Notes, in an amount not less than $1,000,000 or such lesser amount
as shall be outstanding (but if in the case of a partial prepayment, then
against each series of Notes in proportion to the aggregate principal amount
outstanding on each series), at 100% of the principal amount so prepaid,
together with interest accrued thereon to the date of such prepayment, and the
Make‑Whole Amount and the Swap Breakage Amount, each determined for the
prepayment date with respect to such principal amount.  The Company will give
each holder of the Notes written notice of each optional prepayment under this
Section 8.2(a) not less than 30 days and not more than 60 days prior to the date
fixed for such prepayment.  Each such notice shall specify such date (which
shall be a Business Day), the aggregate principal amount of the Notes to be
prepaid on such date, the principal amount of each such Note held by such holder
to be prepaid (determined in accordance with Section 8.4), and the interest to
be paid on the prepayment date with respect to such principal amount being
prepaid, and shall be accompanied by a certificate of a Senior Financial Officer
as to the estimated Make‑Whole Amount due in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation.  Two Business Days prior to such
prepayment, the Company shall deliver to each holder of the Notes a certificate
of a Senior Financial Officer specifying the calculation of such Make‑Whole
Amount as of the specified prepayment date.
 
-17-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

Section 8.3.          Change in Control.
 
(a)          Notice of Change in Control or Control Event. The Company will,
within five Business Days after any Responsible Officer has knowledge of the
occurrence of any Change in Control or Control Event, give written notice of
such Change in Control or Control Event to each holder of Notes unless notice in
respect of such Change in Control (or the Change in Control contemplated by such
Control Event) shall have been given pursuant to subparagraph (b) of this
Section 8.3.  If a Change in Control has occurred, such notice shall contain and
constitute an offer to prepay Notes as described in subparagraph (c) of this
Section 8.3 and shall be accompanied by the certificate described in
subparagraph (g) of this Section 8.3.
 
(b)          Condition to Company Action.  The Company will not take any action
that consummates or finalizes a Change in Control unless (i) at least 30 days
prior to such action it shall have given to each holder of Notes written notice
containing and constituting an offer to prepay Notes as described in
subparagraph (c) of this Section 8.3, accompanied by the certificate described
in subparagraph (g) of this Section 8.3, and (ii) contemporaneously with such
action, it prepays all Notes required to be prepaid in accordance with this
Section 8.3.
 
(c)          Offer to Prepay Notes.  The offer to prepay Notes contemplated by
subparagraphs (a) and (b) of this Section 8.3 shall be an offer to prepay, in
accordance with and subject to this Section 8.3, all, but not less than all, the
Notes held by each holder (in this case only, “holder” in respect of any Note
registered in the name of a nominee for a disclosed beneficial owner shall mean
such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”).  If such Proposed Prepayment Date is in connection with an
offer contemplated by subparagraph (a) of this Section 8.3, such date shall be
not less than 30 days and not more than 120 days after the date of such offer
(if the Proposed Prepayment Date shall not be specified in such offer, the
Proposed Prepayment Date shall be the first Business Day after the 45th day
after the date of such offer).
 
(d)          Acceptance/Rejection.  A holder of Notes may accept the offer to
prepay made pursuant to this Section 8.3 by causing a notice of such acceptance
to be delivered to the Company not later than 15 days after receipt by such
holder of the most recent offer of prepayment.  A failure by a holder of Notes
to respond to an offer to prepay made pursuant to this Section 8.3 shall be
deemed to constitute an acceptance of such offer by such holder.
 
(e)          Prepayment.  Prepayment of the Notes to be prepaid pursuant to this
Section 8.3 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment, plus the
Make‑Whole Amount and the Swap Breakage Amount, each determined for the
prepayment date with respect to such principal amount.
 
-18-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

(f)          Deferral Pending Change in Control.  The obligation of the Company
to prepay Notes pursuant to the offers required by subparagraph (c) and accepted
in accordance with subparagraph (d) of this Section 8.3 is subject to the
occurrence of the Change in Control in respect of which such offers and
acceptances shall have been made.  In the event that such Change in Control has
not occurred on the Proposed Prepayment Date in respect thereof, the prepayment
shall be deferred until, and shall be made on, the date on which such Change in
Control occurs.  The Company shall keep each holder of Notes reasonably and
timely informed of (i) any such deferral of the date of prepayment, (ii) the
date on which such Change in Control and the prepayment are expected to occur,
and (iii) any determination by the Company that efforts to effect such Change in
Control have ceased or been abandoned (in which case the offers and acceptances
made pursuant to this Section 8.3 in respect of such Change in Control shall be
deemed rescinded).
 
(g)         Officer’s Certificate. Each offer to prepay the Notes pursuant to
this Section 8.3 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.3; (iii) the principal amount of each Note offered to be prepaid; (iv)
the estimated Make‑Whole Amount, if any, due in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation; (v) the interest that would be
due on each Note offered to be prepaid, accrued to the Proposed Prepayment Date;
(vi) that the conditions of this Section 8.3 have been fulfilled; and (vii) in
reasonable detail, the nature and date or proposed date of the Change in
Control.
 
(h)         Certain Definitions.  “Change in Control” shall be deemed to have
occurred if any person (as such term is used in Section 13(d) and Section
14(d)(2) of the Exchange Act as in effect on the date of the Closing) or related
persons constituting a group (as such term is used in Rule 13d‑5 under the
Exchange Act),
 
(i)            become the “beneficial owners” (as such term is used in Rule
13d‑3 under the Exchange Act as in effect on the date of the Closing), directly
or indirectly, of more than 50% of the total voting power of all classes then
outstanding of the Company’s Voting Stock, or
 
(ii)           acquire after the date of the Closing (x) the power to elect,
appoint or cause the election or appointment of at least a majority of the
members of the board of directors of the Company, through beneficial ownership
of the capital stock of the Company or otherwise, or (y) all or substantially
all of the properties and assets of the Company in a manner which does not
require compliance with Section 10.5(c).
 
“Control Event” means:
 
(1)           the execution by the Company or any of its Subsidiaries or
Affiliates of any agreement or letter of intent with respect to any proposed
transaction or event or series of transactions or events which, individually or
in the aggregate, may reasonably be expected to result in a Change in Control,
 
-19-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

(2)           the execution of any written agreement which, when fully performed
by the parties thereto, would result in a Change in Control, or
 
(3)           the making of any written offer by any person (as such term is
used in Section 13(d) and Section 14(d)(2) of the Exchange Act as in effect on
the date of the Closing) or related persons constituting a group (as such term
is used in Rule 13d‑5 under the Exchange Act as in effect on the date of the
Closing) to the holders of the common stock of the Company, which offer, if
accepted by the requisite number of holders, would result in a Change in
Control.
 
(i)           All calculations contemplated in this Section 8.3 involving the
capital stock of any Person shall be made with the assumption that all
convertible Securities of such Person then outstanding and all convertible
Securities issuable upon the exercise of any warrants, options and other rights
outstanding at such time were converted at such time and that all options,
warrants and similar rights to acquire shares of capital stock of such Person
were exercised at such time.
 
Section 8.4.          Allocation of Partial Prepayments.  In the case of each
partial prepayment of the Notes pursuant to Section 8.2, the principal amount of
the Notes to be prepaid shall be allocated among all of Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.  All partial
prepayments made pursuant to Section 8.3 shall be applied only to the Notes of
the holders who have elected to participate in such prepayment.
 
Section 8.5.          Maturity; Surrender, Etc.  In the case of each prepayment
of Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date, and with the Make‑Whole Amount, if any,
and the Swap Breakage Amount, if any.
 
From and after such date, unless the Company shall fail to pay such principal
amount when so due and payable, together with the interest and Make‑Whole
Amount, if any, and Swap Breakage Amount, if any, interest on such principal
amount shall cease to accrue.  Any Note paid or prepaid in full shall be
surrendered to the Company and cancelled and shall not be reissued, and no Note
shall be issued in lieu of any prepaid principal amount of any Note.
 
Section 8.6.          Purchase of Notes.  The Company will not and will not
permit any Affiliate to purchase, redeem, prepay or otherwise acquire, directly
or indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to an offer to purchase made by the Company or an
Affiliate pro rata to the holders of all Notes at the time outstanding upon the
same terms and conditions.  Any such offer shall provide each holder with
sufficient information to enable it to make an informed decision with respect to
such offer, and shall remain open for at least 15 Business Days.  If the holders
of more than 25% of the principal amount of the Notes then outstanding accept
such offer, the Company shall promptly notify the remaining holders of such fact
and the expiration date for the acceptance by holders of Notes of such offer
shall be extended by the number of days necessary to give each such remaining
holder at least 5 Business Days from its receipt of such notice to accept such
offer.  The Company will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant to
any provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.
 
-20-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

Section 8.7.          Make-Whole Amount.
 
(a)    Make-Whole Amount with respect to Non‑Swapped Notes.  The term
“Make-Whole Amount” means, with respect to any Non-Swapped Note, an amount equal
to the excess, if any, of the Discounted Value of the Remaining Scheduled
Payments with respect to the Called Principal of such Non-Swapped Note over the
amount of such Called Principal; provided, however, that the Make-Whole Amount
may in no event be less than zero.
 
For the purposes of determining the Make-Whole Amount with respect to any
Non-Swapped Note, the following terms have the following meanings:
 
“Called Principal” means the principal of such Non-Swapped Note that is to be
prepaid pursuant to Section 8.2 or Section 8.3 or has become or is declared to
be immediately due and payable pursuant to Section 12.1, as the context
requires.
 
“Discounted Value” means, with respect to the Called Principal of any
Non‑Swapped Note, the amount obtained by discounting all Remaining Scheduled
Payments with respect to such Called Principal from their respective scheduled
due dates to the Settlement Date with respect to such Called Principal, in
accordance with accepted financial practice and at a discount factor (applied on
the same periodic basis as that on which interest on the Non-Swapped Notes is
payable) equal to the Reinvestment Yield with respect to such Called Principal.
 
“Non-Swapped Note” means any Note other than a Swapped Note.
 
“Recognized German Bund Market Makers” means two internationally recognized
dealers of German Bunds reasonably selected by holders of at least 51% of the
Non‑Swapped Notes denominated in Euros.
 
“Reinvestment Yield” means, (a) with respect to the Called Principal of any
Non‑Swapped Note denominated in Dollars, the sum of (x) the Applicable
Percentage plus (y) the yield to maturity implied by (i) the ask-side yields
reported, as of 10:00 a.m. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1
on Bloomberg Financial Markets (“Bloomberg”)) or, if Page PX1 (or its successor
screen on Bloomberg) is unavailable, the Telerate Access Service screen which
corresponds most closely to Page PX1 for the most recently issued actively
traded U.S. Treasury securities having a maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date, or (ii) if such yields
are not reported as of such time or the yields reported as of such time are not
ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (519) (or any comparable successor publication) for actively traded U.S.
Treasury securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date.  Such implied yield
will be determined, if necessary, by (a) converting U.S. Treasury bill
quotations to bond‑equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between (1) the actively traded U.S.
Treasury security with the maturity closest to and greater than such Remaining
Average Life and (2) the actively traded U.S. Treasury security with the
maturity closest to and less than such Remaining Average Life; provided that the
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Non‑Swapped Note; and
 
-21-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

(b)     with respect to the Called Principal of any Non‑Swapped Note denominated
in Euros, the sum of (x) the Applicable Percentage plus (y) the ask-side yield
to maturity implied by (i) the ask‑side yields reported, as of 10:00 A.M. (New
York time) on the second Business Day preceding the Settlement Date with respect
to such Called Principal, on the display designated as “Page PXGE” on Bloomberg
Financial Markets (or such other display as may replace “Page PXGE” on Bloomberg
Financial Markets) for the benchmark German Bund having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date, or
(ii) if such yields are not reported as of such time or the yields reported are
not ascertainable, the average of the ask-side yields as determined by
Recognized German Bund Market Makers.  Such implied yield will be determined, if
necessary, by (a) converting quotations to bond‑equivalent yields in accordance
with accepted financial practice and (b) interpolating linearly between (1) the
benchmark German Bund with the maturity closest to and greater than the
Remaining Average Life of such Called Principal and (2) the benchmark German
Bund with the maturity closest to and less than the Remaining Average Life of
such Called Principal; provided that the Reinvestment Yield shall be rounded to
the number of decimal places as appears in the interest rate of the applicable
Non-Swapped Note. 
 
“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing (a)
such Called Principal into (b) the sum of the products obtained by multiplying
(i) the principal component of each Remaining Scheduled Payment with respect to
such Called Principal by (ii) the number of years (calculated to the nearest
one‑twelfth year) that will elapse between the Settlement Date with respect to
such Called Principal and the scheduled due date of such Remaining Scheduled
Payment.
 
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Non-Swapped Note, all payments of such Called Principal and interest thereon
that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the terms of the Non-Swapped Note,
then the amount of the next succeeding scheduled interest payment will be
reduced by the amount of interest accrued to such Settlement Date and required
to be paid on such Settlement Date pursuant to Section 8.2, Section 8.3 or
Section 12.1.
 
-22-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

“Settlement Date” means, with respect to the Called Principal of any Non‑Swapped
Note, the date on which such Called Principal is to be prepaid pursuant to
Section 8.2 or Section 8.3 or has become or is declared to be immediately due
and payable pursuant to Section 12.1, as the context requires.
 
(b)      Make-Whole Amount with respect to Swapped Notes.  The term “Make-Whole
Amount” means, with respect to any Swapped Note, an amount equal to the excess,
if any, of the Swapped Note Discounted Value with respect to the Swapped Note
Called Notional Amount related to such Swapped Note over such Swapped Note
Called Notional Amount; provided, however, that the Make-Whole Amount may in no
event be less than zero. All payments of Make-Whole Amount in respect of any
Swapped Note shall be made in Dollars.
 
For the purposes of determining the Make‑Whole Amount with respect to any
Swapped Note, the following terms have the following meanings:
 
“New Swap Agreement” means any cross-currency swap agreement pursuant to which
the holder of a Swapped Note is to receive payment in Dollars and which is
entered into in full or partial replacement of an Original Swap Agreement as a
result of such Original Swap Agreement having terminated for any reason other
than a non-scheduled prepayment or a repayment of such Swapped Note prior to its
scheduled maturity.  The terms of a New Swap Agreement with respect to any
Swapped Note do not have to be identical to those of the Original Swap Agreement
with respect to such Swapped Note.
 
“Original Swap Agreement” means, with respect to any Swapped Note, (x) a
cross-currency swap agreement and annexes and schedules thereto (an “Initial
Swap Agreement”) that is entered into on an arm's length basis by the original
purchaser of such Swapped Note (or any affiliate thereof) in connection with the
execution of this Agreement and the purchase of such Swapped Note and relates to
the scheduled payments by the Company of interest and principal on such Swapped
Note, under which the holder of such Swapped Note is to receive payments from
the counterparty thereunder in Dollars and which is more particularly described
on Schedule 8.7 hereto, (y) any Initial Swap Agreement that has been assumed
(without any waiver, amendment, deletion or replacement of any material economic
term or provision thereof) by a holder of a Swapped Note in connection with a
transfer of such Swapped Note and (z) any Replacement Swap Agreement; and a
“Replacement Swap Agreement” means, with respect to any Swapped Note, a
cross-currency swap agreement and annexes and schedules thereto with payment
terms and provisions (other than a reduction in notional amount, if applicable)
identical to those of the Initial Swap Agreement with respect to such Swapped
Note that is entered into on an arm's length basis by the holder of such Swapped
Note in full or partial replacement (by amendment, modification or otherwise) of
such Initial Swap Agreement (or any subsequent Replacement Swap Agreement) in a
notional amount not exceeding the outstanding principal amount of such Swapped
Note following a non-scheduled prepayment or a repayment of such Swapped Note
prior to its scheduled maturity.  Any holder of a Swapped Note that enters into,
assumes or terminates an Initial Swap Agreement or Replacement Swap Agreement
shall within a reasonable period of time thereafter deliver to the Company a
notice of the principal economic terms of the confirmation, assumption or
termination related thereto.
 
-23-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

“Swap Agreement” means, with respect to any Swapped Note, an Original Swap
Agreement or a New Swap Agreement, as the case may be.
 
“Swapped Note” means any Note that as of the date of the Closing is subject to a
Swap Agreement covering the full principal amount of the Note.  A “Swapped
Note” shall no longer be deemed a “Swapped Note” at such time as the related
Swap Agreement ceases to be in force in respect thereof, unless (and until) a
Replacement Swap Agreement or New Swap Agreement is entered into.
 
“Swapped Note Called Notional Amount” means, with respect to any Swapped Note
Called Principal of any Swapped Note, the payment in Dollars due to the holder
of such Swapped Note under the terms of the Swap Agreement to which such holder
is a party, attributable to and in exchange for such Swapped Note Called
Principal and assuming that such Swapped Note Called Principal is paid on its
scheduled maturity date, provided that if such Swap Agreement is not an Initial
Swap Agreement, then the “Swapped Note Called Notional Amount” in respect of
such Swapped Note shall not exceed the amount in Dollars which would have been
due to the holder of such Swapped Note under the terms of the Initial Swap
Agreement to which such holder was a party (or if such holder was never party to
an Initial Swap Agreement, then the last Initial Swap Agreement to which the
most recent predecessor in interest to such holder as a holder of such Swapped
Note was a party), attributable to and in exchange for such Swapped Note Called
Principal and assuming that such Swapped Note Called Principal is paid on its
scheduled maturity date.
 
“Swapped Note Called Principal” means, with respect to any Swapped Note, the
principal of such Swapped Note that is to be prepaid pursuant to Section 8.2 or
Section 8.3 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.
 
“Swapped Note Discounted Value” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note that is to be prepaid pursuant to Section
8.2 or Section 8.3 or has become or is declared to be immediately due and
payable pursuant to Section 12.1, as the context requires, the amount obtained
by discounting all Swapped Note Remaining Scheduled Swap Payments corresponding
to the Swapped Note Called Notional Amount of such Swapped Note from their
respective scheduled due dates to the Swapped Note Settlement Date with respect
to such Swapped Note Called Notional Amount, in accordance with accepted
financial practice and at a discount factor (applied on the same periodic basis
as that on which interest on such Swapped Note is payable) equal to the Swapped
Note Reinvestment Yield with respect to such Swapped Note Called Notional
Amount.
 
“Swapped Note Reinvestment Yield” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note, the sum of (x) the Applicable Percentage
plus (y) the yield to maturity implied by (i) the ask‑side yields reported, as
of 10:00 A.M. (New York City time) on the second Business Day preceding the
Swapped Note Settlement Date with respect to such Swapped Note Called Notional
Amount, on the display designated as “Page PX1” (or such other display as may
replace Page PX1 on Bloomberg Financial Markets (“Bloomberg”)) or, if Page PX1
(or its successor screen on Bloomberg) is unavailable, the Telerate Access
Service screen which corresponds most closely to Page PX1 for the most recently
issued actively traded U.S. Treasury securities having a maturity equal to the
Swapped Note Remaining Average Life of such Swapped Note Called Notional Amount
as of such Swapped Note Settlement Date, or (ii) if such yields are not reported
as of such time or the yields reported as of such time are not ascertainable
(including by way of interpolation), the Treasury Constant Maturity Series
Yields reported for the latest day for which such yields have been so reported
as of the second Business Day preceding the Swapped Note Settlement Date with
respect to such Swapped Note Called Notional Amount, in U.S. Federal Reserve
Statistical Release H.15 (519) (or any comparable successor publication) for
actively traded U.S. Treasury securities having a constant maturity equal to the
Swapped Note Remaining Average Life of such Swapped Note Called Notional Amount
as of such Swapped Note Settlement Date.   Such implied yield will be
determined, if necessary, by (a) converting U.S. Treasury bill quotations to
bond‑equivalent yields in accordance with accepted financial practice and (b)
interpolating linearly between (1) the actively traded U.S. Treasury security
with the maturity closest to and greater than the Swapped Note Remaining Average
Life and (2) the actively traded U.S. Treasury security with the maturity
closest to and less than such Swapped Note Remaining Average Life.  The Swapped
Note Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of the applicable Swapped Note.
 
-24-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

“Swapped Note Remaining Average Life” means, with respect to any Swapped Note
Called Notional Amount, the number of years (calculated to the nearest
one-twelfth year) obtained by dividing (x) such Swapped Note Called Notional
Amount into (y) the sum of the products obtained by multiplying (1) the
principal component of each Swapped Note Remaining Scheduled Swap Payments with
respect to such Swapped Note Called Notional Amount by (2) the number of years
(calculated to the nearest one-twelfth year) that will elapse between the
Swapped Note Settlement Date with respect to such Swapped Note Called Notional
Amount and the scheduled due date of such Swapped Note Remaining Scheduled Swap
Payments.
 
“Swapped Note Remaining Scheduled Swap Payments” means, with respect to the
Swapped Note Called Notional Amount relating to any Swapped Note, the payments
due to the holder of such Swapped Note in Dollars under the terms of the Swap
Agreement to which such holder is a party which correspond to all payments of
the Swapped Note Called Principal of such Swapped Note corresponding to such
Swapped Note Called Notional Amount and interest on such Swapped Note Called
Principal (other than that portion of the payment due under such Swap Agreement
corresponding to the interest accrued on the Swapped Note Called Principal to
the Swapped Note Settlement Date) that would be due after the Swapped Note
Settlement Date in respect of such Swapped Note Called Notional Amount assuming
that no payment of such Swapped Note Called Principal is made prior to its
originally scheduled payment date, provided that if such Swapped Note Settlement
Date is not a date on which an interest payment is due to be made under the
terms of such Swapped Note, then the amount of the next succeeding scheduled
interest payment will be reduced by the amount of interest accrued to such
Swapped Note Settlement Date and required to be paid on such Swapped Note
Settlement Date pursuant to Section 8.2, Section 8.3 or Section 12.1.
 
“Swapped Note Settlement Date” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note Called Principal of any Swapped Note, the
date on which such Swapped Note Called Principal is to be prepaid pursuant to
Section 8.2 or Section 8.3 or has become or is declared to be immediately due
and payable pursuant to Section 12.1, as the context requires.
 
-25-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

Section 8.8.       Swap Breakage.  If any Swapped Note is prepaid pursuant to
Section 8.2, Section 8.3 or Section 10.6 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, then (a) any resulting Net
Loss in connection therewith shall be reimbursed to the holder of such Swapped
Note by the Company in Dollars upon any such prepayment or repayment of such
Swapped Note and (b) any resulting Net Gain in connection therewith shall be
deducted (i) from the Make-Whole Amount, if any, or any principal or interest to
be paid to the holder of such Swapped Note by the Company upon any such
prepayment of such Swapped Note pursuant to Section 8.2, Section 8.3 or Section
10.6 or (ii) from the Make-Whole Amount, if any, to be paid to the holder of
such Swapped Note by the Company upon any such repayment of such Swapped Note
pursuant to Section 12.1, provided that, in either case, the Make-Whole Amount,
in respect of such Swapped Note may in no event be less than zero. Each holder
of a Swapped Note shall be responsible for calculating its own Net Loss or Net
Gain, as the case may be, and Swap Breakage Amount in Dollars upon the
prepayment or repayment of all or any portion of such Swapped Note, and such
calculations as reported to the Company in reasonable detail shall be binding on
the Company absent demonstrable error.
 
As used in this Section 8.8 with respect to any Swapped Note that is prepaid or
accelerated: “Net Loss” means the amount, if any, by which the Swapped Note
Called Notional Amount exceeds the sum of (x) the Swapped Note Called Principal
plus (or minus in the case of an amount paid) (y) the Swap Breakage Amount
received (or paid) by the holder of such Swapped Note; and “Net Gain” means the
amount, if any, by which the Swapped Note Called Notional Amount is exceeded by
the sum of (x) the Swapped Note Called Principal plus (or minus in the case of
an amount paid) (y) the Swap Breakage Amount received (or paid) by such holder.
For purposes of any determination of any “Net Loss” or “Net Gain,” the Swapped
Note Called Principal shall be determined by the holder of the affected Swapped
Note by converting Euros into Dollars at the current Euros/Dollar exchange rate,
as determined as of 10:00 A.M. (New York City time) on the day such Swapped Note
is prepaid or accelerated as indicated on the applicable screen of Bloomberg
Financial Markets and any such calculation shall be reported to the Company in
reasonable detail and shall be binding on the Company absent demonstrable error.
 
As used in this Section 8.8, “Swap Breakage Amount” means, with respect to the
Swap Agreement associated with any Swapped Note, in determining the Net Loss or
Net Gain, the amount that would be received (in which case the Swap Breakage
Amount shall be positive) or paid (in which case the Swap Breakage Amount shall
be negative) by the holder of such Swapped Note as if such Swap Agreement had
terminated due to the occurrence of an event of default with the holder of such
Swapped Note as the defaulting party or an early termination with the holder of
such Swapped Note as the sole affected party under the ISDA 1992 Multi-Currency
Cross Border Master Agreement or ISDA 2002 Master Agreement, as applicable (the
“ISDA Master Agreement”); provided, however, that if such holder (or its
predecessor in interest with respect to such Swapped Note) was, but is not at
the time, a party to an Original Swap Agreement but is a party to a New Swap
Agreement, then the Swap Breakage Amount shall mean the lesser of (x) the gain
or loss (if any) which would have been received or incurred (by payment, through
off-set or netting or otherwise) by the holder of such Swapped Note under the
terms of the Original Swap Agreement (if any) in respect of such Swapped Note to
which such holder (or any affiliate thereof) was a party (or if such holder was
never a party to an Original Swap Agreement, then the last Original Swap
Agreement to which the most recent predecessor in interest to such holder as a
holder of a Swapped Note was a party) and which would have arisen as a result of
the payment of the Swapped Note Called Principal on the Swapped Note Settlement
Date and (y) the gain or loss (if any) actually received or incurred by the
holder of such Swapped Note, in connection with the payment of such Swapped Note
Called Principal on the Swapped Note Settlement Date, under the terms of the New
Swap Agreement to which such holder (or any affiliate thereof) is a party.  The
holder of such Swapped Note will make all calculations related to the Swap
Breakage Amount in good faith and in accordance with its customary practices for
calculating such amounts under the ISDA Master Agreement pursuant to which such
Swap Agreement shall have been entered into and assuming for the purpose of such
calculation that there are no other transactions entered into pursuant to such
ISDA Master Agreement (other than such Swap Agreement).
 
The Swap Breakage Amount shall be payable in Dollars.
 
-26-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

Section 9.               Affirmative Covenants.
 
The Company covenants that so long as any of the Notes are outstanding:
 
Section 9.1.          Compliance with Laws.  Without limiting Section 10.9, the
Company will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, Environmental Laws, the USA
PATRIOT Act and the other laws and regulations that are referred to in Section
5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
Section 9.2.          Insurance.  The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co‑insurance and self‑insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.
 
Section 9.3.          Maintenance of Properties.  The Company will, and will
cause each of its Subsidiaries to, maintain and keep, or cause to be maintained
and kept, their respective properties in good repair, working order and
condition (other than ordinary wear and tear), so that the business carried on
in connection therewith may be properly conducted at all times; provided that
this Section 9.3 shall not prevent the Company or any Subsidiary from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
-27-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

Section 9.4.              Payment of Taxes and Claims.  The Company will, and
will cause each of its Subsidiaries to, file all tax returns required to be
filed in any jurisdiction and to pay and discharge all taxes shown to be due and
payable on such returns and all other taxes, assessments, governmental charges,
or levies imposed on them or any of their properties, assets, income or
franchises, to the extent such taxes and assessments have become due and payable
and before they have become delinquent and all claims for which sums have become
due and payable that have or might become a Lien on properties or assets of the
Company or any Subsidiary; provided that neither the Company nor any Subsidiary
need pay any such tax or assessment or claims if (a) the amount, applicability
or validity thereof is contested by the Company or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and the Company or a
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of the Company or such Subsidiary or (b) the nonpayment of all such
taxes, assessments and claims in the aggregate could not reasonably be expected
to have a Material Adverse Effect.
 
Section 9.5.              Legal Existence, Etc.  Subject to Section 10.5, the
Company will at all times preserve and keep in full force and effect its legal
existence.  Subject to Sections 10.5 and 10.6, the Company will at all times
preserve and keep in full force and effect the legal existence of each of its
Subsidiaries (unless merged into the Company or a Wholly‑owned Subsidiary) and
all rights and franchises of the Company and its Subsidiaries unless, in the
good faith judgment of the Company, the termination of or failure to preserve
and keep in full force and effect such legal existence, right or franchise could
not, individually or in the aggregate, have a Material Adverse Effect.
 
Section 9.6.          Books and Records.  The Company will, and will cause each
of its Subsidiaries to, maintain proper books of record and account in
conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over the Company, or such
Subsidiary, as the case may be.
 
Section 9.7.          Guaranty by Subsidiaries.  (a) The Company may, at its
election, at any time or from time to time, cause any Subsidiary which is not
then a Subsidiary Guarantor to become a Subsidiary Guarantor by satisfying the
following conditions:
 
(i)            deliver to each of the holders of the Notes of an executed
counterpart of a Subsidiary Guaranty, or joinder agreement in respect of an
existing Subsidiary Guaranty, as appropriate executed by such Subsidiary;
 
(ii)           deliver to each of the holders of the Notes of a certificate
signed by the president, a vice president or another authorized officer of such
Subsidiary (A) making representations and warranties to the effect of those
contained in Sections 5.1, 5.2, 5.6 and 5.7, but with respect to such Subsidiary
and such Subsidiary Guaranty, as applicable and (B) certifying that at such time
(and after giving effect to such Subsidiary Guaranty) (1) no Default or Event of
Default shall have occurred and be continuing and (2) such Subsidiary (x) will
not be insolvent, (y) will not be engaged in any business or transaction, or
about to engage in any business or transaction, for which it has unreasonably
small capital and (z) does not intend to, and will not, hinder, delay or defraud
any Person to which it is, or will become, indebted, in each of the foregoing
such cases after taking into account the reasonable likelihood of having to
perform under such Subsidiary Guaranty;
 
-28-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

(iii)          deliver to each of the holders of the Notes such documents and
evidence with respect to such Subsidiary as the Required Holders may reasonably
request in order to establish the existence and good standing of such Subsidiary
and the authorization of the transactions contemplated by such Subsidiary
Guaranty;
 
(iv)          deliver to each holder of a Note an opinion or opinions of counsel
to the combined effect that the Subsidiary Guaranty of such Subsidiary has been
duly authorized, executed and delivered by such Subsidiary and constitutes a
legal, valid and binding obligation enforceable against such Subsidiary
Guarantor in accordance with its terms, subject to customary and reasonable
exceptions and assumptions under the circumstances;
 
(v)           payment of all reasonable fees and expenses of the holders of the
Notes, including, without limitation, the reasonable fees of not more than one
special counsel representing all of the holders of the Notes, incurred in
connection with the execution and delivery of the Subsidiary Guaranty and the
related opinion described above; and
 
(vi)          deliver to each holder of a Note of evidence of the appointment of
the Company as such Subsidiary’s agent to receive, for it and on its behalf
service of process in the State of New York with respect thereto.
 
(b)           The Company may further, from time to time at its discretion and
upon written notice from the Company to the holders of the Notes referring to
this Section 9.7(b) (which notice shall contain a certification (including
setting forth the information (including reasonably detailed computations)
reasonably required to confirm the conclusions contained therein) by a
Responsible Officer as to (i) the matters specified in clauses (c) and (d) below
and (ii) that no Default or Event of Default shall have occurred and then be
continuing or shall result therefrom) (the “Termination Notice”), terminate the
Subsidiary Guaranty issued by a Subsidiary Guarantor with effect from the date
of such notice, so long as no Default or Event of Default shall have occurred
and then be continuing or shall result therefrom.
 
(c)           The Company agrees that so long as any Subsidiary is a guarantor
or a borrower under or with respect to the Bank Credit Agreement, the 2011
Notes, the 2013 Notes or the 2015 Notes, such Subsidiary shall at all such times
be a Subsidiary Guarantor.
 
(d)            The Company agrees that it will not, nor will it permit any
Subsidiary or Affiliate to, directly or indirectly, pay or cause to be paid any
consideration or remuneration, whether by way of supplemental or additional
interest, fee or otherwise, to any creditor of the Company or of any Subsidiary
Guarantor as consideration for or as an inducement to the entering into by any
such creditor of any release or discharge of any Subsidiary Guarantor with
respect to any liability of such Subsidiary Guarantor as an obligor or guarantor
under or in respect of Debt of the Company, unless such consideration or
remuneration is concurrently paid, on the same terms, ratably to the holders of
all of the Notes then outstanding.
 
-29-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

Section 9.8.          Most Favored Lender Status.  (a) If the Company or any
Subsidiary Guarantor (i) is as of the date of this Agreement a party to the Bank
Credit Agreement, the note purchase agreement relating to the 2011 Notes, the
2013 Notes or the 2015 Notes (an “Existing Credit Facility”), or (ii) after the
date of this Agreement enters into any amendment or other modification of any
Existing Credit Facility (an “Amended Credit Facility”), or (iii) enters into
any new credit facility, whether with commercial banks or other Institutional
Investors pursuant to a credit agreement, note purchase agreement or other like
agreement (in any such case, a “New Credit Facility”) after the date of this
Agreement under which the Company or any Subsidiary Guarantor may incur Debt in
an amount equal to or greater than $50,000,000 (or the equivalent in the
relevant currency), that in any such case as on the date of this Agreement, or
after the date of this Agreement, results in one or more additional or more
restrictive covenants or events of default than those contained in this
Agreement being contained in any such Existing Credit Facility, Amended Credit
Facility or New Credit Facility, as the case may be (such additional or more
restrictive covenant or event of default, as the case may be, together with all
definitions relating thereto, in the case of an Existing Credit Facility,
including as amended by an Amended Credit Facility, the “Existing Facility
Additional Provision(s)” and in the case of a New Credit Facility, the “New
Facility Additional Provision(s)” and such covenants and events of default shall
be an Existing Facility Additional Provision(s) or New Facility Additional
Provision(s) only to the extent not already included herein, or if already
included herein, only to the extent more restrictive than the analogous
covenants or events of default included herein), then the terms of this
Agreement, without any further action on the part of the Company, any Subsidiary
Guarantor or any of the holders of the Notes, will unconditionally be deemed on
the effective date of such Amended Credit Facility or New Credit Facility, as
the case may be, or the date hereof in the case of an Existing Credit Facility
to be automatically amended to include the Existing Facility Additional
Provision(s) or such New Facility Additional Provision(s), as the case may be,
and any event of default in respect of any such additional or more restrictive
covenant(s) so included herein shall be deemed to be an Event of Default under
Section 11(c) (after giving effect to any grace or cure provisions under such
Existing Facility Additional Provision(s) or such New Facility Additional
Provision(s) or event of default), subject to all applicable terms and
provisions of this Agreement, including, without limitation, all rights and
remedies exercisable by the holders of the Notes hereunder.
 
(b)     If after the date of execution of any Amended Credit Facility or a New
Credit Facility, as the case may be, or in the case of an Existing Credit
Facility, if after the date hereof, any one or more of the Existing Facility
Additional Provision(s) or the New Facility Additional Provision(s) is excluded,
terminated, loosened, tightened, amended or otherwise modified under the
corresponding Existing Credit Facility, Amended Credit Facility or New Credit
Facility, as applicable, then and in such event any such Existing Facility
Additional Provision(s) or New Facility Additional Provision(s) theretofore
included in this Agreement pursuant to the requirements of Section 9.8(a) shall
then and thereupon automatically and without any further action by any Person be
so excluded, terminated, loosened, tightened or otherwise amended or modified
under this Section 9.8(b) to the same extent as the exclusion, termination,
loosening, tightening of other amendment or modification thereof under the
Existing Credit Facility, Amended Credit Facility or New Credit Facility;
provided that if a Default or Event of Default shall have occurred and be
continuing by reason of the Existing Facility Additional Provision(s) or the New
Facility Additional Provision(s) at the time any such Existing Facility
Additional Provision(s) or New Facility Additional Provision(s) is or are to be
so excluded, terminated, loosened, tightened, amended or modified under this
Section 9.8(b), the prior written consent thereto of the Required Holders shall
be required as a condition to the exclusion, termination, loosening, tightening
or other amendment or modification of any such Existing Facility Additional
Provision(s) or New Facility Additional Provision(s), as the case may be; and
provided, further, that in any and all events, the covenant(s) or event(s) of
default (and related definitions) constituting any covenant and Events of
Default contained in this Agreement as in effect on the date of this Agreement
(and as amended otherwise than by operation of Section 9.8(a)) shall not in any
event be deemed or construed to be excluded, loosened or relaxed by operation of
the terms of this Section 9.8(b), and only any such Existing Facility Additional
Provision(s) or New Facility Additional Provision(s) shall be so excluded,
terminated, loosened, tightened, amended or otherwise modified pursuant to the
terms hereof.
 
-30-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

(c)     The Company shall notify the holders of the Notes of the inclusion or
amendment of any covenants or events of default by operation of Section 9.8 and
from time to time, upon request by the Required Holders, promptly execute and
deliver at its expense (including, without limitation, the reasonable and
documented fees and expenses of one counsel for the holders of the Notes, taken
as a whole) an amendment to this Agreement in form and substance reasonably
satisfactory to the Required Holders evidencing that, pursuant to this Section
9.8, this Agreement then and thereafter includes, excludes, amends or otherwise
modifies any Existing Facility Additional Provision(s) or New Facility
Additional Provision(s), as the case may be; provided that the execution and
delivery of such amendment shall not be a precondition to the effectiveness of
such amendment.
 
(d)     The Company agrees that it will not, nor will it permit any Subsidiary
or Affiliate to, directly or indirectly, pay or cause to be paid any
consideration or remuneration, whether by way of supplemental or additional
interest, fee or otherwise, to any creditor of the Company, any co‑obligor or
any Subsidiary Guarantor as consideration for or as an inducement to the
entering into by any such creditor of any amendment, waiver or other
modification to any Existing Credit Facility, Amended Credit Facility or New
Credit Facility, as the case may be, the effect of which amendment, waiver or
other modification is to exclude, terminate, loosen, tighten or otherwise amend
or modify any Existing Facility Additional Provision(s) or New Facility
Additional Provision(s), unless such consideration or remuneration is
concurrently paid, on the same terms, ratably to the holders of all of the Notes
then outstanding.
 
Section 10.              Negative Covenants.
 
The Company covenants that so long as any of the Notes are outstanding:
 
-31-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

Section 10.1.        [Reserved]. 
 
Section 10.2.        Limitations on Debt.  (a) The Company will not permit the
ratio of Total Funded Debt to Consolidated EBITDA determined as at the end of
each fiscal quarter of the Company (the “Leverage Ratio”), to be greater than
3.50 to 1.00 provided that if a Material Acquisition is consummated within such
fiscal quarter (any such fiscal quarter designated as such by the Company in
writing to the holders of Notes being a “Trigger Quarter”), then the Leverage
Ratio may be greater than 3.50 to 1.00 but shall not exceed 3.75 to 1.00 for
such Trigger Quarter and the next succeeding three fiscal quarters (each such
four quarter period, a “Leverage Holiday”); provided further that:
 
(i)            following a Leverage Holiday, no subsequent Trigger Quarter shall
be deemed to have occurred or to exist for any reason unless and until the
Leverage Ratio has returned to less than or equal to 3.50 to 1.00 as of the end
of at least one full fiscal quarter following the preceding Trigger Quarter;
 
(ii)           the Leverage Ratio shall return to less than or equal to 3.50 to
1.00 no later than the end of the fourth fiscal quarter next following the
initial Trigger Quarter;
 
(iii)          there shall be no more than two (2) Leverage Holidays during the
term of this Agreement; and
 
(iv)          the Company shall be obligated to pay an additional 0.50% of
interest on each Note during the Leverage Holiday (the “Leverage Holiday
Interest”).  For avoidance of doubt, no Leverage Holiday Interest will be used
in calculating any Make‑Whole Amount or Swap-Breakage Amount.  
 
(b)     The Company will not at any time permit (i) the aggregate amount of Debt
of the Company and its Subsidiaries secured by any Lien created or incurred
within the limitations of Section 10.4(h) to exceed 10% of Consolidated Adjusted
Net Worth, and (ii) the aggregate amount of all Consolidated Priority Debt
(including, without limitation, all Debt of the Company and its Subsidiaries
secured by any Lien created or incurred within the limitations of Section
10.4(h)) to exceed 20% of Consolidated Adjusted Net Worth.
 
(c)     Any Person which becomes a Subsidiary after the date hereof shall for
all purposes of this Section 10.2 be deemed to have created, assumed or incurred
at the time it becomes a Subsidiary all Debt of such Person existing immediately
after it becomes a Subsidiary.
 
Section 10.3.        Fixed Charges Coverage Ratio.  The Company will keep and
maintain the ratio of EBITR to Consolidated Fixed Charges for each period of
four consecutive fiscal quarters at not less than 2.00 to 1.00, with the
demonstration of compliance by the Company with this Section 10.3 to be made as
at the end of each fiscal quarter.
 
-32-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

Section 10.4.        Negative Pledge.  The Company will not, and will not permit
any of its Subsidiaries to, create, assume, or suffer to exist any Lien on any
asset now owned or hereafter acquired, except:
 
(a)           Liens incurred to finance the acquisition of construction of, or
for the purpose of financing its physical plant, office buildings, machinery,
equipment and other fixed assets used in its business and not held for sale or
lease in the ordinary course of its business;
 
(b)           Liens incurred or deposits made in the ordinary course of business
in order to enable it to maintain self‑insurance, or to participate in any fund
in connection with workers’ compensation, unemployment insurance, old‑age
pensions or other social security, or to share in any privileges or other
benefits available to corporations participating in any such arrangement, or for
any other purpose at any time required by law or regulation promulgated by any
governmental agency or office as a condition to the transaction of any business
or the exercise of any privilege or license, or from depositing its assets with
any surety company or clerk of any court, or in escrow, as collateral in
connection with, or in lieu of, any bond or appeal by it from any judgment or
decree against it, or in connection with any other proceedings in actions at law
or in equity by or against it;
 
(c)           Liens securing any taxes or assessments, governmental charges or
levies, if such taxes or assessments, charges or levies shall not at any time be
due and payable or if the Company shall currently be contesting the validity
thereof in good faith and by appropriate proceedings;
 
(d)           Liens of any judgments, if such judgments shall not have remained
un‑discharged or un‑stayed on appeal or otherwise for more than sixty (60) days;
 
(e)           landlords’, lessors’, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, laborers’ or other similar statutory Liens; provided
that the Company or any of its Subsidiaries, as the case may be, is contesting
the validity thereof in good faith and by appropriate proceedings;
 
(f)           easements, rights‑of‑way, restrictions and other similar
encumbrances which do not Materially detract from the value of the property
subject thereto or interfere with the ordinary conduct of its business;
 
(g)           Liens existing on the date of the Closing and securing Debt of the
Company and its Subsidiaries referred to in Schedule 5.15; and
 
(h)           other Liens created or incurred after the date of the Closing
given to secure Debt of the Company or any Subsidiary in addition to the Liens
permitted by the preceding clauses (a) through (g) hereof; provided that (i) all
Debt secured by any such Liens shall at all times be within the limitations
provided in Section 10.2(b) and (ii) at the time of creation, issuance,
assumption, guarantee or incurrence of the Debt secured by any such Lien and
after giving effect thereto and to the application of the proceeds thereof, no
Default or Event of Default, including, without limitation, under Section
10.2(b), would exist; provided, that, without limiting the foregoing, in the
event that at any time the Company or any Subsidiary provides a Lien to or for
the benefit of the lenders under the Bank Credit Agreement or the administrative
agent on their behalf, the holders of the 2011 Notes, the holders of the 2013
Notes or the holders of the 2015 Notes for the purpose of securing obligations
thereunder, then the Company will (if it has provided such Lien), and will cause
each of its Subsidiaries that has provided such Lien to concurrently grant to or
for the benefit of the holders of Notes a similar first priority Lien (subject
only to Liens permitted by the Bank Credit Agreement and this Section 10.4, and
ranking pari passu with the Lien provided to or for the benefit of the lenders
under such Bank Credit Agreement, the holders of the 2011 Notes, the holders of
the 2013 Notes or the holders of the 2015 Notes), over the same assets and
property of the Company and such Subsidiary as those encumbered in respect of
the Bank Credit Agreement, the 2011 Notes, the 2013 Notes or the 2015 Notes (but
only for so long as such obligations under the Bank Credit Agreement, the 2011
Notes, the 2013 Notes or the 2015 Notes are secured by such Lien), in form and
substance reasonably satisfactory to the Required Holders with such security to
be the subject of an intercreditor agreement among the lenders under the Bank
Credit Agreement or the administrative agent on their behalf, the holders of the
2011 Notes, the holders of the 2013 Notes, the holders of the 2015 Notes and the
holders of Notes, which shall be reasonably satisfactory in form and substance
to the Required Holders.
 
-33-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

Section 10.5.        Mergers, Consolidations, Etc.  The Company will not, and
will not permit any Subsidiary to, consolidate with or be a party to a merger
with any other Person, or sell, lease or otherwise dispose of all or
substantially all of its assets; provided that:
 
(a)           any Subsidiary may merge or consolidate with or into the Company
or any Wholly‑owned Subsidiary so long as in (i) any merger or consolidation
involving the Company, the Company shall be the surviving or continuing
corporation and (ii) in any merger or consolidation involving a Wholly‑owned
Subsidiary (and not the Company), the Wholly‑owned Subsidiary shall be the
surviving or continuing corporation or limited liability company;
 
(b)           the Company may consolidate or merge with or into any other
corporation if (i) the corporation which results from such consolidation or
merger (the “Surviving Person”) is organized under the laws of any state of the
United States or the District of Columbia, (ii) the due and punctual payment of
the principal of and premium, if any, and interest on all of the Notes,
according to their tenor, and the due and punctual performance and observation
of all of the covenants in the Notes and this Agreement to be performed or
observed by the Company are expressly assumed in writing by the Surviving Person
and the Surviving Person shall furnish to the holders of the Notes an opinion of
counsel satisfactory to the Required Holders to the effect that the instrument
of assumption has been duly authorized, executed and delivered and constitutes
the legal, valid and binding contract and agreement of the Surviving Person
enforceable in accordance with its terms, except as enforcement of such terms
may be limited by bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principles, (iii) each Subsidiary Guarantor shall have affirmed in
writing its respective obligations under its Subsidiary Guaranty, and (iv) at
the time of such consolidation or merger and immediately after giving effect
thereto, no Default or Event of Default would exist; and
 
-34-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

(c)           the Company may sell or otherwise dispose of all or substantially
all of its assets (other than as provided in Section 10.6) to any Person for
consideration which represents the fair market value of such assets (as
determined in good faith by the Board of Directors of the Company) at the time
of such sale or other disposition if (i) the acquiring Person (the “Acquiring
Person”) is a corporation organized under the laws of any state of the United
States or the District of Columbia, (ii) the due and punctual payment of the
principal of and premium, if any, and interest on all the Notes, according to
their tenor, and the due and punctual performance and observance of all of the
covenants in the Notes and in this Agreement to be performed or observed by the
Company are expressly assumed in writing by the Acquiring Person and the
Acquiring Person shall furnish to the holders of the Notes an opinion of counsel
satisfactory to the Required Holders to the effect that the instrument of
assumption has been duly authorized, executed and delivered and constitutes the
legal, valid and binding contract and agreement of such Acquiring Person
enforceable in accordance with its terms, except as enforcement of such terms
may be limited by bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principles, (iii) each Subsidiary Guarantor shall have affirmed in
writing its respective obligations under its Subsidiary Guaranty, and (iv) at
the time of such sale or disposition and immediately after giving effect
thereto, no Default or Event of Default would exist.
 
Section 10.6.        Sale of Assets.  The Company will not, and will not permit
any Subsidiary to, sell, lease, transfer, abandon or otherwise dispose of
assets, including, without limitation, by way of an asset securitization or
sale‑leaseback transaction (except assets sold in the ordinary course of
business for fair market value and except as provided in Section 10.5(c));
provided that the foregoing restrictions do not apply to:
 
(a)              the sale, lease, transfer or other disposition of assets of a
Subsidiary to the Company or a Wholly‑owned Subsidiary; or
 
(b)               the abandonment of assets of the Company or a Subsidiary that
are no longer useful or intended to be used in the operation of the business of
the Company and its Subsidiaries, provided that such abandonment would not,
individually or in the aggregate, have a Material Adverse Effect;
 
(c)               the sale of assets for cash or other property to a Person or
Persons other than an Affiliate if all of the following conditions are met:
 
(i)         such assets (valued at net book value) do not, together with all
other assets of the Company and its Subsidiaries previously disposed of during
the twelve‑month period then ending (other than in the ordinary course of
business or as provided in Section 10.6(b) or 10.6(d)), exceed 10% of
Consolidated Total Assets, and such assets (valued at net book value) do not,
together with all other assets of the Company and its Subsidiaries previously
disposed of during the period from the date of this Agreement to and including
the date of the sale of such assets (other than in the ordinary course of
business or as provided in Section 10.6(b) or 10.6(d)), exceed 30% of
Consolidated Total Assets, in each such case determined as of the end of the
immediately preceding fiscal year;
 
-35-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

(ii)        in the opinion of a Senior Financial Officer of the Company, the
sale is for fair value and is in the best interests of the Company; and
 
(iii)       immediately before and immediately after the consummation of the
transaction and after giving effect thereto, no Default or Event of Default
would exist;
 
provided, however, that for purposes of the foregoing calculation, there shall
not be included any assets the proceeds of which were or are applied within
twelve months of the date of sale of such assets to either (A) the acquisition
of assets useful and intended to be used in the operation of the business of the
Company and its Subsidiaries as described in Section 10.8 and having a fair
market value (as determined in good faith by a Senior Financial Officer of the
Company) at least equal to that of the assets so disposed of or (B) the
prepayment on a pro rata basis of Senior Debt of the Company determined, in the
case of any Senior Debt of the Company denominated in a currency other than
Dollars, on the basis of the exchange rate published in The Wall Street Journal
on the second Business Day before the date of the applicable notice of
prepayment.  It is understood and agreed by the Company and the holders of the
Notes that if, and only if, any part or portion of any such proceeds are offered
to the prepayment of the Notes as hereinabove provided, then and in such event
shall such proceeds, or part or portion thereof, as the case may be, to the
extent accepted as a prepayment of the Notes by the holders thereof, be prepaid
as and to the extent provided in Section 8.2.
 
Without limiting the foregoing clause (B), the Company agrees that:
 
(x)        the timing and manner of any offer of prepayment to the holders of
the Notes shall be in the manner contemplated by Section 8.2; provided that any
such offered prepayment of the Notes pursuant to this Section 10.6 will not be
subject to the restrictions on minimum prepayment amounts and shall only be at
100% of the principal amount thereof, together with interest accrued and unpaid
thereon to the date of such prepayment, and in no event with a Make‑Whole Amount
or other premium (other than the Swap Breakage Amount, if any);
 
(y)        any holder of the Notes may decline any offer of prepayment pursuant
to the foregoing clause (b); and
 
(z)         if such offer is so accepted, the proceeds so offered towards the
prepayment of the Notes and accepted shall be prepaid and applied in the manner
provided in Section 8.2, excepting only that such prepayment shall be at 100% of
the principal amount thereof, together with interest accrued and unpaid thereon
to the date of such prepayment, without payment of Make‑Whole Amount or other
premium (other than the Swap Breakage Amount, if any).
 
-36-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

To the extent that any holder of the Notes declines such offer of prepayment,
the Company may use the remaining amount of such prepayment so declined for
general corporate purposes.
 
(d)           any transfer of an interest in accounts or notes receivable
pursuant to an Asset Securitization which qualifies as a sale under GAAP;
provided, that the aggregate amount of all Attributable Securitization
Indebtedness with respect to transfers under this Section 10.6(d) shall not at
any time exceed $125,000,000.
 
Section 10.7.        Transactions with Affiliates.  The Company will not and
will not permit any Subsidiary to enter into directly or indirectly any
transaction or group of related transactions (including without limitation the
purchase, lease, sale or exchange of properties of any kind or the rendering of
any service) with any Affiliate (other than the Company or another Subsidiary),
except in the ordinary course and pursuant to the reasonable requirements of the
Company’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Company or such Subsidiary than would be obtainable in a
comparable arm’s‑length transaction with a Person not an Affiliate.
 
Section 10.8.        Line of Business.  The Company will not and will not permit
any Subsidiary to engage in any business if, as a result, the general nature of
the business in which the Company and its Subsidiaries, taken as a whole, would
then be engaged would be substantially changed from the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, are
engaged on the date of this Agreement.
 
Section 10.9.        Terrorism Sanctions Regulations.  The Company will not, and
will not permit any Controlled Entity to (a) become (including by virtue of
being owned or controlled by a Blocked Person), own or control a Blocked Person
or (b) directly or indirectly have any investment in or engage in any dealing or
transaction (including any investment, dealing or transaction involving the
proceeds of the Notes) with any Person if such investment, dealing or
transaction (i) would cause any holder or any affiliate of such holder to be in
violation of, or subject to sanctions under, any law or regulation applicable to
such holder, or (ii) is prohibited by or subject to sanctions under any U.S.
Economic Sanctions Laws.
 
Section 11.             Events of Default.
 
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
 
(a)           the Company defaults in the payment of any principal, Make‑Whole
Amount, if any, or Swap Breakage Amount, if any, on any Note when the same
becomes due and payable, whether at maturity or at a date fixed for prepayment
or by declaration or otherwise; or
 
-37-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

(b)           the Company defaults in the payment of any interest on any Note
for more than five Business Days after the same becomes due and payable; or
 
(c)           the Company defaults in the performance of or compliance with any
term contained in Section 7.1(d) or Sections 10.2 through 10.6 or incorporated
herein pursuant to Section 9.8 (after giving effect to any grace or cure
provisions under such Existing Facility Additional Provision(s) or such New
Facility Additional Provision(s)); or
 
(d)           the Company or any Subsidiary Guarantor defaults in the
performance of or compliance with any term contained herein (other than those
referred to in Sections 11(a), (b) and (c)) or in any Subsidiary Guaranty and
such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) the
Company receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or
 
(e)           any representation or warranty made in writing by or on behalf of
the Company or any Subsidiary Guarantor or by any officer of the Company or any
Subsidiary Guarantor in this Agreement or in any Subsidiary Guaranty or in any
writing furnished in connection with the transactions contemplated hereby proves
to have been false or incorrect in any material respect on the date as of which
made; or
 
(f)           (i) the Company or any Subsidiary is in default (as principal or
as guarantor or other surety) in the payment of any principal of or premium or
make‑whole amount or interest on any Debt that is outstanding in an aggregate
principal amount of at least $25,000,000 (or its equivalent in the relevant
currency of payment) beyond any period of grace provided with respect thereto,
or (ii) the Company or any Subsidiary is in default in the performance of or
compliance with any term of any evidence of any Debt in an aggregate outstanding
principal amount of at least $25,000,000 (or its equivalent in the relevant
currency of payment) or of any mortgage, indenture or other agreement relating
thereto or any other condition exists, and as a consequence of such default or
condition such Debt has become, or has been declared (or one or more Persons are
entitled to declare such Debt to be), due and payable before its stated maturity
or before its regularly scheduled dates of payment, or (iii) as a consequence of
the occurrence or continuation of any event or condition (other than the passage
of time or the right of the holder of Debt to convert such Debt into equity
interests), (1) the Company or any Subsidiary has become obligated to purchase
or repay Debt before its regular maturity or before its regularly scheduled
dates of payment in an aggregate outstanding principal amount of at least
$25,000,000 (or its equivalent in the relevant currency of payment), or (2) one
or more Persons have the right to require the Company or any Subsidiary so to
purchase or repay such Debt; or
 
-38-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

(g)           the Company or any Material Subsidiary (i) is generally not
paying, or admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
 
(h)           a court or Governmental Authority of competent jurisdiction enters
an order appointing, without consent by the Company or any of its Material
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding‑up or liquidation of the Company or any of its
Material Subsidiaries, or any such petition shall be filed against the Company
or any of its Material Subsidiaries and such petition shall not be dismissed
within 60 days; or
 
(i)            a final judgment or judgments for the payment of money
aggregating in excess of $10,000,000 (or its equivalent in the relevant currency
of payment) are rendered against one or more of the Company and its Subsidiaries
and which judgments are not, within 60 days after entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within 60 days after
the expiration of such stay; or
 
(j)            if (i) any Plan shall fail to satisfy the minimum funding
standards of ERISA or the Code for any plan year or part thereof or a waiver of
such standards or extension of any amortization period is sought or granted
under section 412 of the Code, (ii) a notice of intent to terminate any Plan
shall have been or is reasonably expected to be filed with the PBGC or the PBGC
shall have instituted proceedings under ERISA section 4042 to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified the
Company or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) the aggregate “amount of unfunded benefit liabilities”
(within the meaning of section 4001(a)(18) of ERISA) under all Plans, determined
in accordance with Title IV of ERISA, shall exceed $10,000,000, (iv) the Company
or any ERISA Affiliate shall have incurred or is reasonably expected to incur
any liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Company or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post‑employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder; but only if any such
event or events described in clauses (i) through (vi) above, either individually
or together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect; or
 
-39-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

(k)          any Subsidiary Guaranty shall cease to be in full force and effect
for any reason whatsoever, including, without limitation, a determination by any
Governmental Authority that such Subsidiary Guaranty is invalid, void or
unenforceable or any Subsidiary Guarantor which is a party to such Subsidiary
Guaranty shall contest or deny in writing the validity or enforceability of any
of its obligations under such Subsidiary Guaranty, but excluding any Subsidiary
Guaranty which ceases to be in full force and effect in accordance with and by
reason of the express provisions of Section 9.7(b).
 
As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.
 
Section 12.             Remedies on Default, Etc.
 
Section 12.1.           Acceleration.  (a) If an Event of Default with respect
to the Company described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of Section
11(g) by virtue of the fact that such clause encompasses clause (i) of Section
11(g)) has occurred, all the Notes then outstanding shall automatically become
immediately due and payable.
 
(b)          If any other Event of Default has occurred and is continuing, any
holder or holders of more than 51% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
 
(c)          If any Event of Default described in Section 11(a) or (b) has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.
 
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (ii) the sum of the Make‑Whole Amount, if any, and the Swap Breakage
Amount, if any, each determined in respect of such principal amount (to the full
extent permitted by applicable law), shall all be immediately due and payable,
in each and every case without presentment, demand, protest or further notice,
all of which are hereby waived.  The Company acknowledges, and the parties
hereto agree, that each holder of a Note has the right to maintain its
investment in the Notes free from repayment by the Company (except as herein
specifically provided for), and that the provision for payment of the Make‑Whole
Amount, if any, and Swap Breakage Amount, if any, by the Company in the event
that the Notes are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.
 
Section 12.2.        Other Remedies.  If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.
 
-40-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

Section 12.3.        Rescission.  At any time after any Notes have been declared
due and payable pursuant to Section 12.1(b) or (c), the holders of not less than
60% in principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if (a)
the Company has paid all overdue interest on the Notes, all principal of and the
Make‑Whole Amount, if any, and Swap Breakage Amount, if any, on any Notes that
are due and payable and are unpaid other than by reason of such declaration, and
all interest on such overdue principal and the Make‑Whole Amount, if any, and
Swap Breakage Amount, if any, and (to the extent permitted by applicable law)
any overdue interest in respect of the Notes, at the Default Rate, (b) neither
the Company nor any other Person shall have paid any amounts which have become
due solely by reason of such declaration, (c) all Events of Default and
Defaults, other than non‑payment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived pursuant to
Section 17, and (d) no judgment or decree has been entered for the payment of
any monies due pursuant hereto or to the Notes.  No rescission and annulment
under this Section 12.3 will extend to or affect any subsequent Event of Default
or Default or impair any right consequent thereon.
 
Section 12.4.        No Waivers or Election of Remedies, Expenses, Etc.  No
course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies.  No right, power
or remedy conferred by this Agreement or by any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise.  Without limiting the obligations of the Company under Section 15,
the Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.
 
Section 13.        Registration; Exchange; Substitution of Notes.
 
Section 13.1.        Registration of Notes.  The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes.  The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register.  Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary.  The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.
 
Section 13.2.        Transfer and Exchange of Notes.  Upon surrender of any Note
to the Company at the address and to the attention of the designated officer
(all as specified in Section 18(iii)) for registration of transfer or exchange
(and in the case of a surrender for registration of transfer accompanied by a
written instrument of transfer duly executed by the registered holder of such
Note or such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
of the same series and in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note.  Each such new Note shall be payable
to such Person as such holder may request and shall be substantially in the form
of Exhibit 1(a), Exhibit 1(b) or Exhibit 1(c), as appropriate.  Each such new
Note shall be dated and bear interest from the date to which interest shall have
been paid on the surrendered Note or dated the date of the surrendered Note if
no interest shall have been paid thereon.  The Company may require payment of a
sum sufficient to cover any stamp tax or governmental charge imposed in respect
of any such transfer of Notes.  Notes shall not be transferred in denominations
of less than $1,000,000 in the case of the Series G Notes or €1,000,000 in the
case of the Series H Notes and the Series I Notes; provided that if necessary to
enable the registration of transfer by a holder of its entire holding of Notes,
one Note of such series may be in a denomination of less than $1,000,000 or
€1,000,000, as appropriate.  Any transferee, by its acceptance of a Note
registered in its name (or the name of its nominee), shall be deemed to have
made the representation set forth in Section 6.2.
 
-41-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

Section 13.3.        Replacement of Notes.  Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
 
(a)           in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $100,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
 
(b)           in the case of mutilation, upon surrender and cancellation
thereof,
 
within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note of the same series, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.
 
Section 14.        Payments on Notes.
 
Section 14.1.        Place of Payment.  Subject to Section 14.2, payments of
principal, or Make‑Whole Amount, if any, Swap Breakage Amount, if any, and
interest becoming due and payable on the Notes shall be made in New York, New
York at the principal office of Citibank, N.A. in such jurisdiction.  The
Company may at any time, by notice to each holder of a Note, change the place of
payment of the Notes so long as such place of payment shall be either the
principal office of the Company in such jurisdiction or the principal office of
a bank or trust company in such jurisdiction.
 
-42-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

Section 14.2.        Home Office Payment.  So long as any Purchaser or its
nominee shall be the holder of any Note, and notwithstanding anything contained
in Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make‑Whole Amount, if any, Swap
Breakage Amount, if any, and interest by the method and at the address specified
for such purpose below such Purchaser’s name in Schedule A or by such other
method or at such other address as such Purchaser shall have from time to time
specified to the Company in writing for such purpose, without the presentation
or surrender of such Note or the making of any notation thereon, except that
upon written request of the Company made concurrently with or reasonably
promptly after payment or prepayment in full of any Note, such Purchaser shall
surrender such Note for cancellation, reasonably promptly after any such
request, to the Company at its principal executive office or at the place of
payment most recently designated by the Company pursuant to Section 14.1.  The
Company will make such payments in immediately available funds, no later than
1:00 p.m. New York, New York time on the date due.  If for any reason whatsoever
the Company does not make any such payment by such 1:00 p.m. transmittal time,
such payment shall be deemed to have been made on the next following Business
Day and such payment shall bear interest at the Default Rate set forth in the
Note.  Prior to any sale or other disposition of any Note held by a Purchaser or
its nominee, such Purchaser will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender such Note to the Company in exchange for a new Note or
Notes pursuant to Section 13.2.  The Company will afford the benefits of this
Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 14.2.
 
Section 15.             Expenses, Etc.
 
Section 15.1.        Transaction Expenses.  Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement, any Subsidiary Guaranty or the Notes (whether or not such
amendment, waiver or consent becomes effective), including, without limitation: 
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement, any
Subsidiary Guaranty or the Notes or in responding to any subpoena or other legal
process or informal investigative demand issued in connection with this
Agreement, any Subsidiary Guaranty or the Notes, or by reason of being a holder
of any Note, and (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Company or any
Subsidiary or in connection with any work‑out or restructuring of the
transactions contemplated hereby and by the Notes.  The Company will pay, and
will save each Purchaser and each other holder of a Note harmless from, all
claims in respect of any fees, costs or expenses, if any, of brokers and finders
(other than those, if any, retained by a Purchaser or other holder in connection
with its purchase of the Notes).
 
-43-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

Section 15.2.           Survival.  The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement or the Notes, and the
termination of this Agreement.
 
Section 16.             Survival of Representations and Warranties; Entire
Agreement.
 
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement, any Subsidiary Guaranty and the Notes, the
purchase or transfer by any Purchaser of any Note or portion thereof or interest
therein and the payment of any Note, and may be relied upon by any subsequent
holder of a Note, regardless of any investigation made at any time by or on
behalf of such Purchaser or any other holder of a Note.  All statements
contained in any certificate or other instrument delivered by or on behalf of
the Company or a Subsidiary Guarantor pursuant to this Agreement or a Subsidiary
Guaranty shall be deemed representations and warranties of the Company or such
Subsidiary Guarantor under this Agreement or such Subsidiary Guaranty.  Subject
to the preceding sentence, this Agreement, the Notes and the Swap Indemnity
Letter embody the entire agreement and understanding between each Purchaser and
the Company and supersede all prior agreements and understandings relating to
the subject matter hereof.
 
Section 17.        Amendment and Waiver.
 
Section 17.1.        Requirements.  This Agreement, each Subsidiary Guaranty and
the Notes may be amended, and the observance of any term hereof or of the Notes
may be waived (either retroactively or prospectively), with (and only with) the
written consent of the Company and the Required Holders, except that (a) no
amendment or waiver of any of the provisions of Section 1, 2, 3, 4, 5, 6 or 21
hereof, or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing, and (b) no such
amendment or waiver may, without the written consent of the holder of each Note
at the time outstanding affected thereby, (i) subject to the provisions of
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of interest or of the Make‑Whole Amount on
the Notes, (ii) change the percentage of the principal amount of the Notes the
holders of which are required to consent to any such amendment or waiver, or
(iii) amend any of Sections 8, 11(a), 11(b), 12, 17, 20, 22.9 or 22.10.
 
Section 17.2.        Solicitation of Holders of Notes.
 
(a)          Solicitation.  The Company will provide each holder of the Notes
(irrespective of the amount or series of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of a Subsidiary Guaranty or of the Notes.  The Company will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 17 to each holder of
outstanding Notes promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.
 
-44-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

(b)          Payment.  The Company will not directly or indirectly pay or cause
to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security or provide other credit
support, to any holder of Notes as consideration for or as an inducement to the
entering into by any holder of Notes of any waiver or amendment of any of the
terms and provisions hereof or of any Note or of a Subsidiary Guaranty unless
such remuneration is concurrently paid, or security is concurrently granted or
other credit support concurrently provided, on the same terms, ratably to each
holder of Notes then outstanding even if such holder did not consent to such
waiver or amendment.
 
(c)          Consent in Contemplation of Transfer.  Any consent made pursuant to
this Section 17 by the holder of any Note that has transferred or has agreed to
transfer such Note to the Company, any Subsidiary or any Affiliate of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such transferring holder.
 
Section 17.3.        Binding Effect, Etc.  Any amendment or waiver consented to
as provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver.  No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon.  No course of dealing between the
Company and any holder of a Note nor any delay in exercising any rights
hereunder, under a Subsidiary Guaranty or under any Note shall operate as a
waiver of any rights of any holder of such Note.  As used herein, the term “this
Agreement” and references thereto shall mean this Agreement as it may from time
to time be amended or supplemented.
 
Section 17.4.        Notes Held by Company, Etc.  Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, any Subsidiary
Guaranty or the Notes, or have directed the taking of any action provided herein
or in the Notes or in any Subsidiary Guaranty to be taken upon the direction of
the holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Company or any of
its Affiliates shall be deemed not to be outstanding.
 
-45-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

Section 18.             Notices.
 
All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid).  Any such notice must be sent:
 
(i)            if to any Purchaser or its nominee, to such Purchaser or nominee
at the address specified for such communications in Schedule A or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,
 
(ii)           if to any other holder of any Note, to such holder at such
address as such other holder shall have specified to the Company in writing, or
 
(iii)          if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Treasurer, or at such other address as the
Company shall have specified to the holder of each Note in writing.
 
Notices under this Section 18 will be deemed given only when actually received.
 
Section 19.             Reproduction of Documents.
 
This Agreement, each Subsidiary Guaranty and all documents relating thereto,
including, without limitation, (a) consents, waivers and modifications that may
hereafter be executed, (b) documents received by any Purchaser at the Closing
(except the Notes themselves), and (c) financial statements, certificates and
other information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital or other similar process and such Purchaser may destroy any original
document so reproduced.  The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.  This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
 
-46-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

Section 20.             Confidential Information.
 
For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement or any Subsidiary Guaranty that is proprietary in
nature and that was clearly marked or labeled or otherwise adequately identified
in writing when received by such Purchaser as being confidential information of
the Company or such Subsidiary; provided that such term does not include
information that (a) was publicly known or otherwise known to such Purchaser
prior to the time of such disclosure, (b) subsequently becomes publicly known
through no act or omission by such Purchaser or any Person acting on such
Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other than
through disclosure by the Company or any Subsidiary or (d) constitutes financial
statements delivered to such Purchaser under Section 7.1 that are otherwise
publicly available.  Each Purchaser will maintain the confidentiality of such
Confidential Information in accordance with procedures adopted by such Purchaser
in good faith to protect confidential information of third parties delivered to
such Purchaser; provided that such Purchaser may deliver or disclose
Confidential Information to (i) its directors, trustees, officers, employees,
agents, attorneys and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by its Notes), (ii)
its financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which it sells or offers to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (v) any Person from which it offers to purchase any security
of the Company (if such Person has agreed in writing prior to its receipt of
such Confidential Information to be bound by the provisions of this Section 20),
(vi) any federal or state regulatory authority having jurisdiction over such
Purchaser, (vii) the NAIC or the SVO or, in each case, any similar organization,
or any nationally recognized rating agency that requires access to information
about such Purchaser’s investment portfolio or (viii) any other Person to which
such delivery or disclosure may be necessary or appropriate (w) to effect
compliance with any law, rule, regulation or order applicable to such Purchaser,
(x) in response to any subpoena or other legal process, (y) in connection with
any litigation to which such Purchaser is a party or (z) if an Event of Default
has occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes and this Agreement.  Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 20 as though it were a party to this Agreement.  On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying the provisions of this Section 20.
 
In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.
 
-47-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

Section 21.             Substitution of Purchaser.
 
Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6.  Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21) shall be deemed to refer to such Affiliate in lieu of such
original Purchaser.  In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21) shall no longer be
deemed to refer to such Affiliate, but shall refer to such original Purchaser,
and such original Purchaser shall again have all the rights of an original
holder of the Notes under this Agreement.
 
Section 22.             Miscellaneous.
 
Section 22.1.        Successors and Assigns.  All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.
 
Section 22.2.        Payments Due on Non‑Business Days.  Anything in this
Agreement or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.4 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal of
or Make‑Whole Amount, Swap Breakage Amount or interest on any Note that is due
on a date other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day; provided that if the
maturity date of any Note is a date other than a Business Day, the payment
otherwise due on such maturity date shall be made on the next succeeding
Business Day and shall include the additional days elapsed in the computation of
interest payable on such next succeeding Business Day.
 
Section 22.3.        Accounting Terms.  (a) All accounting terms used herein
which are not expressly defined in this Agreement have the meanings respectively
given to them in accordance with GAAP.  Except as otherwise specifically
provided herein, (i) all computations made pursuant to this Agreement shall be
made in accordance with GAAP and (ii) all financial statements shall be prepared
in accordance with GAAP; provided that in the event of any Accounting Practices
Change, then the Company’s compliance with the covenants set forth in Sections
10.2(a) and 10.3 shall be determined on the basis of generally accepted
accounting principles in effect immediately before giving effect to the
Accounting Practices Change, until such covenants are amended in a manner
satisfactory to the Company and the Required Holders in accordance with clause
(b) of this Section 22.3 hereof.  For purposes of determining compliance with
the financial covenants contained in this Agreement, any election by the Company
to measure an item of Debt using an amount other than par (as permitted by
Financial Accounting Standards Board Accounting Standards Codification Topic No.
825‑10‑25 – Fair Value Option, International Accounting Standard 39 – Financial
Instruments: Recognition and Measurement or any similar accounting standard)
shall be disregarded and such determination shall be made as if such election
had not been made.
 
-48-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

(b)          The Company shall notify the holders of the Notes of any Accounting
Practices Change promptly upon becoming aware of the same.  Promptly following
such notice, the Company and the holders of the Notes shall negotiate in good
faith in order to effect any adjustments to Sections 10.2(a) and 10.3 necessary
to reflect the effects of such Accounting Practices Change.
 
Section 22.4.        Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
 
Section 22.5.       Construction, Etc.  Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant.  Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
 
For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
 
Section 22.6.       Counterparts.  This Agreement may be executed in any number
of counterparts, each of which shall be an original but all of which together
shall constitute one instrument.  Each counterpart may consist of a number of
copies hereof, each signed by less than all, but together signed by all, of the
parties hereto.
 
Section 22.7.        Governing Law.  This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York, excluding choice‑of‑law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.
 
Section 22.8.        Jurisdiction and Process; Waiver of Jury Trial.  (a)  The
Company irrevocably submits to the non‑exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes.  To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
 
-49-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

(b)          The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. 
The Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it. 
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
 
(c)          Nothing in this Section 22.8 shall affect the right of any holder
of a Note to serve process in any manner permitted by law, or limit any right
that the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
 
(d)          The parties hereto hereby waive trial by jury in any action brought
on or with respect to this Agreement, the Notes or any other document executed
in connection herewith or therewith.
 
 Section 22.9.        Obligation to Make Payment in Applicable Currency.  (a)
Any payment on account of an amount that is payable hereunder or under the Notes
in Dollars which is made to or for the account of any holder of Notes in any
other currency, whether as a result of any judgment or order or the enforcement
thereof or the realization of any security or the liquidation of the Company,
shall constitute a discharge of the obligation of the Company under this
Agreement or the Notes only to the extent of the amount of Dollars which such
holder could purchase in the foreign exchange markets in London, England, with
the amount of such other currency in accordance with normal banking procedures
at the rate of exchange prevailing on the London Banking Day following receipt
of the payment first referred to above.  If the amount of Dollars that could be
so purchased is less than the amount of Dollars originally due to such holder,
the Company agrees to the fullest extent permitted by law, to indemnify and save
harmless such holder from and against all loss or damage arising out of or as a
result of such deficiency.  This indemnity shall, to the fullest extent
permitted by law, constitute an obligation separate and independent from the
other obligations contained in this Agreement or in the Notes, shall give rise
to a separate and independent cause of action, shall apply irrespective of any
indulgence granted by such holder from time to time and shall continue in full
force and effect notwithstanding any judgment or order for a liquidated sum in
respect of an amount due hereunder or under the Notes or under any judgment or
order.  As used herein the term “London Banking Day” shall mean any day other
than Saturday or Sunday or a day on which commercial banks are required or
authorized by law to be closed in London, England.
 
-50-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

(b)          Any payment on account of an amount that is payable hereunder or
under the Notes in Euros which is made to or for the account of any holder of
the Notes in any other currency, whether as a result of any judgment or order or
the enforcement thereof or the realization of any security or the liquidation of
the Company, shall constitute a discharge of the obligation of the Company under
this Agreement or under the Notes only to the extent of the amount of Euros
which such holder could purchase in the foreign exchange markets in London,
England, with the amount of such other currency in accordance with normal
banking procedures at the rate of exchange prevailing on the London Banking Day
following receipt of the payment first referred to above.  If the amount of
Euros that could be so purchased is less than the amount of Euros originally due
to such holder, the Company agrees to the fullest extent permitted by law, to
indemnify and save harmless such holder from and against all loss or damage
arising out of or as a result of such deficiency.  This indemnity shall, to the
fullest extent permitted by law, constitute an obligation separate and
independent from the other obligations contained in this Agreement or in the
Notes, shall give rise to a separate and independent cause of action, shall
apply irrespective of any indulgence granted by such holder from time to time
and shall continue in full force and effect notwithstanding any judgment or
order for a liquidated sum in respect of an amount due hereunder or under the
Notes or under any judgment or order.  As used herein the term “London Banking
Day” shall mean any day other than Saturday or Sunday or a day on which
commercial banks are required or authorized by law to be closed in London,
England.
 
Section 22.10.     Determinations Involving Different Currencies.  For purposes
of establishing the outstanding principal amounts of the Notes in connection
with (i) allocating any applicable partial prepayment of the Notes or (ii)
determining whether the holders of the requisite percentage of the aggregate
principal amount of the Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, have
accepted any prepayment applicable herein, or have directed the taking of any
action provided herein or therein to be taken upon the direction of the holders
of a specified percentage of the aggregate outstanding principal amount of the
Notes, the outstanding principal amount of any Note denominated in Euros at the
time of such determination shall be converted to Dollars at a conversion rate of
€1.00 = U.S.$1.0745.
 
*     *     *     *     *
 
-51-

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.



 
Very truly yours,
     
Sensient Technologies Corporation
     
By
 
Name:
 
Title:

 

--------------------------------------------------------------------------------

Sensient Technologies Corporation
Note Purchase Agreement

This Agreement is hereby accepted and agreed to as of the date thereof.



 
[Purchasers]
     
By
    Name:  
Title:

 
Sensient Technologies Corporation
Note Purchase Agreement
 

--------------------------------------------------------------------------------

Sensient Technologies Corporation
777 East Wisconsin Avenue
Milwaukee, Wisconsin 53202‑5304


Information Relating to Purchasers
 
Schedule A
(to Note Purchase Agreement)
 

--------------------------------------------------------------------------------

Defined Terms
 
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
 
“2011 Notes” means those certain notes issued pursuant to the Note Purchase
Agreement dated as of March 22, 2011 among the Company and the purchasers named
in Schedule A thereto.
 
“2013 Notes” means those certain notes issued pursuant to the Note Purchase
Agreement dated as of April 5, 2013 among the Company and the purchasers named
in Schedule A thereto.
 
“2015 Notes” means those certain notes issued pursuant to the Note Purchase
Agreement dated as of November 6, 2015 among the Company and purchasers named in
Schedule A thereto.
 
“Accountants’ Certificate” is defined in Section 7.1.
 
“Accounting Practices Change” means any change in the Company’s accounting
practices that is permitted or required under the standards of the Financial
Accounting Standards Board.
 
“Acquiring Person” is defined in Section 10.5(c).
 
“Acquisition Target” means any Person becoming a Subsidiary of the Company after
the date hereof; any Person that is merged into or consolidated with the Company
or any Subsidiary of the Company after the date hereof; or any Person with
respect to which all or a substantial part of that Person’s assets are acquired
by the Company or any Subsidiary of the Company after the date hereof. 
 
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any corporation of which
the Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests. 
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.  Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
 
“Amended Credit Facility” is defined in Section 9.8.
 
“Anti‑Corruption Laws” means any law or regulation in a U.S. or any non‑U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.
 
Schedule B
(to Note Purchase Agreement)
 

--------------------------------------------------------------------------------

“Anti‑Money Laundering Laws” means any law or regulation in a U.S. or any
non‑U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist‑related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.
 
“Applicable Percentage” means 0.50% (50 basis points).
 
“Approved Jurisdiction” means the United States.
 
“Asset Securitization” shall mean a sale, other transfer or factoring
arrangement by the Company and/or one or more of its Subsidiaries of accounts,
related general intangibles and chattel paper, and the related security and
collections with respect thereto to a special purpose Subsidiary (an “SPV”), and
the sale, pledge or other transfer by that SPV in connection with financing
provided to that SPV, which financing shall be  “non-recourse” to the Company
and its Subsidiaries (other than the SPV) except pursuant to the Standard
Securitization Undertakings.
 
“Attributable Securitization Indebtedness” shall mean, at any time with respect
to an Asset Securitization by the Company or any of its Subsidiaries, the
principal amount of indebtedness which (a) if the financing received by an SPV
as part of such Asset Securitization is treated as a secured lending
arrangement, is the principal amount of such indebtedness, or (b) if the
financing received by the relevant SPV is structured as a purchase agreement,
would be outstanding at such time if such financing were structured as a secured
lending arrangement rather than a purchase agreement, and in any such case which
indebtednesses is without recourse to the Company or any of its Subsidiaries
(other than such SPV or pursuant to Standard Securitization Undertakings), in
each case, together with interest payable thereon and fees payable in connection
therewith.
 
“Bank Credit Agreement” means (a) that certain Second Amended and Restated
Credit Agreement dated May 3, 2017 among the Company, Wells Fargo Bank, National
Association, as agent, and the other lenders party thereto as the same may from
time to time be amended, extended, renewed or replaced and (b) any other bank,
credit or other like commercial bank agreement between the Company and one or
more commercial banks with the largest commitment from such bank or banks to
extend credit thereunder to the Company not being less than U.S. $50,000,000.
 
“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).
 
“Business Day” means (a) for the purposes of Section 8.7 only, any day other
than a Saturday, a Sunday, a day on which commercial banks in New York City are
required or, with respect to the Series I Notes and Series H Notes authorized to
be closed or a day which is not a TARGET Settlement Day, and (b) for the
purposes of any other provision of this Agreement, any day other than a
Saturday, a Sunday, a day on which commercial banks in New York, New York or
Milwaukee, Wisconsin are required or, with respect to the Series I Notes and
Series H Notes authorized to be closed or a day which is not a TARGET Settlement
Day.
 
B-2

--------------------------------------------------------------------------------

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
 
“Closing” is defined in Section 3.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
 
“Company” means Sensient Technologies Corporation, a Wisconsin corporation, or
any successor that becomes such in the manner prescribed in Section 10.5.
 
“Confidential Information” is defined in Section 20.
 
“Consolidated Adjusted Net Worth” means, as of the date of any determination
thereof the aggregate amount of the capital stock accounts (net of treasury
stock, at cost) (a) plus (or minus in the case of a deficit) the surplus in
retained earnings of the Company and its Subsidiaries as determined in
accordance with GAAP, and (b) minus all Investments of the Company and its
Subsidiaries other than Permitted Investments.
 
“Consolidated EBITDA” means, with respect to any period, EBITR of the Company
and its Subsidiaries with respect to that period on a consolidated basis, less
(to the extent included in EBITR) Rental Expense, plus (to the extent deducted
in determining net income for purposes of EBITR) depreciation and amortization. 
For purposes of this Agreement, Consolidated EBITDA shall be computed on a Pro
Forma Basis.
 
“Consolidated Fixed Charges” for any period means on a consolidated basis the
sum of (a) all Rentals (other than Rentals on Capital Leases) payable during
such period by the Company and its Subsidiaries, and (b) all Interest Expense on
all Debt of the Company and its Subsidiaries payable during such period.
 
“Consolidated Interest Expense” means all Interest Expense of the Company and
its Subsidiaries for any period after eliminating intercompany items.
 
“Consolidated Net Earnings” for any period means the net earnings (or loss) of
the Company and its Subsidiaries determined on a consolidated basis in
accordance with GAAP, after eliminating (a) all offsetting debits and credits
between the Company and its Subsidiaries, (b) any extraordinary gains or losses,
(c) any equity interest of the Company in the unremitted earnings of any Person
which is not a Subsidiary, (d) the net earnings of any Subsidiary to the extent
the dividends or distributions of such net earnings are not at the date of
determination permitted by the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or other regulation and (e)
all other items required to be eliminated in the course of the preparation of
consolidated financial statements of the Company and its Subsidiaries in
accordance with GAAP.
 
B-3

--------------------------------------------------------------------------------

“Consolidated Priority Debt” means all Priority Debt of the Company and its
Subsidiaries determined on a consolidated basis eliminating inter‑company items;
provided that there shall be excluded from any calculation of Consolidated
Priority Debt, (a) Debt of a Subsidiary Guarantor (other than Debt of a
Subsidiary Guarantor secured by a Lien created or incurred within the
limitations of Section 10.4), for long as the Subsidiary Guaranty of such
Subsidiary Guarantor shall each remain in full force and effect and (b) Debt of
the Company or any Subsidiary secured by Liens incurred pursuant to the second
proviso clause of Section 10.4(h).
 
“Consolidated Total Assets” means as at the date of any determination thereof,
total assets of the Company and its Subsidiaries determined on a consolidated
basis in accordance with GAAP.
 
“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates.  As
used in this definition, “Control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract or
otherwise.
 
“Debt” with respect to any Person means, at any time, without duplication,
 
(a)       its liabilities for borrowed money;
 
(b)      its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable arising in the ordinary course of
business but including all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property);
 
(c)       (i) all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases and (ii) all liabilities which would appear on
its balance sheet in accordance with GAAP in respect of Synthetic Leases
assuming such Synthetic Leases were accounted for as Capital Leases;
 
(d)      all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);
 
(e)      all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money);
 
B-4

--------------------------------------------------------------------------------

(f)       the aggregate Swap Termination Value of all Swap Contracts of such
Person; and
 
(g)      any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (f) hereof.
 
Debt of any Person shall include all obligations of such Person of the character
described in clauses (a) through (g) to the extent such Person remains legally
liable in respect thereof, notwithstanding that any such obligation is deemed to
be extinguished under GAAP.
 
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
 
“Default Rate” means, for any series of Note, the greater of (i) 2% per annum
above the rate of interest that would otherwise be in effect on such Note on
such date pursuant to this Agreement or (ii) 2% over the rate of interest
publicly (x) announced by Citibank, N.A. in New York, New York as its “base” or
“prime” rate for Dollars in the case of the Series G Notes and (y) announced by
Barclays Bank PLC in London, England as its “base” or “prime” rate for Euros in
the case of the Series H Notes and the Series I Notes.
 
“Disclosure Documents” is defined in Section 5.3.
 
“Dollars” or “$” means lawful money of the United States of America.
 
“EBITR” means, with respect to any period:
 

 
(a)
(i) the after-tax net income of the Company and its Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP, excluding
(ii) non-operating gains and losses (including gains and losses from
discontinuance of operations, gains and losses arising from the sale of assets
other than inventory, and other non-recurring gains and losses),

 
plus
 

 
(b)
the sum of the following to the extent deducted in arriving at the after-tax net
income determined in clause (a)(i) of this definition (but without duplication
for any item):

 

 
(i)
Interest Expense,

 

 
(ii)
income tax expense of the Company and its Subsidiaries,

 

 
(iii)
Rental Expense,

 

 
(iv)
non-cash stock compensation expenses of the Company and its Subsidiaries,

 
B-5

--------------------------------------------------------------------------------

 
(v)
non-cash losses, expenses and charges,

 

 
(vi)
non-recurring and/or unusual cash losses,

 

 
(vii)
net after tax losses from discontinued operations,

 

 
(viii)
insurance reimbursable expenses related to liability or casualty events, and

 

 
(ix)
transaction costs relating to the consummation of this Agreement, any
acquisition permitted hereunder, any permitted Investment or any divestiture and
restructuring charges,

 
less
 

 
(c)
the sum of the following to the extent added in arriving at the after-tax net
income determined in clause (a) of this definition (but without duplication for
any item):

 

 
(i)
non-cash gains,

 

 
(ii)
non-recurring and/or unusual cash gains, and

 

 
(iii)
net after tax gains or income from discontinued operations;

 
provided that, in no event shall the amount of cash items added back to EBITR
for any period exceed fifteen percent (15%) of aggregate EBITR for such period
(calculated before giving effect to any such add back or adjustment).
 
“Electronic Delivery” is defined in Section 7.1(a).
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
 
“Euro” or “€” means the unit of single currency of the Participating Member
States.
 
“Event of Default” is defined in Section 11.
 
B-6

--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.
 
“Existing Credit Facility” is defined in Section 9.8.
 
“Existing Facility Additional Provision(s)” is defined in Section 9.8.
 
“Foreign Subsidiary” is defined in clause (j) of the definition of “Permitted
Investments”.
 
“Form 10‑K” is defined in Section 7.1(b).
 
“Form 10‑Q” is defined in Section 7.1(a).
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
 
“Governmental Authority” means
 
(a)       the government of
 
(i)          the United States of America or any State or other political
subdivision thereof, or
 
(ii)         any other jurisdiction in which the Company or any Subsidiary
conducts all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
 
(b)      any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
 
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
 
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person:
 
(a)       to purchase such Debt or obligation or any property constituting
security therefor;
 
B-7

--------------------------------------------------------------------------------

(b)      to advance or supply funds (i) for the purchase or payment of such Debt
or obligation, or (ii) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Debt or
obligation;
 
(c)       to lease properties or to purchase properties or services primarily
for the purpose of assuring the owner of such Debt or obligation of the ability
of any other Person to make payment of the Debt or obligation; or
 
(d)      otherwise to assure the owner of such Debt or obligation against loss
in respect thereof.
 
In any computation of the Debt or other liabilities of the obligor under any
Guaranty, the Debt or other obligations that are the subject of such Guaranty
shall be assumed to be direct obligations of such obligor.
 
“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
any other substances, including all substances listed in or regulated in any
Environmental law that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, regulated, prohibited or penalized by any applicable law
including, but not limited to, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum, petroleum products, lead based paint,
radon gas or similar restricted, prohibited or penalized substances.
 
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.
 
“INHAM Exemption” is defined in Section 6.2(e).
 
“Institutional Investor” means (a) any purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.
 
“Interest Expense” means, with respect to any period, the aggregate interest
expense (including capitalized interest) of the Company and its Subsidiaries
(determined on a consolidated basis) for such period, including but not limited
to the interest portion of any Capital Lease, but excluding (i) any issuance
fees relating to this Agreement or the issuance of Notes hereunder and (ii)
costs and expenses incurred in connection with the consummation and
administration of the Bank Credit Agreement in an aggregate amount for clauses
(i) and (ii) combined not to exceed $2,500,000 in any fiscal year.
 
B-8

--------------------------------------------------------------------------------

“Investments” means all investments, in cash or by delivery of property, made
directly or indirectly in any property or assets or in any Person, whether by
acquisition of shares of capital stock, Debt or other obligations or Securities
or by loan, advance, capital contribution or otherwise.
 
“Leverage Holiday” has the meaning set forth in Section 10.2(a).
 
“Leverage Holiday Interest” has the meaning set forth in Section 10.2(a)(iv).
 
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
 
“Make‑Whole Amount” is defined in Section 8.7.
 
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.
 
“Material Acquisition” means the acquisition by the Company or one of its
Subsidiaries of an Acquisition Target for aggregate cash consideration of
$50,000,000 or more.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of the Company to
perform its obligations under this Agreement and the Notes, or (c) the validity
or enforceability of this Agreement or the Notes.
 
“Material Subsidiary” means any Subsidiary of the Company accounting for (a) at
least 10% of the Consolidated Net Earnings (determined in accordance with GAAP)
of the Company during either one of the two fiscal years immediately preceding
the date of any determination hereof or (b) at least 10% of the Consolidated
Total Assets of the Company during either one of the two fiscal years
immediately preceding the date of any determination hereof; provided, that each
Subsidiary Guarantor shall be deemed a Material Subsidiary.
 
“Moody’s Investors Service” means Moody’s Investors Service, Inc. and any
successor thereto.
 
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
 
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
 
“New Credit Facility” is defined in Section 9.8.
 
B-9

--------------------------------------------------------------------------------

“New Facility Additional Provision(s)” is defined in Section 9.8.
 
“Non‑Swapped Note” is defined in Section 8.7(a).
 
“Notes” is defined in Section 1.
 
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
 
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
 
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any liability under any Sale and Leaseback Transaction which is
not a Capital Lease, and (c) all Synthetic Lease obligations of such Person.
 
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
 
“Participating Member State” means any member state of the European Community
that maintains the Euro as its lawful currency in accordance with legislation of
the European Community relating to Economic Monetary Union.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
 
“Permitted Investments” means: 
 
(a)       Investments by the Company and its Subsidiaries in and to
Subsidiaries, including any Investment in a Person which, after giving effect to
such Investment, will become a Subsidiary;
 
(b)      Investments in property or assets to be used in the ordinary course of
the business of the Company and its Subsidiaries as described in Section 10.8 of
this Agreement;
 
(c)       Investments of the Company existing as of the date of the Closing and
described on Schedule 6 hereto;
 
(d)       Investments in commercial paper of corporations organized under the
laws of the United States or any state thereof to the extent consistent with the
investment policy of the Board of Directors of the Company as in effect on the
date of the Closing;
 
B-10

--------------------------------------------------------------------------------

(e)       Investments in direct obligations of the United States of America or
any agency or instrumentality of the United States of America, the payment or
guarantee of which constitutes a full faith and credit obligation of the United
States of America, in either case, to the extent consistent with the investment
policy of the Board of Directors of the Company as in effect on the date of the
Closing;
 
(f)        Investments in certificates of deposit and time deposits to the
extent consistent with the investment policy of the Board of Directors of the
Company as in effect on the date of the Closing;
 
(g)       Investments in repurchase agreements with respect to any Security
described in clause (e) of this definition to the extent consistent with the
investment policy of the Board of Directors of the Company as in effect on the
date of the Closing;
 
(h)      Investments in (1) variable rate demand notes of any state of the
United States or any municipality organized under the laws of any state of the
United States or any political subdivision thereof, and (2) notes of any state
of the United States or any municipality thereof organized under the laws of any
state of the United States or any political subdivision thereof, in the case of
both clauses (1) and (2) to the extent consistent with the investment policy of
the Board of Directors of the Company as in effect on the date of the Closing;
 
(i)        Investments in (1) preferred stocks or (2) adjustable rate preferred
stock funds, in the case of both clauses (1) and (2), are consistent with the
investment policy of the Board of Directors of the Company as in effect on the
date of the Closing; and
 
(j)        Investments by Subsidiaries of the Company organized under any
jurisdiction other than any state of the United States or the District of
Columbia (in each such case a “Foreign Subsidiary”) in direct obligations of the
country in which such Foreign Subsidiary is organized, in each such case
maturing within twelve (12) months from the date of acquisition thereof by such
Foreign Subsidiary.
 
“Permitted Jurisdiction” means any member state of the European Union (other
than Greece) as of April 30, 2004.
 
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
 
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
 
B-11

--------------------------------------------------------------------------------

“Priority Debt” means (a) any Debt of the Company secured by a Lien created or
incurred within the limitations of Section 10.4(h) and (b) any Debt of the
Company’s Subsidiaries (other than Debt of a Subsidiary owing to another
Wholly‑owned Subsidiary).
 
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
 
“Proposed Prepayment Date” is defined in Section 8.3(c).
 
“Purchaser” is defined in the first paragraph of this Agreement.
 
“QPAM Exemption” is defined in Section 6.2(d).
 
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
 
“Rating Agency” means Standard & Poor’s Ratings Group or Moody’s Investors
Service or any of their respective subsidiaries.
 
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
 
“Rentals” means and includes as of the date of any determination thereof all
fixed payments (including as such all payments which the lessee is obligated to
make to the lessor on termination of the lease or surrender of the property)
payable by the Company or a Subsidiary, as lessee or sublessee under a lease of
real or personal property, but shall be exclusive of any amounts required to be
paid by the Company or a Subsidiary (whether or not designated as rents or
additional rents) on account of maintenance, repairs, insurance, taxes and
similar charges.  Fixed rents under any so‑called “percentage leases” shall be
computed solely on the basis of the minimum rents, if any, required to be paid
by the lessee regardless of sales volume or gross revenues.
 
“Rental Expense” means, with respect to any period, the aggregate amount of
rental payments made by the Company and its Subsidiaries (determined on a
consolidated basis) for such period with respect to operating leases.
 
“Required Holders” means, at any time, on or after the Closing, the holders of
at least 51% in principal amount of all of the Notes at the time outstanding
(exclusive of Notes then owned by the Company or any of its Affiliates).  
 
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
 
“Sale and Leaseback Transaction” means any arrangement, directly or indirectly,
with any Person whereby a seller or transferor shall sell or otherwise transfer
any real or personal property and concurrently therewith lease, or repurchase
under an extended purchase contract, conditional sales or other title retention
agreement, the same or substantially similar property.
 
B-12

--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
 
“Senior Debt” means all Debt of the Company which is not expressed to be
subordinate or junior in rank to any other Debt of the Company.
 
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.
 
“Series G Notes” is defined in Section 1.
 
“Series H Notes” is defined in Section 1.
 
“Series I Notes” is defined in Section 1.
 
“Source” is defined in Section 6.2.
 
“SPV” has the meaning provided in the definition of “Asset Securitization.”
 
“Standard Securitization Undertakings” shall mean, with respect to an Asset
Securitization, representations, warranties, covenants and indemnities entered
into by the Company or any Subsidiary thereof in connection with such Asset
Securitization, which are reasonably customary in asset securitizations for the
types of assets subject to the respective Asset Securitization.
 
“Standard & Poor’s Ratings Group” means Standard & Poor’s Ratings Group, a
division of The McGraw‑Hill Companies, Inc. and any successor thereto.
 
“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.
 
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such Person or one or more of its
Subsidiaries or such first Person and one or more of its Subsidiaries (unless
such partnership can and does ordinarily take major business actions without the
prior approval of such Person or one or more of its Subsidiaries).  Unless the
context otherwise clearly requires, any reference to a “Subsidiary” is a
reference to a Subsidiary of the Company.
 
B-13

--------------------------------------------------------------------------------

“Subsidiary Guarantor” is defined in Section 2.2.
 
“Subsidiary Guaranty” is defined in Section 2.2.
 
“Surviving Person” is defined in Section 10.5(b).
 
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
 
“Swap Breakage Amount” is defined in Section 8.8.
 
“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including, but without limitation, any options to enter
into any of the foregoing), and (b) any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement.
 
“Swap Indemnity Letter” means that certain swap indemnity letter from the
Company to the Purchasers relating to cross‑currency swaps of Euro‑denominated
Notes.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts(s) determined as the
mark‑to‑market values(s) for such Swap Contracts, as determined based upon one
or more mid‑market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.
 
“Swapped Note” is defined in Section 8.7(b).
 
“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.
 
B-14

--------------------------------------------------------------------------------

“TARGET Settlement Day” means a day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer payment system (or any successor
thereto) is open for the settlement of payment in Euros.
 
“Total Funded Debt” of any Person means (without duplication):
 
(a)       all indebtedness of such Person for borrowed money;
 
(b)       the deferred and unpaid balance of the purchase price owing by such
Person on account of any assets or services purchased (other than trade payables
and other accrued liabilities incurred in the ordinary course of business) if
such purchase price is (i) due more than nine months from the date of incurrence
of the obligation in respect thereof or (ii) evidenced by a note or a similar
written instrument;
 
(c)       all Capital Lease obligations;
 
(d)      all indebtedness secured by a Lien on any property owned by such
Person, whether or not such indebtedness has been assumed by such Person or is
non-recourse to such Person;
 
(e)       notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money (other than such
notes or drafts for the deferred purchase price of assets or services to the
extent such purchase price is excluded from clause (b) above);
 
(f)       indebtedness evidenced by bonds, notes or similar written instrument;
 
(g)      the face amount of all letters of credit and bankers’ acceptances
issued for the account of such Person, and without duplication, all drafts drawn
thereunder (other than such letters of credit, bankers’ acceptances and drafts
for the deferred purchase price of assets or services to the extent such
purchase price is excluded from clause (b) above);
 
(h)      net obligations of such Person under Swap Contracts which constitute
interest rate agreements or currency agreements;
 
(i)       guaranty obligations of such Person with respect to Total Funded Debt
of another Person (including Affiliates);
 
(j)       Off-Balance Sheet Liabilities; and
 
(k)       all Attributable Securitization Indebtedness;
 
provided, however, that in no event shall any calculation of Total Funded Debt
of the Company include (i) deferred taxes (ii) purchase price adjustments and
other deferred payments, except to the extent the amount payable is reasonably
determinable and contingencies have been resolved, (iii) indebtedness that has
been discharged in accordance with its terms, (iv) accrued pension costs and
other employee benefit obligations arising in the ordinary course of business
and (v) obligations related to customer advances received and held in the
ordinary course of business; provided further that, solely in calculating the
Leverage Ratio for purposes of Section 10.2(a), the computation of Total Funded
Debt shall be reduced to an amount not less than zero by the amount of all
unrestricted cash and cash equivalents held by the Company or its Subsidiaries
in excess of $10,000,000 in the aggregate; and provided further that cash and
cash equivalents held in an account outside the United States shall only be
eligible to be netted against the Total Funded Debt of a Foreign Subsidiary
owning such account.
 
B-15

--------------------------------------------------------------------------------

“Trigger Quarter” has the meaning set forth in Section 10.2(a).
 
“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code. 
 
“USA PATRIOT Act” means United States Public Law 107‑56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT Act) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
 
“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.
 
“Wholly‑owned Subsidiary” means, at any time, any Subsidiary one hundred percent
(100%) of all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of the Company and the
Company’s other Wholly‑owned Subsidiaries at such time.
 
B-16

--------------------------------------------------------------------------------

Disclosure Materials
 

--------------------------------------------------------------------------------

 
None.
 
Schedule 5.3
(to Note Purchase Agreement)
 

--------------------------------------------------------------------------------

Subsidiaries of the Company and
Ownership of Subsidiary Stock
 

--------------------------------------------------------------------------------

 
Sensient Technologies Corporation


Name
Incorporation
   
Domestic
     
Pointing Color Inc.
Delaware
   
Sensient Colors International LLC
Wisconsin
   
Sensient Colors LLC
Delaware
   
Sensient Flavors International, Inc.
Indiana
   
Sensient Flavors LLC
Delaware
   
Sensient Global LLC
Wisconsin
   
Sensient Holding Company LLC
Delaware
   
Sensient Imaging Technologies Inc.
California
   
Sensient Natural Ingredients LLC
Delaware
   
Sensient Receivables LLC
Delaware
   
Sensient Technologies Holding Company LLC
Delaware
   
Sensient Wisconsin L.L.C.
Wisconsin

 
Schedule 5.4
(to Note Purchase Agreement)
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name
Incorporation
   
Foreign
     
Marelle S.A.R.L.
Luxembourg
   
Pointing Holdings Limited
United Kingdom
   
Pointing International Ltd.
United Kingdom
   
Pointing Limited
United Kingdom
   
Promavil N.V.
Belgium
   
PT Sensient Technologies Indonesia
Indonesia
   
Sensient Colors Canada Limited
Canada
   
Sensient Colors Europe GmbH
Germany
   
Sensient Colors S.A.
Argentina
   
Sensient Colors S.A. De C.V.
Mexico
   
Sensient Colors South Africa (Proprietary) Limited
South Africa
   
Sensient Colors UK Limited
United Kingdom
   
Sensient Cosmetic Technologies
France
   
Sensient Cosmetic Technologies E Corantes, Importação E Exportação Do Brasil
Ltda
   English:  Sensient Cosmetic Technologies Brazil
Brazil
   
Sensient Cosmetic Technologies Poland, Sp Z o.O.
Poland
   
Sensient Costa Rica S.r.l.
Costa Rica
   
Sensient Dehydrated Flavors Canada, Inc.
Canada
   
Sensient European Shared Services Center S.R.O.
Czech Republic
   
Sensient Finance (Alberta) Limited Partnership
Canada
   
Sensient Finance Ireland Limited
Ireland

 
5.4-2

--------------------------------------------------------------------------------

Name
Incorporation
   
Foreign
     
Sensient Finance Luxembourg S.a.r.l.
Luxembourg
   
Sensient Flavors Austria GmbH
Austria
   
Sensient Flavors Belgium NV
Belgium
   
Sensient Flavors Canada, Inc.
Ontario
   
Sensient Flavors Central America S.R.L.
Costa Rica
   
Sensient Flavors & Fragrances SAS
France
   
Sensient Flavors & Fragrances GmbH & Co KG
Germany
   
Sensient Flavors GmbH
Germany
   
Sensient Flavors Italy S.R.L.
Italy
   
Sensient Flavors Limited
United Kingdom
   
Sensient Flavors Mexico, S.A. De C.V.
Mexico
   
Sensient Flavors Poland Sp. Z o.O.
Poland
   
Sensient Flavors Romania S.R.L.
Romania
   
Sensient Flavors Scandinavia AB
Sweden
   
Sensient Flavors Ukraine
Ukraine
   
Sensient Flavours & Fragrances Industry and Trade LC
Turkey
   
Sensient Flavours and Fragrances South Africa (Proprietary) Ltd
South Africa
   
Sensient Food Colors Czech Republic Cz S.R.O.
Czech Republic
   
Sensient Food Colors Hungary KFT
Hungary
   
Sensient Food Colors Italy S.R.L.
Italy
   
Sensient Food Colors Poland Sp.Zo.O
Poland
   
Sensient Food Colors The Netherlands BV
Netherlands
   
Sensient Fragrances Guatemala, S.A.
Guatemala

 
5.4-3

--------------------------------------------------------------------------------

Name
Incorporation    
Foreign
     
Sensient Fragrances Mexico, S.A. De C.V.
Mexico
   
Sensient Fragrances, S.A.
Spain
   
Sensient Holding I B.V.
Netherlands
   
Sensient Holding II B.V.
Netherlands
   
Sensient Holding III B.V.
Netherlands
   
Sensient Holding (Alberta) Limited Partnership
Canada
   
Sensient Holdings Malta Ltd
Malta
   
Sensient Holdings UK
United Kingdom
   
Sensient Imaging Technologies SA
Switzerland
   
Sensient Imaging Technologies S.A. De C.V.
Mexico
   
Sensient India Private Limited
India
   
Sensient Natural Ingredients (Qingdao) Co. Ltd.
China
   
Sensient Savory Flavors France
France
   
Sensient Technologies (Alberta) Limited Partnership
Canada
   
Sensient Technologies Asia Pacific PTE, Ltd.
Singapore
   
Sensient Technologies Australia Pty, Ltd.
Australia
   
Sensient Technologies Brazil Ltda.
Brazil
   
Sensient Technologies Colombia Ltda.
Colombia
   
Sensient Technologies Corp. (China) Ltd
China
   
Sensient Technologies Corporation (Japan)
Japan
   
Sensient Technologies C.V.
Netherlands
   
Sensient Technologies Holding Deutschland GmbH
Germany
   
Sensient Technologies Hong Kong Ltd
China

 
5.4-4

--------------------------------------------------------------------------------

Name
Incorporation    
Foreign
     
Sensient Technologies Limited
United Kingdom
   
Sensient Technologies Luxembourg S.a.r.l.
Luxembourg
   
Sensient Technologies MENA FZE
United Arab Emirates
   
Sensient Technologies (Philippines), Inc.
Philippines
   
Sensient Technologies Real Estate GmbH
Germany
   
Sensient Technologies (Thailand), Ltd.
Thailand
   
Sensient Vermögensverwaltungsgesellschaft mbh
Germany
   
Societe Civile Immobiliere Griseda
France
   
Universal Holdings Cayman
British West Indies

 
5.4-5

--------------------------------------------------------------------------------

Financial Statements
 

--------------------------------------------------------------------------------

 
Annual Financial Statement of Sensient Technologies Corporation on Form 10-K as
of and for the fiscal year ended December 31, 2016.
 
Schedule 5.5
(to Note Purchase Agreement)
 

--------------------------------------------------------------------------------

Existing Debt
 
Sensient Technologies Long-Term Debt Summary



--------------------------------------------------------------------------------

Total Debt
 
(in thousands)
 
12/31/16
   
9/30/16
 
Short-term borrowings
 
$
20,578
   
$
21,417
 
Long-term debt
   
582,780
     
596,840
 
Total
   
603,358
     
618,257
 

 
Short-Term Borrowings
 
(in thousands)
 
12/31/16
   
9/30/16
 
Uncommitted loans
 
$
20,435
   
$
21,299
 
Loans of foreign subsidiaries
   
143
     
118
 
Total
   
20,578
     
21,417
 

 
Long-Term Debt
 
(in thousands)
 
12/31/16
   
9/30/16
 
3.66% senior notes due November 2023
 
$
75,000
   
$
75,000
 
3.06% Euro-denominated senior notes due November 2023
   
40,226
     
42,969
 
1.85% Euro-denominated senior notes due November 2022
   
70,316
     
75,112
 
4.47% senior notes due November 2018
   
25,000
     
25,000
 
4.14% senior notes due November 2017
   
25,000
     
25,000
 
4.91% senior notes due through May 2017
   
66,000
     
66,000
 
3.77% senior notes due November 2016
   
-
     
25,000
 
Long-term revolving loan agreement1
   
280,392
     
261,872
 
Various other notes
   
1,099
     
1,168
       
583,033
     
597,121
 
Less current maturities
   
-
     
-
 
Less debt fees
   
(253
)
   
(281
)
Total long-term debt
 
$
582,780
   
$
596,840
 




--------------------------------------------------------------------------------

1
Long-term revolving loan agreement includes term loan and reclassification of
short-term debt.

 
Schedule 5.15
(to Note Purchase Agreement)
 

--------------------------------------------------------------------------------

Existing Investments
 

--------------------------------------------------------------------------------



None.
 
Schedule 6
(to Note Purchase Agreement)
 

--------------------------------------------------------------------------------

Swap Agreements
 
Noteholder:
Prudential Retirement Insurance and Annuity Company
  
 
Nature of swap:
Cross-Currency Swap
  
 
Effective Date:
May 3, 2017
 
 
Termination Date:
May 3, 2024
  
 
Principal amount:
€16,666,666.67
   
USD Notional Amount:
$17,908,333.34
   
FX Rate Used:
1.0745 €/$
   
Eur Rate:
1.27%
 
 
USD Rate:
3.64%

 
Schedule 8.7
(to Note Purchase Agreement)
 

--------------------------------------------------------------------------------


Noteholder:
Prudential Annuities Life Assurance Corporation
   
Nature of swap:
Cross-Currency Swap
  
 
Effective Date:
May 3, 2017
 
 
Termination Date:
May 3, 2027
  
 
Principal amount:
€13,333,333.33
   
USD Notional Amount:
$14,326,666.66
   
FX Rate Used:
1.0745 €/$
   
Eur Rate:
1.71%
   
USD Rate:
3.935%

 
E-1.1(a)-2

--------------------------------------------------------------------------------

SCHEDULE
 
INITIAL SWAP AGREEMENT TERMS



 
Trade Date:
 
17 March 2017
 
FX (USD:EUR)
 
1.0744
 
Swap Effective Date
 
3 May 2017
 
Swap Termination Date
 
3 May 2024
 
EUR Notional
 
6,944,444.42
 
USD Notional
 
7,461,111.08
 
Amortisation Schedule
 
n/a
 
EUR Leg
 
EUR Fixed Leg Payers
 
Brighthouse Life Insurance Company [MET]
 
Coupon
 
1.270%
 
Payment Dates
 
3 May, 3 November, first payment date 3 November 2017
 
Day Count Basis
 
30/360, semi-annual
 
Business Days
 
New York/Target
 
Price
 
n/a
 
USD Leg
 
USD Fixed Leg Payer
 
Counterparty [BANK]
 
Coupon
 
3.6575%
 
Payment Dates
 
3 May, 3 November, first payment date 3 November 2017
 
Day Count Basis
 
30/360, semi-annual
 
Business Days
 
New York/Target
 
Price
 
n/a
 
Initial and Final Exchanges
 
Swap Effective Date
 
BANK pays MET [EUR 6,944,444.42]
MET pays BANK [USD 7,461,111.08]
 
Swap Termination Date
 
MET pays BANK [EUR 6,944,444.42]
BANK pays MET [USD 7,461,111.08]

 
E-1.1(a)-3

--------------------------------------------------------------------------------

SCHEDULE
 
INITIAL SWAP AGREEMENT TERMS



 
Trade Date:
 
17 March 2017
 
FX (USD:EUR)
 
1.0746
 
Swap Effective Date
 
3 May 2017
 
Swap Termination Date
 
3 May 2024
 
EUR Notional
 
4,822,222.25
 
USD Notional
 
5,181,960.03
 
Amortisation Schedule
 
n/a
 
EUR Leg
 
EUR Fixed Leg Payers
 
Metropolitan Life Insurance Company [MET]
 
Coupon
 
1.270%
 
Payment Dates
 
3 May, 3 November, first payment date 3 November 2017
 
Day Count Basis
 
30/360, semi-annual
 
Business Days
 
New York/Target
 
Price
 
n/a
 
USD Leg
 
USD Fixed Leg Payer
 
Counterparty [BANK]
 
Coupon
 
3.639%
 
Payment Dates
 
3 May, 3 November, first payment date 3 November 2017
 
Day Count Basis
 
30/360, semi-annual
 
Business Days
 
New York/Target
 
Price
 
n/a
 
Initial and Final Exchanges
 
Swap Effective Date
 
BANK pays MET [EUR 4,822,222.25]
MET pays BANK [USD 5,181,960.03]
 
Swap Termination Date
 
MET pays BANK [EUR 4,822,222.25]
BANK pays MET [USD 5,181,960.03]

 
E-1.1(a)-4

--------------------------------------------------------------------------------

SCHEDULE
 
INITIAL SWAP AGREEMENT TERMS



 
Trade Date:
 
17 March 2017
 
FX (USD:EUR)
 
1.0746
 
Swap Effective Date
 
3 May 2017
 
Swap Termination Date
 
3 May 2024
 
EUR Notional
 
4,900,000
 
USD Notional
 
5,265,540
 
Amortisation Schedule
 
n/a
 
EUR Leg
 
EUR Fixed Leg Payers
 
General American Life Insurance Company [MET]
 
Coupon
 
1.270%
 
Payment Dates
 
3 May, 3 November, first payment date 3 November 2017
 
Day Count Basis
 
30/360, semi-annual
 
Business Days
 
New York/Target
 
Price
 
n/a
 
USD Leg
 
USD Fixed Leg Payer
 
Counterparty [BANK]
 
Coupon
 
3.639%
 
Payment Dates
 
3 May, 3 November, first payment date 3 November 2017
 
Day Count Basis
 
30/360, semi-annual
 
Business Days
 
New York/Target
 
Price
 
n/a
 
Initial and Final Exchanges
 
Swap Effective Date
 
BANK pays MET [EUR 4,900,000]
MET pays BANK [USD 5,265,540]
 
Swap Termination Date
 
MET pays BANK [EUR 4,900,000]
BANK pays MET [USD 5,265,540]

 
E-1.1(a)-5

--------------------------------------------------------------------------------

SCHEDULE
 
INITIAL SWAP AGREEMENT TERMS



 
Trade Date:
 
17 March 2017
 
FX (USD:EUR)
 
1.0747
 
Swap Effective Date
 
3 May 2017
 
Swap Termination Date
 
3 May 2027
 
EUR Notional
 
10,533,333.33
 
USD Notional
 
11,320,173.33
 
Amortisation Schedule
 
n/a
 
EUR Leg
 
EUR Fixed Leg Payers
 
Metropolitan Life Insurance Company [MET]
 
Coupon
 
1.710%
 
Payment Dates
 
3 May, 3 November, first payment date 3 November 2017
 
Day Count Basis
 
30/360, semi-annual
 
Business Days
 
New York/Target
 
Price
 
n/a
 
USD Leg
 
USD Fixed Leg Payer
 
Counterparty [BANK]
 
Coupon
 
3.9335%
 
Payment Dates
 
3 May, 3 November, first payment date 3 November 2017
 
Day Count Basis
 
30/360, semi-annual
 
Business Days
 
New York/Target
 
Price
 
n/a
 
Initial and Final Exchanges
 
Swap Effective Date
 
BANK pays MET [EUR 10,533,333.33]
MET pays BANK [USD 11,320,173.33]
 
Swap Termination Date
 
MET pays BANK [EUR 10,533,333.33]
BANK pays MET [USD 11,320,173.33]

 
E-1.1(a)-6

--------------------------------------------------------------------------------

SCHEDULE
 
INITIAL SWAP AGREEMENT TERMS



 
Trade Date:
 
17 March 2017
 
FX (USD:EUR)
 
1.0747
 
Swap Effective Date
 
3 May 2017
 
Swap Termination Date
 
3 May 2027
 
EUR Notional
 
4,900,000
 
USD Notional
 
3,009,160
 
Amortisation Schedule
 
n/a
 
EUR Leg
 
EUR Fixed Leg Payers
 
General American Life Insurance Company [MET]
 
Coupon
 
1.710%
 
Payment Dates
 
3 May, 3 November, first payment date 3 November 2017
 
Day Count Basis
 
30/360, semi-annual
 
Business Days
 
New York/Target
 
Price
 
n/a
 
USD Leg
 
USD Fixed Leg Payer
 
Counterparty [BANK]
 
Coupon
 
3.9335%
 
Payment Dates
 
3 May, 3 November, first payment date 3 November 2017
 
Day Count Basis
 
30/360, semi-annual
 
Business Days
 
New York/Target
 
Price
 
n/a
 
Initial and Final Exchanges
 
Swap Effective Date
 
BANK pays MET [EUR 2,800,000]
MET pays BANK [USD 3,009,160]
 
Swap Termination Date
 
MET pays BANK [EUR 2,800,000]
BANK pays MET [USD 3,009,160]

 
E-1.1(a)-7

--------------------------------------------------------------------------------

SCHEDULE 8.7
 
SWAP AGREEMENTS



 
Trade Date:
 
March 17, 2017
 
FX (EUR:USD)
 
1 EUR : 1.0756 USD
 
Swap Effective Date
 
May 3, 2017
 
Swap Termination Date
 
May 3, 2024
 
EUR Notional
 
EUR 11,666,666.67
 
USD Notional
 
USD 12,548,666.67
 
Amortisation Schedule
 
N/A
 
EUR Leg
 
EUR Fixed Leg Payers
 
New York Life Insurance Company  (the “Purchaser”)
 
Coupon
 
1.27% per annum
 
Payment Dates
 
November 3 and May 3, first payment on November 3, 2017
 
Day Count Basis
 
30/360, unadjusted, following
 
Business Days
 
New York and TARGET
 
Price
 
100.0%
 
USD Leg
 
USD Fixed Leg Payer
 
Bank Counterparty
 
Coupon
 
3.662% per annum
 
Payment Dates
 
November 3 and May 3, first payment on November 3, 2017
 
Day Count Basis
 
30/360, unadjusted, following
 
Business Days
 
New York and TARGET
 
Price
 
100.0%
 
Initial and Final Exchanges
 
Swap Effective Date
 
Bank Counterparty pays the Purchaser  EUR 11,666,666.67
Purchaser pays Bank Counterparty USD  12,548,666.67
 
Swap Termination Date
 
Bank Counterparty pays Purchaser USD 12,548,666.67
Purchaser pays Bank Counterparty EUR 11,666,666.67

 
E-1.1(a)-8

--------------------------------------------------------------------------------

 
Trade Date:
 
March 17, 2017
 
FX (EUR:USD)
 
1 EUR : 1.0756 USD
 
Swap Effective Date
 
May 3, 2017
 
Swap Termination Date
 
May 3, 2027
 
EUR Notional
 
EUR 8,333,333.33
 
USD Notional
 
USD 8,963,333.33
 
Amortisation Schedule
 
N/A
 
EUR Leg
 
EUR Fixed Leg Payers
 
New York Life Insurance Company  (the “Purchaser”)
 
Coupon
 
1.71% per annum
 
Payment Dates
 
November 3 and May 3, first payment on November 3, 2017
 
Day Count Basis
 
30/360, unadjusted, following
 
Business Days
 
New York and TARGET
 
Price
 
100.0%
 
USD Leg
 
USD Fixed Leg Payer
 
Bank Counterparty
 
Coupon
 
3.946% per annum
 
Payment Dates
 
November 3 and May 3, first payment on November 3, 2017
 
Day Count Basis
 
30/360, unadjusted, following
 
Business Days
 
New York and TARGET
 
Price
 
100.0%
 
Initial and Final Exchanges
 
Swap Effective Date
 
Bank Counterparty pays the Purchaser  EUR 8,333,333.33
Purchaser pays Bank Counterparty USD 8,963,333.33
 
Swap Termination Date
 
Bank Counterparty pays Purchaser USD 8,963,333.33
Purchaser pays Bank Counterparty EUR 8,333,333.33

 
E-1.1(a)-9

--------------------------------------------------------------------------------

 
Trade Date:
 
March 17, 2017
 
FX (EUR:USD)
 
1 EUR : 1.0756 USD
 
Swap Effective Date
 
May 3, 2017
 
Swap Termination Date
 
May 3, 2024
 
EUR Notional
 
EUR 5,000,000
 
USD Notional
 
USD 5,378,000
 
Amortisation Schedule
 
N/A
 
EUR Leg
 
EUR Fixed Leg Payers
 
New York Life Insurance and Annuity Corporation  (the “Purchaser”)
 
Coupon
 
1.27% per annum
 
Payment Dates
 
November 3 and May 3, first payment on November 3, 2017
 
Day Count Basis
 
30/360, unadjusted, following
 
Business Days
 
New York and TARGET
 
Price
 
100.0%
 
USD Leg
 
USD Fixed Leg Payer
 
Bank Counterparty
 
Coupon
 
3.662% per annum
 
Payment Dates
 
November 3 and May 3, first payment on November 3, 2017
 
Day Count Basis
 
30/360, unadjusted, following
 
Business Days
 
New York and TARGET
 
Price
 
100.0%
 
Initial and Final Exchanges
 
Swap Effective Date
 
Bank Counterparty pays the Purchaser  EUR 5,000,000
Purchaser pays Bank Counterparty USD 5,378,000
 
Swap Termination Date
 
Bank Counterparty pays Purchaser USD 5,378,000
Purchaser pays Bank Counterparty EUR 5,000,000

 
E-1.1(a)-10

--------------------------------------------------------------------------------

 
Trade Date:
 
March 17, 2017
 
FX (EUR:USD)
 
1 EUR : 1.0756 USD
 
Swap Effective Date
 
May 3, 2017
 
Swap Termination Date
 
May 3, 2027
 
EUR Notional
 
EUR 5,000,000
 
USD Notional
 
USD 5,378,000
 
Amortisation Schedule
 
N/A
 
EUR Leg
 
EUR Fixed Leg Payers
 
New York Life Insurance and Annuity Corporation (the “Purchaser”)
 
Coupon
 
1.71% per annum
 
Payment Dates
 
November 3 and May 3, first payment on November 3, 2017
 
Day Count Basis
 
30/360, unadjusted, following
 
Business Days
 
New York and TARGET
 
Price
 
100.0%
 
USD Leg
 
USD Fixed Leg Payer
 
Bank Counterparty
 
Coupon
 
3.946% per annum
 
Payment Dates
 
November 3 and May 3, first payment on November 3, 2017
 
Day Count Basis
 
30/360, unadjusted, following
 
Business Days
 
New York and TARGET
 
Price
 
100.0%
 
Initial and Final Exchanges
 
Swap Effective Date
 
Bank Counterparty pays the Purchaser  EUR 5,000,000
Purchaser pays Bank Counterparty USD 5,378,000
 
Swap Termination Date
 
Bank Counterparty pays Purchaser USD 5,378,000
Purchaser pays Bank Counterparty EUR 5,000,000

 
E-1.1(a)-11

--------------------------------------------------------------------------------

[Form of Series G Note]
 
Sensient Technologies Corporation
 
3.65% Senior Note, Series G, due May 3, 2024
 
No.
   
[Date]
$
     
PPN 81725T F#2

 
For Value Received, the undersigned, Sensient Technologies Corporation (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Wisconsin, hereby promises to pay to _______________, or registered
assigns, the principal sum of $ _____________ (or so much thereof as shall not
have been prepaid) on May 3, 2024, with interest (computed on the basis of a
360‑day year of twelve 30‑day months) on the unpaid balance hereof at the rate
of (a) 3.65% per annum from the date hereof, payable semiannually, on the third
day of May and November in each year, commencing with the May or November next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of interest
and any overdue payment of any Make‑Whole Amount (as defined in the Note
Purchase Agreement referred to below), at a rate per annum from time to time
equal to the Default Rate.
 
Payments of principal of, interest on and any Make‑Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Citibank, N.A. or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.
 
This Note is one of a series of Senior Notes, Series G, issued pursuant to the
Note Purchase Agreement, dated as of May 3, 2017 (as from time to time amended,
the “Note Purchase Agreement”), among the Company and the Purchasers named
therein and is entitled to the benefits thereof.  Each holder of this Note will
be deemed, by its acceptance hereof, to have (i) agreed to the confidentiality
provisions set forth in Section 20 of the Note Purchase Agreement and (ii) made
the representation set forth in Section 6.2 of the Note Purchase Agreement. 
Unless otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.
 
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
 
Exhibit 1(a)
(to Note Purchase Agreement)
 

--------------------------------------------------------------------------------

The Company will make required prepayments of the principal on the dates and in
the amounts specified in the Note Purchase Agreement.  This Note is also subject
to optional prepayment, in whole or from time to time in part, at the times and
on the terms specified in the Note Purchase Agreement, but not otherwise.
 
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make‑Whole Amount) and with the effect provided in the
Note Purchase Agreement.
 
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York, excluding
choice‑of‑law principles of the law of such State that would require application
of the laws of a jurisdiction other than such State.
 

 
Sensient Technologies Corporation
     
By:
     
Name:
   
Title:
 

 
E-1(a)-2

--------------------------------------------------------------------------------

[Form of Series H Note]
 
Sensient Technologies Corporation
 
1.27% Senior Note, Series H, due May 3, 2024
 
No.
 
[Date]
€
 
PPN 81725T G*5

 
For Value Received, the undersigned, Sensient Technologies Corporation (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Wisconsin, hereby promises to pay to _______________, or registered
assigns, the principal sum of €____________ (or so much thereof as shall not
have been prepaid) on May 3, 2024, with interest (computed on the basis of a
360‑day year of twelve 30‑day months) on the unpaid balance hereof at the rate
of (a) 1.27% per annum from the date hereof, payable semiannually, on the third
day of May and November in each year, commencing with the May or November next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of interest
and any overdue payment of any Make‑Whole Amount or Swap Breakage Amount (each,
as defined in the Note Purchase Agreement referred to below), at a rate per
annum from time to time equal to the Default Rate.
 
Payments of principal of, interest on and, if such Note is a Non‑Swapped Note,
any Make‑Whole Amount with respect to this Note are to be made in Euros at
Citibank, N.A. or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.  Any Swap Breakage Amount and, if such Note is a
Swapped Note, any Make‑Whole Amount due hereunder shall be payable in Dollars at
Citibank, N.A. or at such other place as the Company shall have designated by
written notice to the holder of this Note as provide in the Note Purchase
Agreement referred to below.
 
This Note is one of a series of Senior Notes, Series H, issued pursuant to the
Note Purchase Agreement, dated as of May 3, 2017 (as from time to time amended,
the “Note Purchase Agreement”), among the Company and the Purchasers named
therein and is entitled to the benefits thereof.  Each holder of this Note will
be deemed, by its acceptance hereof, to have (i) agreed to the confidentiality
provisions set forth in Section 20 of the Note Purchase Agreement and (ii) made
the representation set forth in Section 6.2 of the Note Purchase Agreement. 
Unless otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.
 
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
 
Exhibit 1(b)
(to Note Purchase Agreement)
 

--------------------------------------------------------------------------------

The Company will make required prepayments of the principal on the dates and in
the amounts specified in the Note Purchase Agreement.  This Note is also subject
to optional prepayment, in whole or from time to time in part, at the times and
on the terms specified in the Note Purchase Agreement, but not otherwise.
 
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make‑Whole Amount or Swap Breakage Amount) and with
the effect provided in the Note Purchase Agreement.
 
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York, excluding
choice‑of‑law principles of the law of such State that would require application
of the laws of a jurisdiction other than such State.



 
Sensient Technologies Corporation
        
By:
      
Name:
   
Title:
 

 
E-1(b)-2

--------------------------------------------------------------------------------

[Form of Series I Note]
 
Sensient Technologies Corporation
 
1.71% Senior Note, Series I, due May 3, 2027
 
No.
   
[Date]
€
   
PPN 81725T G@3

 
For Value Received, the undersigned, Sensient Technologies Corporation (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Wisconsin, hereby promises to pay to _______________, or registered
assigns, the principal sum of €____________ (or so much thereof as shall not
have been prepaid) on May 3, 2027, with interest (computed on the basis of a
360‑day year of twelve 30‑day months) on the unpaid balance hereof at the rate
of (a) 1.71% per annum from the date hereof, payable semiannually, on the third
day of May and November in each year, commencing with the May or November next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of interest
and any overdue payment of any Make‑Whole Amount or Swap Breakage Amount (each,
as defined in the Note Purchase Agreement referred to below), at a rate per
annum from time to time equal to the Default Rate.
 
Payments of principal of, interest on and, if such Note is a Non‑Swapped Note,
any Make‑Whole Amount with respect to this Note are to be made in Euros at
Citibank, N.A. or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.  Any Swap Breakage Amount and, if such Note is a
Swapped Note, any Make‑Whole Amount due hereunder shall be payable in Dollars at
Citibank, N.A. or at such other place as the Company shall have designated by
written notice to the holder of this Note as provide in the Note Purchase
Agreement referred to below.
 
This Note is one of a series of Senior Notes, Series I, issued pursuant to the
Note Purchase Agreement, dated as of May 3, 2017 (as from time to time amended,
the “Note Purchase Agreement”), among the Company and the Purchasers named
therein and is entitled to the benefits thereof.  Each holder of this Note will
be deemed, by its acceptance hereof, to have (i) agreed to the confidentiality
provisions set forth in Section 20 of the Note Purchase Agreement and (ii) made
the representation set forth in Section 6.2 of the Note Purchase Agreement. 
Unless otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.
 
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
 
Exhibit 1(c)
(to Note Purchase Agreement)
 

--------------------------------------------------------------------------------

The Company will make required prepayments of the principal on the dates and in
the amounts specified in the Note Purchase Agreement.  This Note is also subject
to optional prepayment, in whole or from time to time in part, at the times and
on the terms specified in the Note Purchase Agreement, but not otherwise.
 
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make‑Whole Amount or Swap Breakage Amount) and with
the effect provided in the Note Purchase Agreement.
 
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York, excluding
choice‑of‑law principles of the law of such State that would require application
of the laws of a jurisdiction other than such State.



 
Sensient Technologies Corporation
       
By:
     
Name:
   
Title:
 

 
E-1(c)-2

--------------------------------------------------------------------------------

Guaranty Agreement
 
Dated as of May 3, 2017
 

 
Re:
$27,000,000 3.65% Senior Notes, Series G, due May 3, 2024
€50,000,000.01 1.27% Senior Notes, Series H, due May 3, 2024
€39,999,999.99 1.71% Senior Notes, Series I, due May 3, 2027



of
 
Sensient Technologies Corporation
 
Exhibit 2.2
(to Note Purchase Agreement)
 

--------------------------------------------------------------------------------

Table of Contents
 
(Not a part of the Agreement)
 
Section
Heading
Page
     
Parties
 1      
Recitals
 1      
Section 1.
Definitions
2
     
Section 2.
Guaranty of Notes and Note Purchase Agreement.
2
     
Section 3.
Guaranty of Payment and Performance.
2
     
Section 4.
General Provisions Relating to the Guaranty
3
     
Section 5.
Representations and Warranties of the Guarantors.
8
     
Section 6.
Guarantor Covenants
9
     
Section 7.
Payments Free and Clear of Taxes
9
     
Section 8.
Governing Law.
12
     
Section 9.
Judgments
13
     
Section 10.
Amendments, Waivers and Consents
14
     
Section 11.
Notices; English Language
15
     
Section 12.
Miscellaneous
15
     
Section 13.
Indemnity
16
     
Signature
 17

 
-i-

--------------------------------------------------------------------------------

Guaranty Agreement
 

 
Re:
$27,000,000 3.65% Senior Notes, Series G, due May 3, 2024
€50,000,000.01 1.27% Senior Notes, Series H, due May 3, 2024
€39,999,999.99 1.71% Senior Notes, Series I, due May 3, 2027

of
Sensient Technologies Corporation
 
This Guaranty Agreement dated as of May 3, 2017 (the or this “Guaranty”) is
entered into on a joint and several basis by each of the undersigned, together
with any entity which may become a party hereto by execution and delivery of a
Guaranty Supplement in substantially the form set forth as Exhibit A hereto (a
“Guaranty Supplement”) (which parties are hereinafter referred to individually
as a “Guarantor” and collectively as the “Guarantors”).
Recitals
 
A.         Each Guarantor is a subsidiary of Sensient Technologies Corporation,
a Wisconsin corporation (the “Company”).
 
B.         In order to refinance certain debt and for general corporate
purposes, the Company has entered into that certain Note Purchase Agreement
dated as of May 3, 2017 (the “Note Purchase Agreement”) among the Company and
each of the purchasers named on Schedule A thereto (the “Initial Note
Purchasers”; the Initial Note Purchasers, together with their successors,
assigns or any other future holder of the Notes (as defined below), the
“Holders”), providing for, inter alia, the issue and sale by the Company to the
Initial Note Purchasers of (a) $27,000,000 aggregate principal amount of its
3.65% Senior Notes, Series G, due May 3, 2024 (the “Series G Notes”), (b)
€50,000,000.01 aggregate principal amount of its 1.27% Senior Notes, Series H,
due May 3, 2024 (the “Series H Notes”) and (c) €39,999,999.99 aggregate
principal amount of its 1.71% Senior Notes, Series I, due May 3, 2027 (the
“Series I Notes”; and together with the Series G Notes and the Series H Notes,
the “Notes”).
 
C.         Pursuant to Section 9.7 of the Note Purchase Agreement, the Company
has elected to cause each of the undersigned to enter into this Guaranty as
security for the Notes.
 
D.         Each of the Guarantors is a Subsidiary of the Company and has derived
substantial direct and indirect benefit from the sale of the Notes to the
Initial Note Purchasers.
 
Now, therefore, as permitted by Section 9.7 of the Note Purchase Agreement and
in consideration of the premises and other good and valuable consideration, the
receipt and sufficiency whereof are hereby acknowledged, each Guarantor does
hereby covenant and agree, jointly and severally, as follows:
 

--------------------------------------------------------------------------------

Section 1.               Definitions.
 
Capitalized terms used herein shall have the meanings set forth in the Note
Purchase Agreement unless herein defined or the context shall otherwise require.
 
Section 2.               Guaranty of Notes and Note Purchase Agreement.
 
(a)        Subject to the limitation set forth in Section 2(b) hereof, each
Guarantor jointly and severally does hereby irrevocably, absolutely and
unconditionally guarantee unto the Holders:  (1) the full and prompt payment of
the principal of, premium, if any, and interest on the Notes from time to time
outstanding, as and when such payments shall become due and payable whether by
lapse of time, upon redemption or prepayment, by extension or by acceleration or
declaration or otherwise (including (to the extent legally enforceable) interest
due on overdue payments of principal, premium, if any, or interest at the rate
set forth in the Notes and interest accruing at the then applicable rate
provided in the Notes after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Company, whether or not a claim for post‑filing or post‑petition interest is
allowed in such proceeding) in Federal or other immediately available funds of
the United States of America which at the time of payment or demand therefor
shall be legal tender for the payment of public and private debts, (2) the full
and prompt performance and observance by the Company of each and all of the
obligations, covenants and agreements required to be performed or owed by the
Company under the terms of the Notes and the Note Purchase Agreement and (3) the
full and prompt payment, upon demand by any Holder, of all costs and expenses,
legal or otherwise (including attorneys’ fees), if any, as shall have been
expended or incurred in the protection or enforcement of any rights, privileges
or liabilities in favor of the Holders under or in respect of the Notes, the
Note Purchase Agreement or under this Guaranty or in any consultation or action
in connection therewith or herewith and in each and every case irrespective of
the validity, regularity, or enforcement of any of the Notes or Note Purchase
Agreement or any of the terms thereof or any other like circumstance or
circumstances.
 
(b)        The liability of each Guarantor under this Guaranty shall not exceed
an amount equal to a maximum amount as will, after giving effect to such maximum
amount and all other liabilities of such Guarantor, contingent or otherwise,
result in the obligations of such Guarantor hereunder not constituting a
fraudulent transfer, obligation or conveyance.
 
Section 3.               Guaranty of Payment and Performance.
 
This is a guarantee of payment and performance and each Guarantor hereby waives,
to the fullest extent permitted by law, any right to require that any action on
or in respect of any Note or the Note Purchase Agreement be brought against the
Company or any other Person or that resort be had to any direct or indirect
security for the Notes or for this Guaranty or any other remedy.  Any Holder
may, at its option, proceed hereunder against any Guarantor in the first
instance to collect monies when due, the payment of which is guaranteed hereby,
without first proceeding against the Company or any other Person and without
first resorting to any direct or indirect security for the Notes or for this
Guaranty or any other remedy.  The liability of each Guarantor hereunder shall
in no way be affected or impaired by any acceptance by any Holder of any direct
or indirect security for, or other guaranties of, any Debt, liability or
obligation of the Company or any other Person to any Holder or by any failure,
delay, neglect or omission by any Holder to realize upon or protect any such
guarantees, Debt, liability or obligation or any notes or other instruments
evidencing the same or any direct or indirect security therefor or by any
approval, consent, waiver, or other action taken, or omitted to be taken by any
such Holder.
 
2.2-2

--------------------------------------------------------------------------------

The covenants and agreements on the part of the Guarantors herein contained
shall take effect as joint and several covenants and agreements, and references
to the Guarantors shall take effect as references to each of them and none of
them shall be released from liability hereunder by reason of the guarantee
ceasing to be binding as a continuing security on any other of them.
 
Section 4.               General Provisions Relating to the Guaranty.
 
(a)       Each Guarantor hereby consents and agrees that any Holder or Holders
from time to time, with or without any further notice to or assent from any
other Guarantor may, without in any manner affecting the liability of any
Guarantor under this Guaranty, and upon such terms and conditions as any such
Holder or Holders may deem advisable:
 
(1)          extend in whole or in part (by renewal or otherwise), modify,
change, compromise, release or extend the duration of the time for the
performance or payment of any Debt, liability or obligation of the Company or of
any other Person secondarily or otherwise liable for any Debt, liability or
obligations of the Company on the Notes, or waive any Default with respect
thereto, or waive, modify, amend or change any provision of any other agreement
or this Guaranty; or
 
(2)          sell, release, surrender, modify, impair, exchange or substitute
any and all property, of any nature and from whomsoever received, held by, or
for the benefit of, any such Holder as direct or indirect security for the
payment or performance of any Debt, liability or obligation of the Company or of
any other Person secondarily or otherwise liable for any Debt, liability or
obligation of the Company on the Notes; or
 
(3)          settle, adjust or compromise any claim of the Company against any
other Person secondarily or otherwise liable for any Debt, liability or
obligation of the Company on the Notes.
 
Each Guarantor hereby ratifies and confirms any such extension, renewal, change,
sale, release, waiver, surrender, exchange, modification, amendment, impairment,
substitution, settlement, adjustment or compromise and that the same shall be
binding upon it, and hereby waives, to the fullest extent permitted by law, any
and all defenses, counterclaims or offsets which it might or could have by
reason thereof, it being understood that such Guarantor shall at all times be
bound by this Guaranty and remain liable hereunder.
 
(b)        Each Guarantor hereby waives, to the fullest extent permitted by law:
 
(1)          notice of acceptance of this Guaranty by the Holders or of the
creation, renewal or accrual of any liability of the Company, present or future,
or of the reliance of such Holders upon this Guaranty (it being understood that
every Debt, liability and obligation described in Section 2 hereof shall
conclusively be presumed to have been created, contracted or incurred in
reliance upon the execution of this Guaranty);
 
2.2-3

--------------------------------------------------------------------------------

(2)          demand of payment by any Holder from the Company or any other
Person indebted in any manner on or for any of the Debt, liabilities or
obligations hereby guaranteed; and
 
(3)          presentment for the payment by any Holder or any other Person of
the Notes or any other instrument, protest thereof and notice of its dishonor to
any party thereto and to such Guarantor.
 
The obligations of each Guarantor under this Guaranty and the rights of any
Holder to enforce such obligations by any proceedings, whether by action at law,
suit in equity or otherwise, shall not be subject to any reduction, limitation,
impairment or termination (other than by payment in full of the Notes and the
obligations of the Company under the Note Purchase Agreement), whether by reason
of any claim of any character whatsoever or otherwise and shall not be subject
to any defense, set‑off, counterclaim (other than any compulsory counterclaim),
recoupment or termination whatsoever.
 
(c)          The obligations of the Guarantors hereunder shall be binding upon
the Guarantors and their successors and assigns, and shall remain in full force
and effect until the entire principal, interest and premium, if any, on the
Notes and all other sums due pursuant to Section 2 shall have been paid and such
obligations shall not be affected, modified or impaired upon the happening from
time to time of any event, including without limitation any of the following,
whether or not with notice to or the consent of the Guarantors:
 
(1)          the genuineness, validity, regularity or enforceability of the
Notes, the Note Purchase Agreement or any other agreement or any of the terms of
any thereof, the continuance of any obligation on the part of the Company, any
other Guarantors or any other Person on or in respect of the Notes or under the
Note Purchase Agreement or any other agreement or the power or authority or the
lack of power or authority of the Company to issue the Notes or the Company to
execute and deliver the Note Purchase Agreement or any other agreement or of any
other Guarantors to execute and deliver this Guaranty or any other agreement or
to perform any of its obligations hereunder or the existence or continuance of
the Company or any other Person as a legal entity; or
 
(2)          any default, failure or delay, willful or otherwise, in the
performance by the Company, any other Guarantor or any other Person of any
obligations of any kind or character whatsoever under the Notes, the Note
Purchase Agreement, this Guaranty or any other agreement; or
 
(3)          any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of the Company, any other Guarantor or any other Person or in respect
of the property of the Company, any other Guarantor or any other Person or any
merger, consolidation, reorganization, dissolution, liquidation, the sale of all
or substantially all of the assets of or winding up of the Company, any other
Guarantor or any other Person; or
 
2.2-4

--------------------------------------------------------------------------------

(4)          impossibility or illegality of performance on the part of the
Company, any other Guarantor or any other Person of its obligations under the
Notes, the Note Purchase Agreement, this Guaranty or any other agreements; or
 
(5)          in respect of the Company, any other Guarantors or any other
Person, any change of circumstances, whether or not foreseen or foreseeable,
whether or not imputable to the Company, any other Guarantors or any other
Person, or other impossibility of performance through fire, explosion, accident,
labor disturbance, floods, droughts, embargoes, wars (whether or not declared),
civil commotion, acts of God or the public enemy, delays or failure of suppliers
or carriers, inability to obtain materials, action of any Federal or state
regulatory body or agency, change of law or any other causes affecting
performance, or any other force majeure, whether or not beyond the control of
the Company, any other Guarantors or any other Person and whether or not of the
kind hereinbefore specified; or
 
(6)          any attachment, claim, demand, charge, Lien, order, process,
encumbrance or any other happening or event or reason, similar or dissimilar to
the foregoing, or any withholding or diminution at the source, by reason of any
taxes, assessments, expenses, Debt, obligations or liabilities of any character,
foreseen or unforeseen, and whether or not valid, incurred by or against the
Company, any Guarantor or any other Person or any claims, demands, charges or
Liens of any nature, foreseen or unforeseen, incurred by the Company, any
Guarantor or any other Person, or against any sums payable in respect of the
Notes or under the Note Purchase Agreement or this Guaranty, so that such sums
would be rendered inadequate or would be unavailable to make the payments herein
provided; or
 
(7)          any order, judgment, decree, ruling or regulation (whether or not
valid) of any court of any nation or of any political subdivision thereof or any
body, agency, department, official or administrative or regulatory agency of any
thereof or any other action, happening, event or reason whatsoever which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
performance by the Company, any Guarantor or any other Person of its respective
obligations under or in respect of the Notes, the Note Purchase Agreement, this
Guaranty or any other agreement; or
 
(8)          the failure of any Guarantor to receive any benefit from or as a
result of its execution, delivery and performance of this Guaranty; or
 
(9)          any failure or lack of diligence in collection or protection,
failure in presentment or demand for payment, protest, notice of protest, notice
of default and of nonpayment, any failure to give notice to any Guarantor of
failure of the Company, any Guarantor or any other Person to keep and perform
any obligation, covenant or agreement under the terms of the Notes, the Note
Purchase Agreement, this Guaranty or any other agreement or failure to resort
for payment to the Company, any other Guarantor or to any other Person or to any
other guaranty or to any property, security, Liens or other rights or remedies;
or
 
2.2-5

--------------------------------------------------------------------------------

(10)        the acceptance of any additional security or other guaranty, the
advance of additional money to the Company or any other Person, the renewal or
extension of the Notes or amendments, modifications, consents or waivers with
respect to the Notes, the Note Purchase Agreement or any other agreement, or the
sale, release, substitution or exchange of any security for the Notes; or
 
(11)        any merger or consolidation of the Company, any other Guarantor or
any other Person into or with any other Person or any sale, lease, transfer or
other disposition of any of the assets of the Company, any other Guarantor or
any other Person to any other Person, or any change in the ownership of any
shares of the Company, any other Guarantor or any other Person; or
 
(12)        any defense whatsoever that:  (i) the Company or any other Person
might have to the payment of the Notes (principal, premium, if any, or
interest), other than payment thereof in Federal or other immediately available
funds, or (ii) the Company or any other Person might have to the performance or
observance of any of the provisions of the Notes, the Note Purchase Agreement or
any other agreement, whether through the satisfaction or purported satisfaction
by the Company, any other Guarantor or any other Person of its debts due to any
cause such as bankruptcy, insolvency, receivership, merger, consolidation,
reorganization, dissolution, liquidation, winding‑up or otherwise, other than
the defense of indefeasible payment in full in cash of the Notes; or
 
(13)        any act or failure to act with regard to the Notes, the Note
Purchase Agreement, this Guaranty or any other agreement or anything which might
vary the risk of any Guarantor or any other Person; or
 
(14)        any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Guarantor or any other Person in respect of
the obligations of any Guarantor or other Person under this Guaranty or any
other agreement, other than the defense of indefeasible payment in full in cash
of the Notes;
 
provided that the specific enumeration of the above‑mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of each Guarantor shall be
absolute and unconditional and shall not be discharged, impaired or varied
except by the payment of the principal of, premium, if any, and interest on the
Notes in accordance with their respective terms whenever the same shall become
due and payable as in the Notes provided and all other sums due and payable
under the Note Purchase Agreement, at the place specified in and all in the
manner and with the effect provided in the Notes and the Note Purchase
Agreement, as each may be amended or modified from time to time.  Without
limiting the foregoing, it is understood that repeated and successive demands
may be made and recoveries may be had hereunder as and when, from time to time,
the Company shall default under or in respect of the terms of the Notes or the
Note Purchase Agreement and that notwithstanding recovery hereunder for or in
respect of any given default or defaults by the Company under the Notes or the
Note Purchase Agreement, this Guaranty shall remain in full force and effect and
shall apply to each and every subsequent default.
 
2.2-6

--------------------------------------------------------------------------------

(d)        All rights of any Holder may be transferred or assigned at any time
and shall be considered to be transferred or assigned at any time or from time
to time upon the transfer of such Note whether with or without the consent of or
notice to the Guarantors under this Guaranty or to the Company.
 
(e)        To the extent of any payments made under this Guaranty, the
Guarantors shall be subrogated to the rights of the Holder or Holders upon whose
Notes such payment was made, but each Guarantor covenants and agrees that such
right of subrogation shall be junior and subordinate in right of payment to the
prior indefeasible final payment in cash in full of all amounts due and owing by
the Company with respect to the Notes and the Note Purchase Agreement and by the
Guarantors under this Guaranty, and the Guarantors shall not take any action to
enforce such right of subrogation, and the Guarantors shall not accept any
payment in respect of such right of subrogation, until all amounts due and owing
by the Company under or in respect of the Notes and the Note Purchase Agreement
and all amounts due and owing by the Guarantors hereunder have indefeasibly been
finally paid in cash in full.  If any amount shall be paid to any Guarantor in
violation of the preceding sentence at any time prior to the indefeasible
payment in cash in full of the Notes and all other amounts payable under the
Notes, the Note Purchase Agreement and this Guaranty, such amount shall be held
in trust for the benefit of the Holders and shall forthwith be paid to the
Holders to be credited and applied to the amounts due or to become due with
respect to the Notes and all other amounts payable under the Note Purchase
Agreement and this Guaranty, whether matured or unmatured. Each Guarantor
acknowledges that it has received direct and indirect benefits from the
financing arrangements contemplated by the Note Purchase Agreement and that the
waiver set forth in this paragraph (e) is knowingly made as a result of the
receipt of such benefits.
 
(f)         To the extent of any payments made under this Guaranty, each
Guarantor making such payment shall have a right of contribution from the other
Guarantors, but such Guarantor covenants and agrees that such right of
contribution shall be subordinate in right of payment to the rights of the
Holders for which full payment has not been made or provided for and, to that
end, such Guarantor agrees not to claim or enforce any such right of
contribution unless and until all of the Notes and all other sums due and
payable under the Note Purchase Agreement have been fully and irrevocably paid
and discharged.
 
(g)        Each Guarantor agrees that to the extent the Company, any other
Guarantor or any other Person makes any payment on any Note, which payment or
any part thereof is subsequently invalidated, voided, declared to be fraudulent
or preferential, set aside, recovered, rescinded or is required to be retained
by or repaid to a trustee, receiver, or any other Person under any bankruptcy
code, common law, or equitable cause, then and to the extent of such payment,
the obligation or the part thereof intended to be satisfied shall be revived and
continued in full force and effect with respect to the Guarantors’ obligations
hereunder, as if said payment had not been made.  The liability of the
Guarantors hereunder shall not be reduced or discharged, in whole or in part, by
any payment to any Holder from any source that is thereafter paid, returned or
refunded in whole or in part by reason of the assertion of a claim of any kind
relating thereto, including, but not limited to, any claim for breach of
contract, breach of warranty, preference, illegality, invalidity, or fraud
asserted by any account debtor or by any other Person.
 
2.2-7

--------------------------------------------------------------------------------

(h)        No Holder shall be under any obligation:  (1) to marshal any assets
in favor of the Guarantors or in payment of any or all of the liabilities of the
Company under or in respect of the Notes or the obligations of the Guarantors
hereunder or (2) to pursue any other remedy that the Guarantors may or may not
be able to pursue themselves and that may lighten the Guarantors’ burden, any
right to which each Guarantor hereby expressly waives.
 
(i)         The obligations of each Guarantor under this Guaranty rank pari
passu in right of payment with all other Debt of such Guarantor which is not
secured or which is not expressly subordinated in right of payment to any other
Debt of such Guarantor.
 
Section 5.               Representations and Warranties of the Guarantors.
 
Each Guarantor represents and warrants to each Holder that:
 
(a)        Such Guarantor is a corporation or other legal entity duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on (1) the business,
operations, affairs, financial condition, assets or properties of such Guarantor
and its subsidiaries, taken as a whole, or (2) the ability of such Guarantor to
perform its obligations under this Guaranty, or (3) the validity or
enforceability of this Guaranty (herein in this Section 5, a “Material Adverse
Effect”).  Such Guarantor has the power and authority to own or hold under lease
the properties it purports to own or hold under lease, to transact the business
it transacts and proposes to transact, to execute and deliver this Guaranty and
to perform the provisions hereof.
 
(b)        This Guaranty has been duly authorized by all necessary action on the
part of such Guarantor, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor enforceable against such Guarantor in accordance
with its terms, except as such enforceability may be limited by (1) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (2) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
(c)        The execution, delivery and performance by such Guarantor of this
Guaranty will not (1) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of such Guarantor or any of its subsidiaries under any indenture, mortgage, deed
of trust, loan, purchase or credit agreement, lease, charter document or by‑law,
or any other agreement or instrument to which such Guarantor or any of its
subsidiaries is bound or by which such Guarantor or any of its subsidiaries or
any of their respective properties may be bound or affected, (2) conflict with
or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree, or ruling of any court, arbitrator or Governmental
Authority applicable to such Guarantor or any of its subsidiaries or (3) violate
any provision of any statute or other rule or regulation of any Governmental
Authority applicable to the such Guarantor or any of its subsidiaries.
 
2.2-8

--------------------------------------------------------------------------------

(d)        No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by such Guarantor of this Guaranty.
 
(e)        Such Guarantor is solvent, has capital not unreasonably small in
relation to its business or any contemplated or undertaken transaction and has
assets having a value both at fair valuation and at present fair salable value
greater than the amount required to pay its debts as they become due and greater
than the amount that will be required to pay its probable liability on its
existing debts as they become absolute and matured.  Such Guarantor does not
intend to incur, or believe or should have believed that it will incur, debts
beyond its ability to pay such debts as they become due.  Such Guarantor will
not be rendered insolvent by the execution and delivery of, and performance of
its obligations under, this Guaranty.  Such Guarantor does not intend to hinder,
delay or defraud its creditors by or through the execution and delivery of, or
performance of its obligations under, this Guaranty.
 
Section 6.               Guarantor Covenants.
 
From and after the date of issuance of the Notes by the Company and continuing
so long as any amount remains unpaid thereon each Guarantor agrees to comply
with the terms and provisions of Sections 9.1, 9.2, 9.3, 9.4 and 9.5 of the Note
Purchase Agreement, insofar as such provisions apply to such Guarantor, as if
said Sections were set forth herein in full.
 
[Section 7.              Payments Free and Clear of Taxes.]
 
[In the event any Guarantor is organized under the laws of any jurisdiction
other than any state of the United States or the District of Columbia, the
following Section 7 shall be added to the Guaranty]
 
[All payments whatsoever under this Guaranty will be made by such Guarantor in
lawful currency of the United States of America (“Dollars”) or Euros in
accordance with Section 22.9 of the Note Purchase Agreement free and clear of,
and without liability or withholding or deduction for or on account of, any
present or future Taxes of whatever nature imposed or levied by or on behalf of
any jurisdiction other than the United States (or any political subdivision or
taxing authority of or in such jurisdiction) (hereinafter a “Taxing
Jurisdiction”), unless the withholding or deduction of such Tax is compelled by
law.
 
If any deduction or withholding for any Tax of a Taxing Jurisdiction shall at
any time be required in respect of any amounts to be paid by a Guarantor under
this Guaranty, such Guarantor will pay to the relevant Taxing Jurisdiction the
full amount required to be withheld, deducted or otherwise paid before penalties
attach thereto or interest accrues thereon and pay to each Holder such
additional amounts as may be necessary in order that the net amounts paid to
such Holder pursuant to the terms of this Guaranty after such deduction,
withholding or payment (including without limitation any required deduction or
withholding of Tax on or with respect to such additional amount), shall be not
less than the amounts then due and payable to such Holder under the terms of
this Guaranty before the assessment of such Tax, provided that no payment of any
additional amounts shall be required to be made for or on account of:
 
2.2-9

--------------------------------------------------------------------------------

(a)          any Tax that would not have been imposed but for the existence of
any present or former connection between such Holder (or a fiduciary, settlor,
beneficiary, member of, shareholder of, or possessor of a power over, such
Holder, if such Holder is an estate, trust, partnership or corporation or any
Person other than the Holder to whom the Notes or any amount payable thereon is
attributable for the purposes of such Tax) and the Taxing Jurisdiction, other
than the mere holding of the relevant Note or the receipt of payments thereunder
or in respect thereof, including without limitation such Holder (or such other
Person described in the above parenthetical) being or having been a citizen or
resident thereof, or being or having been present or engaged in trade or
business therein or having or having had an establishment, office, fixed base or
branch therein, provided that this exclusion shall not apply with respect to a
Tax that would not have been imposed but for such Guarantor, after the date of
the Closing, opening an office in, moving an office to, reincorporating in, or
changing the Taxing Jurisdiction from or through which payments on account of
this Guaranty or the Notes are made to, the Taxing Jurisdiction imposing the
relevant Tax;
 
(b)          any Tax that would not have been imposed but for the delay or
failure by such Holder (following a written request by such Guarantor) in the
filing with the relevant Taxing Jurisdiction of Forms (as defined below) that
are required to be filed by such Holder to avoid or reduce such Taxes and that
in the case of any of the foregoing would not result in any confidential or
proprietary income tax return information being revealed, either directly or
indirectly, to any Person and such delay or failure could have been lawfully
avoided by such Holder, provided that such Holder shall be deemed to have
satisfied the requirements of this clause (b) upon the good faith completion and
submission of such Forms as may be specified in a written request of such
Guarantor no later than 60 days after receipt by such Holder of such written
request (accompanied by copies of such Forms and related instructions, if any,
all in the English language or with an English translation thereof); or
 
(c)          any combination of clauses (a) and (b) above;
 
and provided further that in no event shall such Guarantor be obligated to pay
such additional amounts (i) to any Holder not resident in the United States of
America or any other jurisdiction in which an original Purchaser is resident for
tax purposes on the date of the Closing in excess of the amounts that such
Guarantor would be obligated to pay if such Holder had been a resident of the
United States of America or such other jurisdiction, as applicable, for purposes
of, and eligible for the benefits of, any double taxation treaty at the time in
effect between the United States of America or such other jurisdiction and the
relevant Taxing Jurisdiction or (ii) to any Holder registered in the name of a
nominee if under the law of the relevant Taxing Jurisdiction (or the current
regulatory interpretation of such law) securities held in the name of a nominee
do not qualify for an exemption from the relevant Tax and such Guarantor shall
have given timely notice of such law or interpretation to such Holder.
 
2.2-10

--------------------------------------------------------------------------------

By acceptance of any Note, each Holder agrees that it will from time to time
with reasonable promptness (x) duly complete and deliver to or as reasonably
directed by such Guarantor all such forms, certificates, documents and returns
provided to such Holder by such Guarantor (collectively, together with
instructions for completing the same, “Forms”) required to be filed by or on
behalf of such Holder in order to avoid or reduce any such Tax pursuant to the
provisions of an applicable statute, regulation or administrative practice of
the relevant Taxing Jurisdiction or of a tax treaty between the United States
and such Taxing Jurisdiction and (y) provide such Guarantor with such
information with respect to such Holder as such Guarantor may reasonably request
in order to complete any such Forms, provided that nothing in this Section 7
shall require any Holder to provide information with respect to any such Form or
otherwise if in the opinion of such Holder such Form or disclosure of
information would involve the disclosure of tax return or other information that
is confidential or proprietary to such Holder, and provided further that each
such Holder shall be deemed to have complied with its obligation under this
paragraph with respect to any Form if such Form shall have been duly completed
and delivered by such Holder to such Guarantor or mailed to the appropriate
taxing authority, whichever is applicable, within 60 days following a written
request of such Guarantor (which request shall be accompanied by copies of such
Form and English translations of any such Form not in the English language) and,
in the case of a transfer of any Note, at least 90 days prior to the relevant
interest payment date.
 
On or before the date of the Closing such Guarantor will furnish you with copies
of the appropriate Form (and English translation if required as aforesaid)
currently required to be filed in a Taxing Jurisdiction pursuant to clause (b)
of the first paragraph of this Section 7, if any, and in connection with the
transfer of any Note such Guarantor will furnish the transferee of such Note
with copies of any Form and English translation then required.
 
If any payment is made by such Guarantor to or for the account of the Holder of
any Note after deduction for or on account of any Taxes, and increased payments
are made by such Guarantor pursuant to this Section 7, then, if such Holder at
its sole discretion determines that it has received or been granted a refund of
such Taxes, such Holder shall, to the extent that it can do so without prejudice
to the retention of the amount of such refund, reimburse to such Guarantor such
amount as such Holder shall, in its sole discretion, determine to be
attributable to the relevant Taxes or deduction or withholding.  Nothing herein
contained shall interfere with the right of any Holder to arrange its tax
affairs in whatever manner it thinks fit and, in particular, no Holder shall be
under any obligation to claim relief from its corporate profits or similar tax
liability in respect of such Tax in priority to any other claims, reliefs,
credits or deductions available to it or (other than as set forth in clause (b)
above) oblige any Holder to disclose any information relating to its tax affairs
or any computations in respect thereof.
 
Such Guarantor will furnish the Holders, promptly and in any event within 60
days after the date of any payment by such Guarantor of any Tax in respect of
any amounts paid under this Guaranty, the original tax receipt issued by the
relevant taxation or other authorities involved for all amounts paid as
aforesaid (or if such original tax receipt is not available or must legally be
kept in the possession of such Guarantor, a duly certified copy of the original
tax receipt or any other reasonably satisfactory evidence of payment), together
with such other documentary evidence with respect to such payments as may be
reasonably requested from time to time by any Holder.
 
2.2-11

--------------------------------------------------------------------------------

If such Guarantor makes payment to or for the account of any Holder and such
Holder is entitled to a refund of the Tax to which such payment is attributable
upon the making of a filing (other than a Form described above), then such
Holder shall, as soon as practicable after receiving written request from such
Guarantor (which shall specify in reasonable detail and supply the refund forms
to be filed) use reasonable efforts to complete and deliver such refund forms to
or as directed by such Guarantor, subject, however, to the same limitations with
respect to Forms as are set forth above.
 
The obligations of such Guarantor under this Section 7 shall survive the payment
or transfer of any Note and the provisions of this Section 7 shall also apply to
successive transferees of the Notes.]
 
Section 8.               Governing Law.
 
(a)        This Guaranty shall be governed by and construed in accordance with
the laws of the State of New York applicable therein.
 
(b)        Each Guarantor irrevocably submits to the non‑exclusive jurisdiction
of any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
solely to this Guaranty or the Notes.  To the fullest extent permitted by
applicable law, such Guarantor irrevocably waives and agrees not to assert, by
way of motion, as a defense or otherwise, any claim that it is not subject to
the jurisdiction of any such court, any objection that it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum.
 
(c)        Each Guarantor agrees, to the fullest extent permitted by applicable
law, that a final judgment in any suit, action or proceeding brought in any such
court shall be conclusive and binding upon it subject to rights of appeal, as
the case may be, and may be enforced in the courts of the United States of
America or the State of New York (or any other courts to the jurisdiction of
which it or any of its assets is or may be subject) by a suit upon such
judgment.
 
(d)        Each Guarantor consents to process being served in any suit, action
or proceeding solely by mailing a copy thereof by registered or certified or
priority mail, postage prepaid, return receipt requested, or delivering a copy
thereof in the manner for delivery of notices specified in Section 11, to
[____________], as its agent for the purpose of accepting service of any process
in the United States.  Such Guarantor agrees that such service upon receipt (i)
shall be deemed in every respect effective service of process upon it in any
such suit, action or proceeding and (ii) shall, to the fullest extent permitted
by applicable law, be taken and held to be valid personal service upon and
personal delivery to it.  Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.
 
2.2-12

--------------------------------------------------------------------------------

(e)        Nothing in this Section 8 shall affect the right of any Holder to
serve process in any manner permitted by law, or limit any right that the
Holders may have to bring proceedings against such Guarantor in the courts of
any appropriate jurisdiction or to enforce in any lawful manner a judgment
obtained in one jurisdiction in any other jurisdiction.
 
(f)         Each Guarantor hereby irrevocably appoints [____________] to receive
for it, and on its behalf, service of process in the United States.
 
(g)        The parties hereto hereby waive trial by jury in any action brought
on or with respect to this Guaranty, the Notes or any other document executed in
connection herewith or therewith.
 
Section 9.          Judgments.
 
(a)        Any payment on account of an amount that is payable hereunder in
Dollars which is made to or for the account of any Holder in any other currency,
whether as a result of any judgment or order or the enforcement thereof or the
realization of any security or the liquidation of such Guarantor, shall
constitute a discharge of the obligation of such Guarantor under this Guaranty
only to the extent of the amount of Dollars which such Holder could purchase in
the foreign exchange markets in London, England, with the amount of such other
currency in accordance with normal banking procedures at the rate of exchange
prevailing on the London Banking Day following receipt of the payment first
referred to above.  If the amount of Dollars that could be so purchased is less
than the amount of Dollars originally due to such Holder, such Guarantor agrees
to the fullest extent permitted by law, to indemnify and save harmless such
Holder from and against all loss or damage arising out of or as a result of such
deficiency.  This indemnity shall, to the fullest extent permitted by law,
constitute an obligation separate and independent from the other obligations
contained in this Guaranty, shall give rise to a separate and independent cause
of action, shall apply irrespective of any indulgence granted by such Holder
from time to time and shall continue in full force and effect notwithstanding
any judgment or order for a liquidated sum in respect of an amount due hereunder
or under the Notes or under any judgment or order.  As used herein the term
“London Banking Day” shall mean any day other than Saturday or Sunday or a day
on which commercial banks are required or authorized by law to be closed in
London, England.
 
(b)          Any payment on account of an amount that is payable hereunder in
Euros which is made to or for the account of any Holder in any other currency,
whether as a result of any judgment or order or the enforcement thereof or the
realization of any security or the liquidation of such Guarantor, shall
constitute a discharge of the obligation of such Guarantor under this Guaranty
only to the extent of the amount of Euros which such Holder could purchase in
the foreign exchange markets in London, England, with the amount of such other
currency in accordance with normal banking procedures at the rate of exchange
prevailing on the London Banking Day following receipt of the payment first
referred to above.  If the amount of Euros that could be so purchased is less
than the amount of Euros originally due to such Holder, such Guarantor agrees to
the fullest extent permitted by law, to indemnify and save harmless such Holder
from and against all loss or damage arising out of or as a result of such
deficiency.  This indemnity shall, to the fullest extent permitted by law,
constitute an obligation separate and independent from the other obligations
contained in this Guaranty, shall give rise to a separate and independent cause
of action, shall apply irrespective of any indulgence granted by such Holder
from time to time and shall continue in full force and effect notwithstanding
any judgment or order for a liquidated sum in respect of an amount due hereunder
or under the Notes or under any judgment or order.  As used herein the term
“London Banking Day” shall mean any day other than Saturday or Sunday or a day
on which commercial banks are required or authorized by law to be closed in
London, England.
 
2.2-13

--------------------------------------------------------------------------------

Section 10.             Amendments, Waivers and Consents.
 
(a)        This Guaranty may be amended, and the observance of any term hereof
may be waived (either retroactively or prospectively), with (and only with) the
written consent of each Guarantor and the Required Holders.
 
(b)        The Guarantors will provide each Holder (irrespective of the amount
of Notes then owned by it) with sufficient information, sufficiently far in
advance of the date a decision is required, to enable such Holder to make an
informed and considered decision with respect to any proposed amendment, waiver
or consent in respect of any of the provisions hereof.  The Guarantors will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 10 to each Holder promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite Holders.
 
(c)        The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of fee or otherwise, or grant any security, to
any Holder as consideration for or as an inducement to the entering into by any
Holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted, on the same terms, ratably to each Holder even if such Holder did not
consent to such waiver or amendment.
 
(d)        Any amendment or waiver consented to as provided in this Section 10
applies equally to all Holders and is binding upon them and upon each future
holder and upon the Guarantors.  No such amendment or waiver will extend to or
affect any obligation, covenant or agreement not expressly amended or waived or
impair any right consequent thereon.  No course of dealing between the
Guarantors and any Holder nor any delay in exercising any rights hereunder shall
operate as a waiver of any rights of any Holder.  As used herein, the term “this
Guaranty” and references thereto shall mean this Guaranty as it may from time to
time be amended or supplemented.
 
(e)        Solely for the purpose of determining whether the Holders of the
requisite percentage of the aggregate principal amount of Notes then outstanding
approved or consented to any amendment, waiver or consent to be given under this
Guaranty, Notes directly or indirectly owned by any Guarantor, the Company or
any of their respective subsidiaries or Affiliates shall be deemed not to be
outstanding.
 
2.2-14

--------------------------------------------------------------------------------

Section 11.             Notices; English Language.
 
All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid).  Any such notice must be sent:
 
(1)         if to an Initial Note Purchaser or such Initial Note Purchaser’s
nominee, to such Initial Note Purchaser or such Initial Note Purchaser’s nominee
at the address specified for such communications in Schedule A to the Note
Purchase Agreement, or at such other address as such Initial Note Purchaser or
such Initial Note Purchaser’s nominee shall have specified to any Guarantor or
the Company in writing,
 
(2)         if to any other Holder, to such Holder at such address as such
Holder shall have specified to any Guarantor or the Company in writing, or
 
(3)         if to any Guarantor, to such Guarantor c/o the Company at its
address set forth at the beginning of the Note Purchase Agreement to the
attention of [______________], or at such other address as such Guarantor shall
have specified to the Holders in writing.
 
Notices under this Section 11 will be deemed given only when actually received.
 
[In the event any Guarantor is organized under the laws of any jurisdiction
other than any state of the United States or the District of Columbia, the
following paragraphs shall be added to Section 11 of the Guaranty]
 
[Each document, instrument, financial statement, report, notice or other
communication delivered in connection with this Guaranty shall be in English or
accompanied by an English translation thereof.]
 
[This Guaranty has been prepared and signed in English and the parties hereto
agree that the English version hereof and thereof (to the maximum extent
permitted by applicable law) shall be the only version valid for the purpose of
the interpretation and construction hereof and thereof notwithstanding the
preparation of any translation into another language hereof or thereof, whether
official or otherwise or whether prepared in relation to any proceedings which
may be brought in [____________] or any other jurisdiction in respect hereof or
thereof.]
 
Section 12.              Miscellaneous.
 
(a)        No remedy herein conferred upon or reserved to any Holder is intended
to be exclusive of any other available remedy or remedies, but each and every
such remedy shall be cumulative and shall be in addition to every other remedy
given under this Guaranty now or hereafter existing at law or in equity.  No
delay or omission to exercise any right or power accruing upon any default,
omission or failure of performance hereunder shall impair any such right or
power or shall be construed to be a waiver thereof but any such right or power
may be exercised from time to time and as often as may be deemed expedient.  In
order to entitle any Holder to exercise any remedy reserved to it under the
Guaranty, it shall not be necessary for such Holder to physically produce its
Note in any proceedings instituted by it or to give any notice, other than such
notice as may be herein expressly required.
 
2.2-15

--------------------------------------------------------------------------------

(b)          The Guarantors will pay all sums becoming due under this Guaranty
by the method and at the address specified in the Note Purchase Agreement, or by
such other method or at such other address as any Holder shall have from time to
time specified to the Guarantors in writing for such purpose, without the
presentation or surrender of this Guaranty or any Note.
 
(c)          Any provision of this Guaranty that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
 
(d)          If the whole or any part of this Guaranty shall be now or hereafter
become unenforceable against any one or more of the Guarantors for any reason
whatsoever or if it is not executed by any one or more of the Guarantors, this
Guaranty shall nevertheless be and remain fully binding upon and enforceable
against each other Guarantor as if it had been made and delivered only by such
other Guarantors.
 
(e)          This Guaranty shall be binding upon each Guarantor and its
successors and assigns and shall inure to the benefit of each Holder and its
successors and assigns so long as its Notes remain outstanding and unpaid.
 
(f)          This Guaranty may be executed in any number of counterparts, each
of which shall be an original but all of which together shall constitute one
instrument.  Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
 
Section 13.          Indemnity.
 
To the fullest extent of applicable law, each Guarantor shall indemnify and save
each Holder harmless from and against any losses which may arise by virtue of
any of the obligations hereby guaranteed being or becoming for any reason
whatsoever in whole or in part void, voidable, contrary to law, invalid,
ineffective or otherwise unenforceable by the Holder or any of them in
accordance with its terms (all of the foregoing collectively, an “Indemnifiable
Circumstance”).  For greater certainty, these losses shall include without
limitation all obligations hereby guaranteed which would have been payable by
the Company but for the existence of an Indemnifiable Circumstance, net of any
withholding or deduction of or on account of any Relevant Tax in accordance with
Section 7 hereof; provided, however, that the extent of the Guarantor’s
aggregate liability under this Section 13 shall not at any time exceed the
amount (but for any Indemnifiable Circumstance) otherwise guaranteed pursuant to
Section 2.
 
[Intentionally Blank]
 
2.2-16

--------------------------------------------------------------------------------

In Witness Whereof, the undersigned has caused this Guaranty to be duly executed
by an authorized representative as of this ___ day of ________________.



 
[Guarantor]
       
By:
   
Name:
   
Title:
         
[Guarantor]
       
By:
     
Name:
   
Title:
 

 
2.2-17

--------------------------------------------------------------------------------

 
Accepted and Agreed:
       
Sensient Technologies Corporation
     
By:
      Name:     Title:  

 
2.2-18

--------------------------------------------------------------------------------

Guaranty Supplement
 
To the Holders of the Notes (as hereinafter
 
defined) of Sensient Technologies
 
Corporation (the “Company”)
 

 
Ladies and Gentlemen:
 
Whereas, in order to refinance certain debt and for general corporate purposes,
the Company issued (a) $27,000,000 aggregate principal amount of its 3.65%
Senior Notes, Series G, due May 3, 2024 (the “Series G Notes”), (b)
€50,000,000.01 aggregate principal amount of its 1.27% Senior Notes, Series H,
due May 3, 2024 (the “Series H Notes”) and (c) €39,999,999.99 aggregate
principal amount of its 1.71% Senior Notes, Series I, due May 3, 2027 (the
“Series I Notes”; and together with the Series G Notes and the Series H Notes,
the “Notes”) pursuant to that certain Note Purchase Agreement dated as of May 3,
2017 (the “Note Purchase Agreement”) among the Company and each of the
purchasers named on Schedule A thereto (the “Initial Note Purchasers”).
 
Whereas, as pursuant to the terms of the Note Purchase Agreement, certain
subsidiaries of the Company may enter into a Guaranty Agreement as security for
the Notes (the “Guaranty”).
 
Pursuant to Section 9.7 of the Note Purchase Agreement, the Company has agreed
to cause the undersigned, ______________, a ______________ organized under the
laws of _______________ (the “Additional Guarantor”), to join in the Guaranty. 
In accordance with the requirements of the Guaranty, the Additional Guarantor
desires to amend the definition of Guarantor (as the same may have been
heretofore amended) set forth in the Guaranty attached hereto so that at all
times from and after the date hereof, the Additional Guarantor shall be jointly
and severally liable as set forth in the Guaranty for the obligations of the
Company under the Note Purchase Agreement and Notes to the extent and in the
manner set forth in the Guaranty.
 
The undersigned is the duly elected ______________ of the Additional Guarantor,
a subsidiary of the Company, and is duly authorized to execute and deliver this
Guaranty Supplement to each of you.  The execution by the undersigned of this
Guaranty Supplement shall evidence its consent to and acknowledgment and
approval of the terms set forth herein and in the Guaranty and by such execution
the Additional Guarantor shall be deemed to have made in favor of the Holders
the representations and warranties set forth in Section 5 of the Guaranty.
 
Upon execution of this Guaranty Supplement, the Guaranty shall be deemed to be
amended as set forth above.  Except as amended herein, the terms and provisions
of the Guaranty are hereby ratified, confirmed and approved in all respects.
 

--------------------------------------------------------------------------------

Any and all notices, requests, certificates and other instruments (including the
Notes) may refer to the Guaranty without making specific reference to this
Guaranty Supplement, but nevertheless all such references shall be deemed to
include this Guaranty Supplement unless the context shall otherwise require.



 
Dated: 
,   ,              
[Name of Additional Guarantor]
          
By
                 
Its

 
-2-

--------------------------------------------------------------------------------

Form of Opinion of Special Counsel for the Company
[Form assumes no Guaranty will be delivered at Closing]



--------------------------------------------------------------------------------


To:  The addressees listed on
Schedule 1 hereto
 
May 3, 2017
 

Re:
Sensient Technologies Corporation
$27,000,000 3.65% Senior Notes, Series G, due May 3, 2024
€50,000,000.01 1.27% Senior Notes, Series H, due May 3, 2024
€39,999,999.99 1.71% Senior Notes, Series I, due May 3, 2027

 
Ladies and Gentlemen,
 
We have acted as special New York counsel to Sensient Technologies Corporation,
a Wisconsin corporation (the Issuer), in connection with (a) the Note Purchase
Agreement, dated as of May 3, 2017 (the Note Purchase Agreement), entered into
by the Issuer with each of the purchasers named in Schedule A thereto (each, a
Purchaser), (b) the issue and sale of the $27,000,000 3.65% Senior Notes, Series
G, due May 3, 2024, €50,000,000.01 1.27% Senior Notes, Series H, due May 3, 2024
and €39,999,999.99 1.71% Senior Notes, Series I, due May 3, 2027 purchased by
you on the date hereof pursuant thereto (the Notes), and (c) the Amendment
Agreements, each amending the respective Existing Agreements as set out in
Schedule 2 hereto. We refer to the Amendment Agreements, the Notes and the Note
Purchase Agreement as the 2017 Documents.  We refer to the 2017 Documents and
the Existing Agreements, as amended by the Amendment Agreements, as the Opinion
Documents.
 
The opinions expressed below are furnished to you at the request of the Issuer
pursuant to Section 4.4(a)(i) of the Note Purchase Agreement and Section 4.1(e)
of each Amendment Agreement.  Capitalized terms used herein but not otherwise
defined shall have their respective meanings attributed thereto in Schedule B to
the Note Purchase Agreement. As used herein, the term Material Adverse Effect
means a material adverse effect on the business, operations, property or
financial condition of the Issuer.
 

A.
SCOPE OF REVIEW AND RELIANCE

 
For purposes of this opinion letter, we have reviewed the Opinion Documents and
made such other investigation as we have deemed appropriate.  As to certain
matters of fact material to the opinions expressed, we have relied on the
representations and statements of fact made in the Opinion Documents, officer’s
certificates and documents provided by the Issuer and others.  We have not
independently verified or established the facts so relied on.
 
Exhibit 4.4(a)(i)
(to Note Purchase Agreement)
 

--------------------------------------------------------------------------------

B.
ASSUMPTIONS

 
We have made the following assumptions, which we have not independently verified
or established and on which we express no opinion:
 

1.
We have assumed the legal capacity of all signatories, the genuineness of all
signatures, the conformity to original Opinion Documents and the completeness of
all Opinion Documents submitted to us as copies or received by us by facsimile
or other electronic transmission, and the authenticity and completeness of the
originals of those Opinion Documents and of all Opinion Documents submitted to
us as originals.

 

2.
We have assumed that each party to the 2017 Documents is duly organized, validly
existing and in good standing under the laws of each jurisdiction where each
party is required to be so qualified, has the power and authority to execute,
deliver and perform the 2017 Documents to which it is a party, and has duly
authorized, executed and delivered those 2017 Documents, and that the 2017
Documents constitute the valid and binding obligations of the parties to them
(other than the Issuer), enforceable against those parties (other than the
Issuer) in accordance with their respective terms.  We have assumed that each
party to the Existing Agreements is duly organized, validly existing and in good
standing under the laws of each jurisdiction where each party is required to be
so qualified, has the power and authority to execute, deliver and perform the
Existing Agreements to which it is a party, and has duly authorized, executed
and delivered those Existing Agreements, and that the Existing Agreements
constitute the valid and binding obligations of the parties to them (including
the Issuer), enforceable against those parties (including the Issuer) in
accordance with their respective terms.

 

3.
We have assumed that, to the extent we have not expressly opined thereon in
paragraphs C.2 below, all authorizations, approvals and consents of, and all
filings and registrations with, governmental and regulatory authorities and
agencies required for the execution, delivery and performance of the Opinion
Documents have been obtained or made.  We have assumed that the Issuer is not
party to any agreement, or subject to any writ or order, that might affect any
of our opinions below.

 

4.
We have assumed, to the extent we have not expressly opined thereon in
paragraphs C.3 below, the execution, delivery and performance of the Opinion
Documents by the respective parties thereto did not, do not and will not
contravene or conflict with any law, rule or regulation binding upon such party,
the constitutive documents of any party, any agreement or instrument to which
any such party is a party or by which its properties or assets are bound, or any
judicial or administrative judgment, injunction, order or decree binding upon
any such party or its properties.

 

5.
We have assumed that the purchase and sale of the Notes will be made in
compliance with, and in the manner contemplated by, the Note Purchase Agreement
and that each Purchaser is acquiring its Notes without any present intention to
distribute the Notes.

 

6.
We have assumed as to matters of fact the accuracy of the representations and
warranties, and compliance with the agreements, contained in the Note Purchase
Agreement (and there are no facts, circumstances or matters that may be material
to the opinions set out herein and that have not been disclosed to us) and due
performance by each of them and any other applicable person of the undertakings
and agreements set forth therein.

 
E-4.4(a)(i)-2

--------------------------------------------------------------------------------

7.
We have assumed that there is no other agreement that modifies the agreements
expressed in the Opinion Documents, and that all representations and warranties
of the parties in the Opinion Documents as to factual matters are true and
correct.

 

8.
We have assumed that the Issuer has received the agreed to and stated
consideration for the incurrence of the obligations applicable to it under the
terms of the Opinion Documents.

 

C.
OPINIONS

 
Based on the foregoing and subject to the limitations and qualifications below,
we are of the opinion that:
 

1.
Each of the 2017 Documents constitutes a valid and binding obligation of the
Issuer, enforceable against the Issuer in accordance with its terms.

 

2.
No authorization, approval or consent of, and no filing or registration with,
any governmental or regulatory authority or agency of the United States or of
the State of New York is required on the part of the Issuer under Applicable Law
for the execution, delivery or performance by the Issuer of the 2017 Documents
(other than (i) the filing of a Current Report on Form 8-K with respect to the
Note Purchase Agreement and the Amendment Agreements with the Securities and
Exchange Commission, (ii) any consents, authorizations, approvals,
registrations, notices, filings and declarations that have been obtained or made
and are in full force and effect and (iii) those consents, authorizations,
approvals, notices and filings that, individually or in the aggregate, if not
obtained or made would not to our knowledge have a Material Adverse Effect).

 

3.
The execution and delivery by the Issuer of the 2017 Documents do not, and the
performance by the Issuer of its obligations under the 2017 Documents will not,
result in any violation of any Applicable Laws (as defined in D.2 below).

 

4.
Each of the Existing Agreements, as amended by its respective Amendment
Agreement, constitutes a valid and binding obligation of the Issuer, enforceable
against the Issuer in accordance with its terms.

 

5.
It is not necessary in connection with the offer, sale and delivery of the Note,
under the circumstances contemplated by the Note Purchase Agreement, to register
the Note under the Securities Act of 1933, as amended, or to qualify an
indenture in respect of the Note under the Trust Indenture Act of 1939, as
amended.  We express no opinion as to when or under what circumstances the Notes
may be subsequently reoffered or resold.

 

D.
LIMITATIONS AND QUALIFICATIONS

 

1.
Our opinions are subject to bankruptcy, insolvency, reorganization, fraudulent
conveyance, preference, equitable subordination, moratorium and other similar
laws affecting the rights and remedies of creditors generally and to possible
judicial action giving effect to governmental actions or foreign laws affecting
creditors’ rights.  Our opinions are also subject to the effect of general
principles of equity, including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing, regardless of whether considered in
a proceeding in equity or at law.  We give no opinion as to the availability of
equitable remedies.

 
E-4.4(a)(i)-3

--------------------------------------------------------------------------------

2.
We are admitted to practice in the State of New York, and our opinions are
limited to the federal laws of the United States and the laws of the State of
New York, and exclude any securities or "blue sky" laws of any state (including
the State of New York) and any respective rules or regulations issued
thereunder.  In addition, (a) our opinions expressed herein do not address (i)
the effect on our opinions of laws not addressed by our opinions or (ii) except
as expressly opined in paragraphs C.1 and C.4 above, the performance or
enforcement of any provision of the Opinion Documents in any jurisdiction or
(iii) the tax laws or regulations of the United States, the State of New York or
any other jurisdiction, and none of our opinions should be construed, directly
or indirectly, as tax advice; and (b) we have not investigated and do not
express any opinion as to the laws of any jurisdiction other than the Applicable
Laws.  For purposes of this opinion, Applicable Laws means those laws of the
State of New York and the federal laws of the United States of America, and the
rules and regulations adopted thereunder, that in our experience are normally
applicable to transactions of the type provided in the Opinion Documents. 
Furthermore, the term Applicable Laws does not include, and we express no
opinion with regard to (a) state (including the State of New York) securities
laws, (b) any state (including the State of New York) or federal law, rule or
regulation applicable to any party solely because of the specific nature or
source of the assets or business of any party to the Opinion Documents or any
affiliate of any such party, (c) the Commodity Exchange Act and any rules or
regulations promulgated thereunder, (d) employee benefit, pension or antitrust
laws, or (e) any state or federal antifraud laws or any similar laws, or any
state or federal laws relating to foreign assistance, corrupt practices,
terrorism or money laundering.  We have been retained as special New York and
United States counsel to the Issuer solely in connection with the transactions
contemplated by the Opinion Documents, are not representing the Issuer in any
other capacity and are not familiar with the nature and full extent of their
respective assets, activities and operations.  Our engagement has been limited
to specific matters as to which we have been consulted by the Issuer and we are
not generally familiar with the legal affairs of the Issuer or the regulatory
regimes to which the Issuer is subject.  Accordingly, our opinions with respect
to the Issuer as to the execution, delivery and performance of the Opinion
Documents and governmental consents, filings and registrations cover only laws
that a New York lawyer exercising customary professional diligence would
reasonably be expected to recognize as being applicable to the Issuer or the
Opinion Documents and do not cover laws that are applicable solely because of
the specific nature or source of the assets or business of any party to the
Opinion Documents or any affiliate of any such party.

 

3.
The selection of New York law as the governing law of the Opinion Documents is
expressly permitted by New York General Obligations Law Section 5-1401, but the
enforceability of this selection may be subject to limitations under the
Constitution of the United States of America.

 

4.
We note that, under certain circumstances, the U.S. federal courts located in
the State of New York may decline to exercise subject-matter jurisdiction to
adjudicate a controversy relating to or arising under the Opinion Documents. 
Furthermore, despite any waivers contained in the Opinion Documents, a court of
the State of New York or a U.S. federal court has the power to transfer or
dismiss an action on the grounds that the court is an inconvenient forum for
that action.

 

5.
We note that effective enforcement of a foreign currency claim in the courts of
the State of New York or the U.S. federal courts sitting in the State of New
York may be limited by requirements that the claim (or a foreign currency
judgment in respect of the claim) be converted into U.S. dollars at the rate of
exchange prevailing on the date of judgment or decree by the New York court or
U.S. federal court.

 

6.
We express no opinion as to the enforceability of:

 

(a)
any indemnification or contribution provision that is contrary to public policy;

 

(b)
any waiver of any applicable defenses, rights of set-off or counterclaims that
are not capable of waiver; or

 
E-4.4(a)(i)-4

--------------------------------------------------------------------------------

(c)
any provision relating to the severability of provisions in the Opinion
Documents.

 

7.
The enforceability of provisions in the Opinion Documents to the effect that
terms may not be waived or modified except in writing may be limited under
certain circumstances.

 

8.
Certain of the provisions in the Opinion Documents may be limited or rendered
unenforceable by applicable laws, but in our opinion those laws do not make the
remedies afforded by the Opinion Documents inadequate for the practical
realization of the principal benefits intended to be provided by the Opinion
Documents.

 

9.
We have assumed that if the U.S. federal courts are found to be an appropriate
forum for the enforcement of rights and obligations under the Opinion Documents,
that jurisdiction would be based on the diversity of the parties to the action. 
Diversity may not in fact exist as a basis for federal jurisdiction in an action
against a party to the Opinion Documents if any party to the action maintains a
place of business in any state of the United States in which another party to
the action is organized or maintains a place of business or if more than one
party to the action is incorporated or organized outside of the United States.

 

10.
We have assumed that consent to the choice of law provision in the Opinion
Documents were not obtained from any party to the Opinion Documents by improper
means or mistake.

 

11.
We express no opinion as to matters of fact.

 

12.
We undertake no obligation to advise you or any other person of changes in law
or fact that occur or that are disclosed to us after the date of this letter,
whether or not such change may affect any of the opinions expressed herein.

 
The opinions expressed herein are solely for your benefit and, without our prior
written consent, neither our opinions nor this opinion letter may be disclosed
publicly to or relied upon by any other person, except that any holder of a Note
(a) may show this opinion letter to a prospective transferee, and provide a copy
of this opinion letter to a transferee, of a Note transferred in accordance with
the Note Purchase Agreement and (b) may show a copy of this opinion letter to
any governmental authority pursuant to requirements of applicable law or
regulations or the United States National Association of Insurance Commissioners
or any rating agency reviewing the investment holdings of such holder.
 
Sincerely yours,


Allen & Overy LLP
 
E-4.4(a)(i)-5

--------------------------------------------------------------------------------

SCHEDULE 1
 
ADDRESSEES
 
[To be included]
 

--------------------------------------------------------------------------------

SCHEDULE II
 
AMENDMENT AGREEMENTS


Second Amendment dated as of May 3, 2017 (the Series B and C Amendment) to the
Note Purchase Agreement dated March 22, 2011 (the Existing Series B and C
Agreement) regarding $25,000,000 4.14% Senior Notes, Series B, due November 28,
2017 and $25,000,000 4.47% Senior Notes, Series C, due November 28, 2018.


Second Amendment dated as of May 3, 2017 (the Series D and E Amendment) to the
Note Purchase Agreement dated April 5, 2013 (the Existing Series D and E
Agreement) regarding $75,000,000 3.66% Senior Notes, Series D, due November 29,
2023 and €38,246,768.26 3.06% Senior Notes, Series E, due November 29, 2023.


First Amendment dated as of May 3, 2017 (the Series F Amendment) to the Note
Purchase Agreement dated November 6, 2015 (the Existing Series F Agreement)
regarding €66,856,837.23 1.848% Senior Notes, Series F, due November 6, 2022.


We refer to the Series B and C Amendment, Series D and E Amendment and Series F
Amendment collectively as the Amendment Agreements.

We refer to the Existing Series B and C Agreement, Existing Series D and E
Agreement, and Existing Series F Agreement collectively as the Existing
Agreements.
 

--------------------------------------------------------------------------------

Form of Opinion of General Counsel for the Company
[Form assumes no Guaranty will be delivered at Closing]



--------------------------------------------------------------------------------


May 3, 2017


To each of the Addressees
listed on Schedule I hereto
 
Ladies and Gentlemen:
 
I am Vice President, General Counsel and Secretary of Sensient Technologies
Corporation, a Wisconsin corporation (the “Company”), and I am furnishing this
opinion to you pursuant to Section 4.4(a)(ii) of the Note Purchase Agreement,
dated as of May 3, 2017 (the “Note Purchase Agreement”), entered into by the
Company with each of the purchasers named in Schedule A thereto.  Unless
otherwise defined herein, capitalized terms defined in the Note Purchase
Agreement are used herein as defined therein.
 
In arriving at the opinions expressed below, I have examined and relied on the
following (including, but not limited to, the representations and warranties as
to factual matters contained therein):
 
1.          originals, or copies certified or otherwise identified to my
satisfaction, of the Note Purchase Agreement and the Notes purchased by you
today pursuant thereto (collectively, the “Documents”);
 
2.          such corporate documents and records of the Company and such other
instruments and certificates of public officials, officers and representatives
of the Company and other Persons as I have deemed necessary or appropriate for
the purposes of this opinion; and
 
I have made such investigations of law as I have deemed appropriate as a basis
for this opinion.
 
In rendering the opinions expressed below, I have assumed, with your permission,
without independent investigation or inquiry, (a) the authenticity and
completeness of all documents submitted to me as originals, (b) the genuineness
of all signatures (other than the signatures of officers of the Company) on all
documents that I examined, (c) the conformity to authentic originals and
completeness of documents submitted to us as certified, conformed or photostatic
copies and (d) the enforceability of each Document against each party thereto
(other than the Company).
 
Based upon and subject to the foregoing and the qualifications hereinafter set
forth, I am of the opinion that: 
 
Exhibit 4.4(a)(ii)
(to Note Purchase Agreement)
 

--------------------------------------------------------------------------------

1.          The Company is duly incorporated, validly existing and in good
standing under the laws of the State of Wisconsin and has the corporate power
and authority to own and operate its respective property, to lease the property
it operates as lessee and to conduct the business in which it is currently
engaged.  The Company is duly qualified as a foreign corporation and is in good
standing in each jurisdiction in which such qualification is required by law,
other than those jurisdictions as to which the failure to be so qualified or in
good standing could not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the business, operations, property
or financial condition of the Company.
 
2.          The Company has the corporate power and authority to execute,
deliver and perform its obligations under the Documents and to issue and deliver
the Notes.  The execution, delivery and performance by the Company of the
Documents and the consummation of the transactions set forth therein have been
duly authorized and approved by all necessary corporate action of the Company.
 
3.          The Documents have been duly executed and delivered on behalf of the
Company.
 
4.          No consent or authorization of, approval by, notice to, or filing
with, any United States federal or Wisconsin governmental authority is required
under United States federal or Wisconsin law to be obtained or made on or prior
to the date hereof by the Company in connection with its execution and delivery
of, or performance of its payment obligations under, the Documents or in
connection with the validity or enforceability against it of the Documents,
except for (i) the filing of a Current Report on Form 8‑K with respect to the
Note Purchase Agreement with the Securities and Exchange Commission, (ii) any
consents, authorizations, approvals, registrations, notices, filings and
declarations that have been obtained or made and are in full force and effect
and (iii) those consents, authorizations, approvals, notices and filings that,
individually or in the aggregate, if not obtained or made would not to my
knowledge have a material adverse effect on the business, operations, property
or financial condition of the Company.
 
5.          The execution and delivery by the Company of the Documents, the
issue and sale of the Notes, and the performance by the Company of its payment
obligations under the Documents, all as provided therein, (x) will not violate
(i) the articles of incorporation or bylaws of the Company, (ii) any existing
judgment, order or decree known to me of any arbitrator, court or other
governmental authority binding upon the Company or to which the Company is
subject, (iii) any existing law, rule or regulation of the United States or the
State of Wisconsin applicable to the Company or (iv) any material agreement
known to me and binding upon the Company, and (y) will not result in, or
require, the creation or imposition of any Lien on any of the properties or
revenues of the Company.  Neither the issuance of the Notes, nor the intended
use of the proceeds of the Notes (as set forth in Section 5.14 of the Note
Purchase Agreement), will violate Regulations T, U or X of the Federal Reserve
Board.
 
E-4.4(a)(ii)-2

--------------------------------------------------------------------------------

6.          To my knowledge, there are no pending or overtly threatened actions
or proceedings against the Company before any court, governmental agency or
other regulatory authority or arbitrator which purport to affect the legality,
validity, binding effect or enforceability of the Documents or which could
reasonably be expected to have a material adverse effect on the financial
condition or operations of the Company.
 
7.          None of the Company, any Person controlling the Company, or any
Subsidiary of the Company is an “Investment Company” within the meaning of the
Investment Company Act of 1940.
 
8.          The rates of interest provided in the Documents do not violate any
law, rule or regulation of the State of Wisconsin relating to interest or usury.
 
I am admitted to the bar in the State of Wisconsin.  I express no opinion as to
the laws of any jurisdiction other than the State of Wisconsin and the laws of
the United States of America, as currently in effect, in each case that in my
experience are generally applicable to transactions of this type.  Insofar as my
foregoing opinions depend on matters governed by the laws of any other
jurisdiction, I have assumed, with your permission and without investigation,
that the laws of such other jurisdiction are the same as those of the State of
Wisconsin.  This opinion speaks only as of the date hereof and I assume no
responsibility to update my opinion due to any change in fact or law.
 
The opinions expressed herein are solely for your benefit and, without my prior
written consent, neither my opinions nor this opinion letter may be disclosed
publicly to or relied upon by any other person, except that any holder of a Note
(a) may show this opinion letter to a prospective transferee, and provide a copy
of this opinion letter to a transferee, of a Note transferred in accordance with
the Note Purchase Agreement and (b) may show a copy of this opinion letter to
any governmental authority pursuant to requirements of applicable law or
regulations or the United States National Association of Insurance Commissioners
or any rating agency reviewing the investment holdings of such holder.
 
Very truly yours,
 
E-4.4(a)(ii)-3

--------------------------------------------------------------------------------

Schedule I


Addressees


[To be included]
 
E-4.4(a)(ii)-4

--------------------------------------------------------------------------------

Form of Opinion of Special Counsel for the Purchasers


(Delivered to Purchasers only)
 
Exhibit 4.4(b)
(to Note Purchase Agreement)
 
 

--------------------------------------------------------------------------------